[ex102chifeesimple001.jpg]
FEE SIMPLE FORM 51206446.7 PURCHASE AND SALE AGREEMENT is made and entered into
as of April 5, 2016 by and between THE SELLER ENTITIES LISTED ON EXHIBIT A,
collectively Seller and PHYSICIANS REALTY L.P., as Buyer



--------------------------------------------------------------------------------



 
[ex102chifeesimple002.jpg]
F-2 51206446.7 TABLE OF CONTENTS Page 1. PURCHASE AND SALE OF PROPERTY
...........................................................................5 2.
PURCHASE PRICE
...............................................................................................................6
3. BUYER’S INSPECTION AND REVIEW RIGHTS
.............................................................7 4. DEED
......................................................................................................................................9
5. CLOSING
...............................................................................................................................9
6. CLOSING DOCUMENTS
.....................................................................................................9
7. CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS REGARDING CLOSING11 8. CONDITIONS
PRECEDENT TO SELLER’S OBLIGATION REGARDING CLOSING 11 9. CLOSING COSTS AND
PRORATIONS
............................................................................11
10. REPRESENTATIONS AND WARRANTIES OF SELLER
...............................................13 11. REPRESENTATIONS AND
WARRANTIES OF BUYER ................................................16 12.
INTENTIONALLY OMITTED
...........................................................................................17
13. TITLE TO THE LAND AND THE IMPROVEMENTS
.....................................................17 14. RISK OF
LOSS.....................................................................................................................18
15. EMINENT DOMAIN
...........................................................................................................19
16. NO OTHER REPRESENTATIONS
....................................................................................19
17. NO ATTORNEY-CLIENT RELATIONSHIP/NO TAX ADVICE
.....................................20 18. NOTICES
..............................................................................................................................21



--------------------------------------------------------------------------------



 
[ex102chifeesimple003.jpg]
-3- 51206446.7 19. BROKER’S FEES
................................................................................................................21
20. BINDING AGREEMENT
....................................................................................................21
21. DEFAULT AND REMEDIES
..............................................................................................21
22. ERISA REPRESENTATION
...............................................................................................22
23. PARTIAL INVALIDITY
.....................................................................................................22
24. AUTHORITY COUNTERPARTS
.......................................................................................22
25. GOVERNING LAW
.............................................................................................................22
26. ENTIRE AGREEMENT
.......................................................................................................22
27.
ASSIGNMENTS...................................................................................................................22
28. COOPERATION WITH S-X 3-14 AUDIT
..........................................................................23 29.
CONSTRUCTION
................................................................................................................23
30. ANTI-TERRORISM
.............................................................................................................23
EXHIBITS Exhibit A Seller Entities and Addresses
..................................................................................A-1
Exhibit B Description of Land
.................................................................................................B-1
Exhibit C Space Lease
.............................................................................................................C-1
Exhibit D Third Party Leases Rent Roll
..................................................................................D-1
Exhibit E Form of Deed..
.........................................................................................................E-1
Exhibit F Form of Assignment and Assumption of Third Party Leases.……………………. F-1
Exhibit G Form of Notice to Tenants……………………………………………………….. G-1 Schedule 1 List
of Personal Property……………………………………………………….Sch-1 Schedule 2 List of Approval and
Non-Approval Properties…….………………………….Sch-2



--------------------------------------------------------------------------------



 
[ex102chifeesimple004.jpg]
-4- 51206446.7 Schedule 3 Purchase Price Allocations……………………………………………………Sch-3
Schedule 4 Due Diligence Objections…………………………………………………….Sch-4 Schedule 5 Seller
States of Organization…………………………………………………Sch-5 Schedule 6 Cap Ex Credits and
Lease Adjustment Credits………………………..……...Sch-6



--------------------------------------------------------------------------------



 
[ex102chifeesimple005.jpg]
-5- 51206446.7 PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (the
“Agreement”) is made and entered into as of the date of last signature by the
parties hereto (the “Effective Date”), and is by and between THE SELLER ENTITIES
LISTED ON EXHIBIT A ATTACHED HERETO, with the addresses set forth on Exhibit A
attached hereto (collectively “Seller”), and Physicians Realty L.P., a Delaware
limited partnership, having an address of 309 North Water Street, Suite 500,
Milwaukee, Wisconsin 53202 (“Buyer”). W I T N E S S E T H: 1. PURCHASE AND SALE
OF PROPERTY. Seller agrees to sell, convey and/or assign and Buyer agrees to
purchase and/or take by assignment, on the terms and conditions hereinafter set
forth, all of Seller’s right, title and interest in and to that certain building
and all other structures, improvements, parking areas, landscaping improvements
and other amenities (collectively, the “Improvements”) situated on and together
with those certain tracts or parcels of land more particularly described on
Exhibit B attached hereto (collectively the “Land”), with common names and
street addresses as contained on Exhibit A, and subject to and including the
following; a. subject to the terms of (i) a space lease with Seller (or Seller’s
designee) as tenant for the premises currently occupied by Seller (or its
affiliate) to be leased back by Seller at Closing, such lease to be in the form
substantially the same as Exhibit C (the “Space Lease”), and (ii) all third
party leases as further described in the rent roll attached as Exhibit D an
incorporated herein by reference (the “Third Party Leases”); b. including all
rights, privileges, and easements appurtenant to the Improvements, including all
water and air rights, rights of way, roadways, parking areas, roadbeds, drainage
rights, alleyways or other appurtenances used in connection with the
Improvements and the Land; and c. including all personal property, if any, now
owned or hereafter acquired by the Seller and located on or to be located on or
in or used in connection with the Improvements or the Land (collectively, the
“Personal Property”). Buyer and Seller acknowledge and agree that the Personal
Property to be conveyed with the Franciscan Health Port Clinic in Tacoma,
Washington (described as item 1 on Exhibit A) is itemized and valued as
specifically set for in the attached Schedule 1. The leasehold interests the
Space Lease and the Third Party Leases, the fee interest in the Land, the
Improvements and the Personal Property, and the rights and privileges described
above are collectively referred to herein as the “Property” or the “Properties.”
Notwithstanding the foregoing or anything in this Agreement to the contrary,
Buyer and Seller hereby acknowledge and agree that the sale of certain
Properties (the “Approval Properties”) requires approval from Catholic Health
Care Federation (the “Approval”) and that the sale of certain other Properties,
does not require the Approval (the “Non-Approval Properties”), all as more
particularly described on Schedule 2 attached hereto. As of the



--------------------------------------------------------------------------------



 
[ex102chifeesimple006.jpg]
-6- 51206446.7 Effective Date, Buyer and Seller acknowledge that Seller has not
received the Approval to sell the Approval Properties. Accordingly, upon prior
written notice from Buyer to Seller, Seller hereby agrees to sell to Buyer, and
Buyer hereby agrees to purchase from Seller, the Non- Approval Properties
expressly set forth in Buyer’s written notice (the “Initial Sale Properties”)
for the aggregate Purchase Price (as defined in Section 2 below) allocated to
the Initial Sale Properties, on or before the date that is fifteen (15) days
after the date of Seller’s receipt of Buyer’s written notice (the “Initial
Closing Date”), unless otherwise mutually agreed in writing by Buyer and Seller,
on the terms and conditions set forth in this Agreement. Seller shall have a
continuing obligation to sell the remaining Properties (Approval Properties and
Non-Approval Properties) to Buyer, and Buyer shall have a continuing obligation
to purchase from Seller the remaining Properties, subject to the following and
in accordance with the terms and conditions set forth in this Agreement: (i)
Seller shall use its best efforts to receive the Approval to sell the Approval
Properties on or before May 15, 2016 (the “Approval Deadline”). (ii) In the
event that Seller has not obtained Approval by the Approval Deadline then such
deadline shall be extended to June 30, 2016 (the “Final Approval Deadline”). If
Seller has not received the Approval to sell the Approval Properties on or
before the Final Approval Deadline, then the parties may, by mutual written
amendment, extent the Final Approval Deadline an additional thirty (30) days
(the “Extended Final Approval Deadline”). In the event that the Approval is not
obtained by the Final Approval Deadline, or if applicable the Extended Final
Approval Deadline, this Agreement shall automatically terminate without any
further action by Buyer or Seller, in which event, (i) the Deposit shall be
refunded to Purchaser, (ii) Seller shall pay to Buyer as a break-up fee the sum
of Two Million Four Hundred Sixty-Three Thousand Fifty-Six and 00/100 Dollars
($2,463,056.00) (the “Break-Up Fee”) no later than fifteen (15) business days
after the date that this Agreement is terminated, which obligation shall survive
termination of this Agreement, and (iii) the Parties shall have no further
rights or obligations under this Agreement except for those that are expressly
provided in this Agreement to survive the termination hereof. (iii) The payment
of the Break-Up Fee by Seller to Buyer shall be deemed to be liquidated damages
for Seller’s failure to obtain the Approval as set forth herein. The Parties
agree that it would be impracticable and extremely difficult to ascertain the
actual damages suffered by Buyer as a result of Seller’s failure to obtain the
Approval and complete the sale of all of the Properties pursuant to this
Agreement, and that under the circumstances existing as of the date of this
Agreement, the liquidated damages provided for in this Section represent a
reasonable estimate of the damages that Buyer will incur as a result of such
failure. The Parties acknowledge that the payment of such liquidated damages is
not intended as a forfeiture or penalty under any legal or equitable theory, but
is intended to constitute liquidated damages to Buyer. 2. PURCHASE PRICE. Buyer,
in consideration of the covenants and agreements of Seller, hereby agrees to pay
to Seller the sum of One Hundred Ninety-Three Million Six Hundred Ten Thousand
and 00/100 Dollars ($193,610,000.00) (the “Purchase Price”), allocated



--------------------------------------------------------------------------------



 
[ex102chifeesimple007.jpg]
-7- 51206446.7 to each Property as set forth on Schedule 2 attached hereto, in
cash, to be paid in immediately- available funds by wire transfer at Closing (as
hereinafter defined) payable as follows: a. by cash or immediately available
funds, or by check subject to collection, to the order of Stewart Title Company
(referred to herein as “Escrow Agent” or “Title Company”) located at Commercial
Services, 10 S. Riverside Plaza, Suite 1450, Chicago, Illinois 60606, in the
amount of One Million Six Hundred Eighty-Two Thousand Eight Hundred Twenty-One
and 00/100 ($1,682,821.00) (the “Deposit”), upon the execution and delivery of
this Agreement by Buyer to Seller to be held in accordance with the terms of
this Agreement and Escrow Agent’s standard escrow instructions. The Deposit
shall be non-refundable upon the expiration of the Due Diligence Period (as
hereinafter defined) except as expressly provided in this Agreement; and b. by
federal wire transfer of immediately available funds for the balance of the
Purchase Price, subject to adjustment as hereinafter provided, on the Closing
Date. 3. BUYER’S INSPECTION AND REVIEW RIGHTS. a. Prior to the execution and
delivery hereof, Seller has delivered to Buyer the following documents relating
to the Property to the extent in Seller’s possession or control, or to the
extent Seller is responsible for delivering under this Agreement: i. copies of
the Third Party Leases as amended, together with any related memoranda of lease;
ii. copies of the Title Reports (as defined in Paragraph 13(b) below, underlying
title-related documents, zoning reports, certificates of occupancy and current
surveys or survey updates; iii. copies of the most recent environmental reports
relating to the Property to the extent in Seller’s possession; iv. copies of
existing property and liability insurance policies, if any, to the extent in
Seller’s possession; v. copies of the operating statements for the Property for
the current year-to-date and the previous year; vi. a copy of the operating
budget for the current year, together with copies of the operating budget and
reconciliations for the previous year; vii. a current rent roll for the Property
(the “Rent Roll”); viii. copies of all service contracts (including property
management agreements) that will be binding on Buyer and/or affect the Property
after Closing; and



--------------------------------------------------------------------------------



 
[ex102chifeesimple008.jpg]
-8- 51206446.7 ix. copies of all governmental permits and licenses necessary for
the ownership, construction/renovation and operation of the Property, including,
but not limited to, building plans, building permits, occupational licenses and
business operating permits, to the extent in Seller’s possession. All of the
above-listed documents are hereinafter collectively referred to as the
“Inspection Documents.” b. Buyer hereby waives all due diligence activities and
related rights and obligations as described in this Agreement regarding all of
the Properties with the exception of those items described on the attached
Schedule 3 ( “Due Diligence Items”). For the purposes of this Agreement “Due
Diligence Period” shall mean the period from the Effective Date to the close of
business on the date that is three (3) business days prior to the Initial
Closing Date or the Closing Date, as the case may be, for further review,
inquiries, examinations and inspections of the Inspection Documents and to enter
upon the Property to inspect the physical condition of the same, as it shall
deem necessary, with respect to the Due Diligence Items; provided, however, that
(i) any such inspection shall be subject to the rights of Tenant and shall not
interfere with the conduct of business at the Property, (ii) any such inspection
or related activities shall not damage the Property, (iii) Buyer shall indemnify
and hold Seller harmless from and against: any and all claims or damages
resulting from activities of Buyer (or its agents, employees, consultants or
representatives) on the Property and Buyer shall, and shall cause its
third-party consultants to, insure against the same and provide evidence thereof
to Seller before undertaking any physical inspection of the Property, (iv) Buyer
shall promptly repair any and all damage caused in whole or in part, by Buyer
(or its agents, employees, consultants or representatives) and return the
Property to the condition prior to such damage, and (v) Buyer shall give Seller
reasonable prior written notice before entering the Property (or any portion
thereof) and Seller may have a representative present during any such
inspections. Prior to the expiration of the Due Diligence Period, Buyer may, in
its sole discretion, remove any of the Properties related to the Due Diligence
Items from the Properties to be purchased according to this Agreement, for any
reason or no reason at all, and the Escrow Agent shall promptly return the
pro-rata portion of the Deposit plus accrued interest to Buyer. The provisions
of this subparagraph (b) shall survive the Closing or early termination of this
Agreement. c. In the event that Buyer does not remove any of the Properties
related to the Due Diligence Items during the Due Diligence Period then Buyer
shall be deemed to have reviewed and accepted the Due Diligence Items, the
Inspection Document and completed its investigation of all Properties, the Third
Party Leases and all other matters relating to the Property. d. Obligations of
the Seller. Buyer acknowledges the existence of the obligations of the Seller
under the Third Party Leases and, provided that the transactions contemplated by
this Agreement (the “Transaction”) close in accordance with the terms of this
Agreement, agrees to accept the Property subject to all the terms and conditions
contained in the Third Party Leases and to assume all of Seller’s obligations
under the Third Party Leases from and after the Closing Date. To the extent
there are any leasing



--------------------------------------------------------------------------------



 
[ex102chifeesimple009.jpg]
-9- 51206446.7 commissions, tenant improvement allowances, construction-related
obligations or any other concessions outstanding as of the Closing, Seller shall
make such payment(s) in the form of a credit(s) against the Purchase Price in
favor of Buyer. e. Tenant Estoppels. Seller shall use commercially reasonable
efforts to obtain and deliver to Buyer prior to Closing a written estoppel
certificate from all tenants under the Third Party Leases for premises
consisting of 5,000 square feet or greater, and all tenants under the Third
Party Leases with five (5) years or greater remaining in the lease term, in the
form as required pursuant to the terms of the Third Party Leases or such other
customary and reasonable form. f. New Leases. From and after the Effective Date,
all leases not currently listed as Third Party Leases (“New Leases”) that have
been presented to Buyer by Seller and have been approved by Buyer, related to
any of the Properties, whether executed or not executed as of the Effective
Date, shall be the responsibility of Buyer. Such responsibility for such New
Leases shall include, but is not limited to, payment of all costs, such as
funding of tenant improvements, payment of any sales commissions, and similar
items. Notwithstanding the foregoing, Buyer’s obligations for New Leases shall
not apply to the Property described as Springwoods Medical Condominium in item
11 on Exhibit A. 4. DEED. Prior to Closing, Seller agrees to deposit in escrow
one special warranty deed (the “Deed”), substantially in the form attached
hereto as Exhibit E, conveying title to the Land and the Improvements to Buyer,
subject only to the Permitted Exceptions (as defined in Paragraph 12 herein). 5.
CLOSING. The consummation of the transfer by Seller to Buyer (the “Closing”) of
the Initial Sale Properties shall take place through escrow at the offices of
Escrow Agent on the Initial Closing Date. The Closing of the remaining
Properties shall take place through escrow at the offices of Escrow Agent on the
date that is five (5) business days after Seller’s receipt of the Approval (the
“Closing Date”); provided, however, that if all conditions to Closing have been
satisfied, but the wired Purchase Price is delayed beyond close of business on
the Closing Date, the Closing shall occur on the immediately following business
day and Seller shall receive the benefit of prorated rent incurred in connection
with such delay; provided further that no such delay shall occur more than once.
TIME BEING OF THE ESSENCE WITH RESPECT TO THE CLOSING DATE. 6. CLOSING
DOCUMENTS. a. At Closing, Seller shall deliver to Escrow Agent the following: i.
the Deed, duly executed and acknowledged; ii. four (4) executed duplicate
originals of the Space Lease; iii. four (4) executed duplicate originals of an
assignment and assumption of lease for the Third Party Leases in the form
attached hereto as Exhibit F;



--------------------------------------------------------------------------------



 
[ex102chifeesimple010.jpg]
-10- 51206446.7 iv. a certification in a form reasonably acceptable to Buyer,
that Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended; v. such documents as the Title
Company may reasonably request to evidence Seller’s good standing and authority
to do business in the State of location of the Property as described on Schedule
1, and authority to execute and perform under this Agreement; vi. to the extent
in Seller’s possession, original counterparts of the Third Party Leases, and any
related memorandum of lease; vii. notice to tenants notifying tenants under the
Third Party Leases of the Transaction in the form annexed hereto as Exhibit G;
viii. an executed closing statement, in a form reasonably acceptable to Buyer;
ix. a standard form seller title affidavit reasonably acceptable to Seller as
necessary for the title company’s issuance of Buyer’s owner’s title policy; x. A
bill of sale; quitclaim in nature and without warranty other than as to title,
conveying and assigning to Buyer Seller’s right, title and interest, in the
Personal Property, if any; free and clear of any liens or encumbrances except
the Permitted Exceptions; and xi. all other documents reasonably necessary to
effectuate the transaction. b. At closing, Buyer shall deliver to Escrow Agent
the following: i. the balance of the Purchase Price (pursuant to the terms of
Paragraph 1 hereof); ii. four (4) executed duplicate originals of an assignment
and assumption of the lease for the Third Party Leases in the form attached
hereto as Exhibit F; iii. authorization acceptable to Escrow Agent to release
the Deposit to Seller; iv. documents in recordable form to complete and amend
according to applicable state statutes the condominium regimes for the Jewish
OCC Condominium described in item 2 on Exhibit A, and Springwoods Medical
Condominium described in item 11 on Exhibit A; and



--------------------------------------------------------------------------------



 
[ex102chifeesimple011.jpg]
-11- 51206446.7 v. such other documents described in this Agreement to be
executed by Buyer and such other documents and papers which may be reasonably
necessary to the consummation of the Transaction. 7. CONDITIONS PRECEDENT TO
BUYER’S OBLIGATIONS REGARDING CLOSING. In addition to any other conditions set
forth in this Agreement, Buyer’s obligation to consummate the Transaction is
contingent upon the following conditions, any of which may be waived by Buyer:
a. with the exception of de minimis changes required to make corrections in the
Third Party Leases (which shall not increase Buyer’s liabilities, or reduce
Buyer’s rights thereunder) or to change the address of a party, there shall have
been no material changes in the Third Party Leases; b. Seller’s representations
and warranties in this Agreement shall be true and correct in all material
respects as of the Closing; c. Seller shall have performed its obligations under
this Agreement and delivered to Buyer all of the documents described in
Paragraph 6(a) of this Agreement; and d. There shall have been no material
change in the condition of the Property from the expiration of the Due Diligence
Period until the Closing Date (normal wear and tear, casualty and condemnation
excepted). 8. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION REGARDING CLOSING. In
addition to any other conditions set forth in this Agreement, Seller’s
obligation to consummate the Transaction is contingent upon the following
conditions, any of which may be waived by Buyer: a. Buyer’s representations and
warranties in this Agreement shall be true and correct in all material respects
as of the Closing; and b. Buyer shall have performed its obligations under this
Agreement and delivered to Seller all of the items and documents described in
Paragraph 6(b) of this Agreement. 9. CLOSING COSTS AND PRORATIONS. a. Closing
Costs. Buyer shall pay the premium for Buyer’s owner’s policy of title insurance
for the Property. Escrow fees payable to Escrow Agent shall be payable by Buyer.
Buyer shall be responsible for the cost of any endorsements or extended coverage
in connection with its owner’s policy of title insurance. All charges and
expenses relating to any loan secured by the Improvements obtained by Buyer
(including, any lender policy of title insurance) shall be payable by Buyer.
Seller shall pay for any transfer taxes relating to the transfer of the Property
and the recordation of the Deed. Seller, at its cost, shall provide a survey of
the Land, to be delivered to Buyer no later than commencement of the Due
Diligence Period. All other charges and expenses



--------------------------------------------------------------------------------



 
[ex102chifeesimple012.jpg]
-12- 51206446.7 relating to the Transaction, except as otherwise expressly set
forth in this Paragraph 9(a), including but not limited to, Buyer’s diligence
costs, shall be payable by Buyer. Each party shall pay its own legal expenses
and attorneys’ fees. b. Proration. Base Rent and Additional Rent (as defined in
the Third Party Leases) due under the Third Party Leases shall be apportioned
as, of 11:59 p.m. on the Closing Date. If Additional Rent is estimated as of the
Closing Date, Buyer and Seller agree to a “true up” based on actual Additional
Rent figures, and a final proration thereof, pursuant to Paragraph 9(e) below.
c. Capital Expenditures; Tenant Improvement Allowances. i. Buyer and Seller
acknowledge and agree that Buyer shall receive certain credits against the
Purchase Price as listed on Schedule 6 that shall be used by Buyer to perform
certain deferred maintenance and/or other capital improvements at certain
Properties after Closing (the “Cap Ex Credits”). Prior to Closing, Buyer and
Seller shall mutually agree on an allocation of the Cap Ex Credits to the
capital improvements at the Properties, to the extent the Cap Ex Credits do not
apply to a specific Property as listed on Schedule 6, and Buyer and Seller shall
mutually agree upon a schedule for the performance of all such capital
improvements. ii. Buyer and Seller acknowledge and agree that Buyer shall
receive certain other credits against the Purchase Price with respect to certain
Properties as listed on Schedule 6 as “Lease Adjustment Credits.” iii. Buyer and
Seller acknowledge and agree that each of the Space Leases entered into by Buyer
and Seller shall include a tenant improvement allowance of Four and 00/100
Dollars ($4.00) per rentable square foot of space leased by Seller, which for
the six hundred fifty-two thousand one hundred forty- four (652,144) of rentable
square feet of space in the Properties is the aggregate sum of Two Million Six
Hundred Eight Thousand Five Hundred Seventy-Six and 00/100 Dollars
($2,608,576.00). iv. Buyer and Seller acknowledge and agree that Buyer has
agreed to perform and/or pay for certain additional tenant improvement work at
the following Properties in the following amounts: (a) St. Joseph Office Park
Condominiums (Item 3, Exhibit A): Seven Hundred Fifty Thousand and 00/100
Dollars ($750,000.00); and (b) Springwoods Medical Condominium (Item 11, Exhibit
A): One Million Four Hundred Three Thousand and 00/100 Dollars ($1,403,000.00).
d. Real Estate Taxes. If a Property is not tax-exempt, all general real estate
and personal property taxes shall be prorated through the day before the Closing
based on the taxes for the year that the Closing is in, if known, otherwise on
the prior year’s taxes.



--------------------------------------------------------------------------------



 
[ex102chifeesimple013.jpg]
-13- 51206446.7 Seller shall be responsible for all real estate taxes through
the day prior to the Closing. In the event taxes are prorated on the prior
year’s taxes, the parties agree to reprorate taxes when the taxes for the
current year are known, and the parties agree to make such payment between
themselves to effectuate such reproration. Assessments of any kind (general,
special or otherwise) levied or to be levied, if any, for work on site actually
commenced or announced (by either a private individual or entity or a
governmental entity) prior to Closing shall be prorated at Closing. All other
assessments shall be paid by Buyer if this transaction is consummated. e.
Utility Charges. All utility charges, including, but not limited to, sewer,
water, electricity, gas, telephone and other private and municipal charges
(collectively “Utility Charges”) shall be prorated through the day before the
Closing. Seller shall be responsible for obtaining all necessary billing
information for the Utility Charges in order to accurately reflect the same on
the Closing Statement. f. Reconciliation. Within one hundred eighty (180) days
after Closing, Buyer and Seller shall reconcile all of the foregoing payments
and prorations based on actual bills or invoices received after the Closing, but
only if the prorations or payments were based on an estimate and not actual
current bills or invoices. Any party owing to the other party any amount
ascertained by the required reconciliations shall promptly, but in no event
later than fifteen (15) business days after the date of the applicable
reconciliation, pay the other party such amount. The obligations set forth in
this Paragraph 9(e) shall survive Closing. 10. REPRESENTATIONS AND WARRANTIES OF
SELLER. Each Seller represents and warrants to, and covenants with, Buyer with
respect to its respective Property that: a. Seller is duly organized, validly
existing and in good standing under the laws of the State of location of the
Properties as described on Exhibit A, and qualified to do business in, and in
good standing under the laws of the state in which the Property is located; b.
Seller has the right, power and authority to enter into this Agreement and to
consummate the Transaction; c. the execution by Seller of this Agreement and
consummation of the Transaction does not, and as of the Closing will not, result
in the breach of any of the terms and provisions of, or constitute a default
under any document to which Seller is a party; d. Seller is not the subject of
or a party to any state or federal bankruptcy or insolvency proceeding; e. there
are no pending or, to Seller’s knowledge, threatened or contemplated actions,
suits, proceedings, arbitrations, claims or governmental investigations which
affect, or may affect, the Seller or the Property,



--------------------------------------------------------------------------------



 
[ex102chifeesimple014.jpg]
-14- 51206446.7 f. except as may be required under the Third Party Leases and
this Agreement, prior to Closing, Seller shall not enter into any agreement to
create or permit the creating of any easements or other encumbrances which may
affect the Land or Improvements; g. to Seller’s actual knowledge, no
condemnation proceedings, eminent domain proceedings or similar actions or
proceedings are now pending against the Property; h. to the Seller’s actual
knowledge, without investigation, (a) no Hazardous Materials (as defined in
Paragraph 16 below) are located on, under or about the Property, (b) Seller has
not received any request for information, notice, demand letter, administrative
inquiry or formal or informal complaint or claim from or by any public or
private agency or entity concerning any release or discharge of any Hazardous
Materials on, under, about or off of the Property or any alleged violation of
any Environmental Laws (as defined in Paragraph 16 below) involving the Property
or any property owned by Seller in the vicinity of the Property, (c) no
litigation is pending or threatened with respect to the Property concerning any
Hazardous Materials or any Environmental Laws, and (d) no lien has been imposed
or, to Seller’s actual knowledge, without investigation, threatened to be
imposed against the Property by any governmental agency or entity in connection
with the presence of Hazardous Materials or violation of any Environmental Laws
on or off the Property. i. There are no existing leases, whether oral or
written, agreements of sale, options, rights of first refusal, rights of first
offer, tenancies, licenses or any other claims to possession or use affecting
the Property, except for the Third Party Leases. Each of the Third Party Leases
is valid and in full force and effect, and has not been further amended,
modified or supplemented; and the tenants thereunder are in actual possession in
the normal course and the tenants are not in default thereunder. No tenant has
asserted any claim of which Seller has notice which would in any way affect the
collection of rent from such tenant, and no written notice of default or breach
on the part of the landlord under any of the Third Party Leases has been
received by Seller or its agents from the tenants thereunder. All painting,
repairs, alterations and other work required to be performed thereunder, have
been or will, prior to Closing, be fully performed and paid for in full by
Seller. j. Except for the New Leases as described in section 3.f of this
Agreement, the rents set forth in Rent Roll are the actual rents, income and
charges presently being collected by Seller. No tenant under any of the Third
Party Leases is entitled to any concessions, allowances, rebates or refunds or
has prepaid any rents or other charges for more than the current month. No
security deposits have been paid by any tenants which have not heretofore been
returned, except as set forth in Rent Roll, which Seller shall pay to Buyer as a
credit against the Purchase Price. No brokerage or leasing commissions or other
compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of any of the Third Party Leases.



--------------------------------------------------------------------------------



 
[ex102chifeesimple015.jpg]
-15- 51206446.7 k. To Seller’s actual knowledge, the Property is in full
compliance with all federal, state, county, municipal or other government
standards, laws, ordinances, statutes, regulations and requirements, and all
applicable private restrictions, covenants, rules, standards and requirements.
l. To Seller’s actual knowledge, there are no management, employment, service,
equipment, supply, maintenance, water, sewer or other utility or concession
agreements or agreements with municipalities (including improvement or
development escrows or bonds) with respect to or affecting the Property which
will burden the Property or Buyer after Closing in any manner whatsoever, except
for instruments of record. m. Seller is not a “foreign person” as defined in
Section 1445(f)(3) of the Internal Revenue Code; n. this Agreement is a valid
and legally binding obligation of Seller, enforceable in accordance with its
terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws relating to or
affecting the rights of creditors generally, and except as enforcement is
subject to the laws of equity; o. the execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby do not and will not require any consent, approval, authorization or other
action by, or declaration, filing or registration with, or notification to, any
governmental agencies or bodies; and p. Seller shall cooperate with Buyer, after
closings and for a period of six (6) months following the expiration of the
Survival Period, to resolve any discrepancies related to the Third Party Leases,
transitioning of services to the Properties, assignments and amendments to
service contracts, and similar items to carry out the intent and purposes of
this Agreement. For the purposes of this Agreement the term “to Seller’s actual
knowledge” and items or facts “known” and “unknown” by Seller and similar terms,
shall be limited to the current actual knowledge of the individuals in their
respective capacities for the Seller entities as specified indicated on the
attached Schedule 5, (collectively, the “Seller Knowledge Party”). The knowledge
of others shall not be imputed to the Seller Knowledge Party. No other
investigation, review or inquiry of any persons, or other action shall be
required of the Seller Knowledge Party. The parties hereby agree that recourse
under this Agreement is limited to Seller and no claim will be made against any
individual Seller Knowledge Party personally or in their capacity as the Seller
Knowledge Party. The representations and warranties contained in this Paragraph
10 shall survive the Closing for a period of twelve (12) months following the
Closing (the “Survival Period”). Buyer will have no right to bring a claim for a
breach of any of the foregoing representations and warranties unless Buyer
discovers such breach within the Survival Period and delivers written notice of
such claim to the respective Seller, if at all, prior to expiration of the
Survival Period.



--------------------------------------------------------------------------------



 
[ex102chifeesimple016.jpg]
-16- 51206446.7 If Buyer fails to discover such breach prior to the expiration
of the Survival Period or fails to deliver written notice of such claim to the
respective Seller prior to expiration of the Survival Period, Buyer will be
deemed to have waived any and all rights and remedies with respect to any such
representation or warranty or any breach thereof. Notwithstanding any other
provision of this Contract to the contrary, Buyer may not make any claim against
any Seller for a breach of a representation or warranty by such Seller unless
the damage to Buyer resulting from such breach exceeds Twenty-Five Thousand and
No/100 Dollars ($25,000.00), and the maximum liability of any Seller for
breaches of representations and warranties hereunder with respect to such
Seller’s Property will be the greater of: (i) one percent (1%) of the Price
allocated to such Property, or (ii) Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00), unless the breach is due to the fraud or intentional
misrepresentation of such Seller or relates to a breach of a representation or
warranty about an environmental matter by such Seller. 11. REPRESENTATIONS AND
WARRANTIES OF BUYER. Buyer hereby represents and warrants to Seller, that: a.
Buyer is duly organized, validly existing and in good standing under the laws of
the State of Delaware and qualified to do business in, and in good standing
under the laws of the state in which the Property is located; b. Buyer has the
right, power and authority to enter into this Agreement and to consummate the
Transaction; c. this Agreement is a valid and legally binding obligation of
Buyer, enforceable in accordance with its terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting the rights of creditors
generally, and except as enforcement is subject to the laws of equity; d. the
execution by Buyer of this Agreement and consummation of the Transaction does
not, and, as of the Closing, will not, result in the breach of any of the terms
and provisions of, or constitute a default under any document to which Buyer is
a party; e. there are no pending or, to Buyer’s knowledge, threatened or
contemplated actions, suits, proceedings, arbitrations, claims or governmental
investigations which affect, or may affect, the ability of the Buyer to
consummate the Transaction contemplated hereby; f. the execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby do not and will not require any consent, approval,
authorization or other action by, or declaration, filing or registration with,
or notification to, any governmental agencies or bodies; g. Buyer and its
affiliates are sophisticated enterprises, actively engaged in the business of
owning, operating and managing real estate and have made their own investigation
of the Property, and Buyer acknowledges and agrees that (i) it has made its own
inquiry and investigation into, and based thereon, has formed an independent



--------------------------------------------------------------------------------



 
[ex102chifeesimple017.jpg]
-17- 51206446.7 judgment concerning the Property, (ii) it has been furnished
with or been given adequate access to such information about the Property, as it
has requested, and (iii) it will not assert any claim against Seller or any
direct or indirect owner thereof or any of their respective directors, officers,
agents, members, affiliates, consultants, counsel, accountants, investment
bankers or representatives, or hold Seller or any such persons liable, for any
inaccuracies, misstatements or omissions with respect to information furnished
by or for Seller, including, without limitation any information in any materials
previously delivered to Buyer or any affiliate thereof, or any agent or
representative of Buyer or any of such affiliates; and h. Buyer shall cooperate
with Seller, after closings and for a period of six (6) months following the
expiration of the Survival Period, to resolve any discrepancies related to the
Third Party Leases, transitioning of services to the Properties, assignments and
amendments to service contracts, and similar items to carry out the intent and
purposes of this Agreement. The representations and warranties contained in this
Paragraph 11 shall survive the Closing for the Survival Period. Seller will have
no right to bring a claim for a breach of any of the foregoing representations
and warranties unless Seller discovers such breach within the Survival Period
and delivers written notice of such claim to Buyer, if at all, prior to
expiration of the Survival Period. If Seller fails to discover such breach prior
to the expiration of the Survival Period or fails to deliver written notice of
such claim to Buyer prior to expiration of the Survival Period, Seller will be
deemed to have waived any and all rights and remedies with respect to any such
representation or warranty or any breach thereof. Notwithstanding any other
provision of this Contract to the contrary, Seller may not make any claim
against Buyer for a breach of a representation or warranty by Buyer unless the
damage to Seller resulting from such breach exceeds Twenty-Five Thousand and
No/100 Dollars ($25,000.00), and the maximum liability of Buyer for breaches of
representations and warranties hereunder shall be the amount of the Deposit
allocated to the Properties in proportion to each Property’s Purchase Price. 12.
INTENTIONALLY OMITTED. 13. TITLE TO THE LAND AND THE IMPROVEMENTS. a. It shall
be a condition precedent to Buyer’s obligation to Close hereunder (although not
a covenant by or obligation of Seller) that title to the Property shall be
subject to only the Permitted Exceptions (as hereinafter defined). Seller shall
have no obligation with respect to any title matters, provided, however, that
Seller shall cause to be removed or endorsed against to Buyer’s reasonable
satisfaction (i) any mortgages or trust deeds which were executed by Seller and
are not to be assumed by Buyer, and (ii) any mechanics or materialmens liens
arising Seller’s activities and ownership of the Improvements (collectively,
“Monetary Liens”). b. As of the Effective Date, (i) Seller has provided to Buyer
a title commitment with respect to the Property (the “Title Report”) from the
Title Company, (ii) Buyer has reviewed the Title Report with respect to all
liens, encumbrances or other title exceptions which do not constitute Permitted
Exceptions hereunder (each, an



--------------------------------------------------------------------------------



 
[ex102chifeesimple018.jpg]
-18- 51206446.7 “Exception”), and (iii) Buyer has delivered notice to Seller
objecting to any of the Exceptions and any matters disclosed by a current survey
(the “Survey”) prepared by a licensed surveyor qualified to do business in the
state where the Property is located, and at Seller’s expense (collectively, the
“Objections”). The Survey shall be in a form sufficient to permit the Title
Company to remove the standard exception(s) related to survey. If Buyer has not
delivered any Objections as of the Effective Date, Buyer shall be deemed to have
waived its right to object to any Exceptions and the Survey (and the same shall
be deemed Permitted Exceptions). c. Seller shall have until the Initial Closing
Date or the Closing Date, as the case may be, to give Buyer: (i) notice that
Seller will remove such Objections on or before the Initial Closing Date or the
Closing Date, as the case may be; or (ii) notice that Seller elects not to cause
such Objections to be removed. Seller’s failure to give any such notice shall be
deemed an election by Seller under clause (ii). d. If Seller does not agree (or
is deemed not to have agreed) to remove such Objections, then unless the same
are waived by Buyer, Buyer may (i) accept the Property subject to such
Objections without abatement of the Purchase Price, in which event such
Objections shall be deemed to be, for all purposes, Permitted Exceptions, and
Buyer shall close hereunder notwithstanding the existence of same, and Seller
shall have no obligation or liability, whatsoever with respect to Seller’s
failure to cause such Objections to be eliminated, or (ii) terminate this
Agreement by notice given to Seller on or before the expiration of the Initial
Closing Date or the Closing Date, as the case may be, and upon such notice the
Deposit and all accrued interest shall be returned to Buyer and neither party
hereto shall have any further rights or obligations hereunder other than those
which are expressly provided to survive the termination hereof. If Buyer shall
fail to deliver the termination notice described in clause (ii) above, Buyer
shall be irrevocably deemed to have made the election under clause (i) above and
shall have waived all Objections. e. As used herein, “Permitted Exceptions”
means each of the following: (i) current real property taxes and assessments
with respect to the Property, which are a lien for the taxable year in which the
Closing occurs, and which are not due on or before the Closing Date; (ii) the
standard pre-printed exclusions from coverage contained in the most current form
of owner’s title policy ordered by Seller in connection with the Property; (iii)
any law, statute, code, ordinance, rule, regulation, restriction, requirement,
writ, injunction, decree, order or demand of any governmental authority; (iv)
rights of the tenant(s) or any subtenant(s) according to the Third Party Leases,
(v) easements for utilities, access and roadways serving the Improvements, and
(vi) such matters approved or waived by Buyer pursuant to this Paragraph 13. 14.
RISK OF LOSS. In the event the Property is damaged or destroyed prior to
Closing, the parties’ rights and obligations shall be as follows: a. If the
Repair Cost (as hereinafter defined) is $1,000,000.00 or less, then Buyer shall
accept the Property at Closing subject to such damage or destruction and Buyer
shall be entitled to any insurance proceeds actually received therefrom, and
there



--------------------------------------------------------------------------------



 
[ex102chifeesimple019.jpg]
-19- 51206446.7 shall be no abatement or reduction or the Purchase Price. As
used herein, the term “Repair Cost” means an estimate of the actual cost to
repair the damage attributable to such damage or destruction and obtained by
Seller, and agreed to in writing by Tenant, within thirty (30) days following
the event of damage or destruction from a reputable, licensed independent
contractor selected by Seller and licensed to do business in the State in which
the Property is located. b. If the Repair Cost exceeds $1,000,000.00, then Buyer
shall have the right to terminate this Agreement exercisable only by giving
written notice to Seller of such election within thirty (30) days after the
determination of the Repair Cost. If Buyer duly exercises such termination
right, the Deposit shall be returned to Buyer with all accrued interest thereon.
If Buyer does not exercise its termination right, then Buyer shall be deemed to
have accepted the Property at Closing subject to such damage or destruction, and
the Closing shall occur as set forth herein, and Buyer shall be entitled to all
insurance proceeds actually received by Seller as a result of such damage or
destruction and there shall be no abatement, or reduction or the Purchase Price.
c. If the Closing Date would otherwise occur during a time period described in
this Paragraph 14, then the Closing Date shall be extended to a date which is
ten (10) days following the expiration of such time period. 15. EMINENT DOMAIN.
If any condemnation proceeding is commenced or threatened against any of the
Property, which (1) materially adversely affects the use of the Property, (2)
affects access to the Property, or (3) allows the Tenant to terminate the lease
under the terms of the Lease, then Buyer at its option may terminate this
Agreement by written notice to Seller delivered no later than ten (10) days
following Seller’s notice to Buyer of such taking and confirmation of Tenant’s
action pursuant to such taking. If Buyer elects to terminate this Agreement
pursuant to this Paragraph 15, the Deposit shall be returned to Buyer with all
accrued interest thereon. If Buyer does not terminate this Agreement as provided
herein, Buyer shall be deemed to have elected to proceed with the transactions
described herein, the Closing shall occur as set forth herein and Seller shall
assign to Buyer Seller’s right to any condemnation awards. 16. NO OTHER
REPRESENTATIONS. Except for the representations and warranties of Seller
expressly stated in this Agreement, it is expressly agreed that Buyer shall
accept the Improvements, in present condition, “AS IS”, “WHERE IS” and “WITH ALL
FAULTS”, subject to all patent and latent defects and faults, if any, with no
representation or warranty by Seller as to the fitness, suitability,
merchantability, habitability, or usability, including but not limited to, (i)
the quality or condition of the Improvements and the Land, including without
limitation, the water, soil and geology, (ii) any construction defects, errors,
omissions or on account of any other conditions affecting the Land or
Improvements, (iii) the manner of operating the Land or Improvements and the
expenses related thereto, (iv) the compliance of the Land or Improvements with
any laws, rules, ordinances or regulations of any governmental body, and (v) the
nature and extent of any recorded servitudes, rights-of-way, leases, possession,
liens, encumbrances, licenses, reservations, conditions or otherwise. Except for
the representations and warranties of Seller expressly set forth in this
Agreement and except as otherwise expressly provided in this Agreement, Buyer
acknowledges that it is not relying upon any representation, warranty, statement
or other assertion with respect to the condition of



--------------------------------------------------------------------------------



 
[ex102chifeesimple020.jpg]
-20- 51206446.7 the Land or Improvements made by Seller, and Buyer accepts the
Improvements under the express understanding that there are no express or
implied warranties made by Seller with respect to the condition or value of the
Improvements. Buyer declares that it is experienced in the ownership and
operation of properties similar to the Improvements and therefore acknowledges,
except for Buyer’s reliance on the representations and warranties of Seller in
this Agreement, that it will rely solely on its own investigation and
examination of the Improvements, which it is qualified to make, and not on any
information provided or to be provided by Seller. Except as otherwise expressly
stated at Paragraph 10 above, Seller makes no representation as to any
environmental matters relating to the Land or Improvements including, without
limitation, soil conditions, Buyer being given a right of inspection to satisfy
itself as to whether or not there are Hazardous Materials (as hereinafter
defined) on or in the Land or Improvements (or any portion thereof) that would
cause either state or federal agencies to order a cleanup of the Land or
Improvements (or any portion thereof) under any Environmental Law. As used
herein, the term “Environmental Law” shall mean and include the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601, et
seq., Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901, et seq., and
all other similar and future federal, state and municipal statutes, rules,
regulations and ordinances governing the environment or generation, disposal or
storage of any Hazardous Materials, all amended from time to time and all rules
and regulations promulgated thereunder. The term “Hazardous Material” shall mean
and include asbestos, polychlorinated biphenyls, petroleum products and any
other hazardous or toxic materials, wastes, and substances that are defined as
such in the Environmental Law. Except for claims relating to breaches of the
representations and warranties of Seller expressly set forth in this Agreement
and for claims relating to fraud or intentional misrepresentation by Seller,
Buyer hereby waives and releases Seller of and from any claims, direct or
indirect, known or unknown, foreseen or unforeseen, that Buyer now has or that
may arise in the future on account of or in any way growing out of or connection
with the economic, physical or environmental condition of the Land or
Improvements (or any portion thereof), or any Environmental Law or applicable
regulation. Notwithstanding the foregoing, in no event shall Buyer assume or be
deemed to assume any liabilities of Seller arising out of or relating to the
actions or inactions of Seller prior to the Closing Date. 17. NO ATTORNEY-CLIENT
RELATIONSHIP/NO TAX ADVICE. BUYER ACKNOWLEDGES THAT SELLER HAS NOT HELD ITSELF
OUT AS ENGAGED IN THE PRACTICE OF LAW OR ACCOUNTING AND HAS NOT ESTABLISHED,
DIRECTLY OR INDIRECTLY, AN ATTORNEY-CLIENT OR ACCOUNTANT-CLIENT RELATIONSHIP
WITH SELLER, OR ANY OF SELLER’S OFFICERS, DIRECTORS, MANAGERS, AGENTS, EMPLOYEES
OR REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, SELLER’S LEGAL COUNSEL)
(COLLECTIVELY, “SELLER’S PARTIES”), IT IS UNDERSTOOD AND AGREED THAT ANY
REPRESENTATIONS OR STATEMENTS MADE BY SELLER OR ANY OF SELLER’S PARTIES
REGARDING LEGAL OR TAX CONSEQUENCES MAY NOT BE USED OR RELIED UPON BY BUYER.
BUYER REPRESENTS THAT IT HAS EITHER OBTAINED LEGAL COUNSEL AND TAX ADVICE PRIOR
TO ENTERING INTO THIS AGREEMENT OR IT HAS ITSELF DEEMED IT UNNECESSARY TO SEEK
SUCH ADVICE. SELLER SHALL NOT BE HELD RESPONSIBLE FOR ANY FAILURE OF BUYER TO
SEEK AND OBTAIN LEGAL AND TAX ADVICE.



--------------------------------------------------------------------------------



 
[ex102chifeesimple021.jpg]
-21- 51206446.7 18. NOTICES. Any notice or delivery required or permitted to be
given or made by or on behalf of either party to the other shall be in writing
and given, by mailing such notice by registered or certified mail, return
receipt requested, or by nationally recognized overnight courier, addressed to
the other party as follows: If to Seller: Catholic Health Initiatives 198
Inverness Drive West Englewood, Colorado 80122 Attention: Corporate Real Estate
Dept. Fax No.: (___)______________ With copies to: Catholic Health Initiatives
198 Inverness Drive West Englewood, Colorado 80122 Attention: General Counsel
Fax No.: (___)______________ To Buyer: Physicians Realty L.P. 309 North Water
Street, Suite 500 Milwaukee, WI 53202 Attention: John T. Thomas, President and
CEP Fax No.: (414) 249-4720 With copies to: Physicians Realty L.P. 309 North
Water Street, Suite 500 Milwaukee, WI 53202 Attention: Bradley D. Page, General
Counsel Fax No.: (414) 249-4720 19. BROKER’S FEES. Seller and Buyer represent
and warrant each to the other that they have not dealt with any broker or
realtor in connection with the Transaction other than CBRE| U.S. Healthcare
Capital Markets (“Broker”). Seller shall be responsible for paying Broker by
separate agreement if and when the transaction closes. In the event of a breach
of the foregoing warranties, the breaching party agrees to save, defend,
indemnify and hold harmless the non-breaching party from and against any claims,
losses, damages, liabilities and expenses, including but not limited to
reasonable attorneys’ fees. 20. BINDING AGREEMENT. This Agreement shall be
binding upon the parties hereto and their respective heirs, devisees, executors,
administrators, successors in interest and permitted assigns. Except as provided
in Paragraphs 27 and 28 hereof, Buyer shall not assign its right in this
Agreement without first obtaining the written consent of Seller. 21. DEFAULT AND
REMEDIES. a. In the event Seller defaults or fails to perform any of the
conditions or obligations of Seller under this Agreement, Buyer, as Buyer’s sole
and exclusive remedy, shall be entitled to declare this Agreement terminated and
receive the return of its Deposit



--------------------------------------------------------------------------------



 
[ex102chifeesimple022.jpg]
-22- 51206446.7 plus any actual, out of pocket costs expended by Buyer related
to this Agreement. Upon termination and return of Buyer’s Deposit plus actual,
out of pocket costs as described in the preceding sentence, the parties shall
have no further rights or obligations with respect to this Agreement, other than
those which expressly survive the termination of this Agreement. b. In the event
that the terms and conditions of this Agreement have been satisfied by Seller
and Buyer fails to close on this Agreement within the time limits set forth,
Seller, as Seller’s sole and exclusive remedy, shall be entitled to retain the
Deposit hereunder as liquidated damages and the parties shall have no further
rights or obligations with respect to this Agreement other those which shall
survive the termination of this Agreement. Both parties agree in the event of
Buyer’s default hereunder, Seller’s damages will be impossible to estimate and
that the amount of the Deposit represents a fair estimate of the loss by Seller
in such event. 22. ERISA REPRESENTATION. Neither Seller nor Buyer is an
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1474, as amended, and neither Seller’s nor
Buyer’s assets constitute assets of any such “employee benefit plan” (“plan
assets”) as defined in 25 CFR Section 2510.3-101 or other applicable law
governing the definition of “plan assets” of such “employee benefit plans”. 23.
PARTIAL INVALIDITY. The invalidity of one or more phrases, sentences, clauses or
paragraphs contained in this Agreement shall not affect the remaining portions
of this Agreement or any part thereof, and in the event that anyone or more of
the phrases, sentences, clauses or paragraphs contained in this Agreement should
be declared invalid by the final order, decree or judgment of a court of
competent jurisdiction, this Agreement shall be construed as if such invalid
phrases, sentences, clauses or paragraphs had not been inserted in this
Agreement. 24. AUTHORITY COUNTERPARTS. Buyer and Seller each warrant and
represent that the person executing this Agreement on its behalf has full
authority to do so and that this Agreement constitutes a legal, valid and
binding obligation of each of them and that this Agreement is enforceable
against each party hereto. This Agreement may be executed in multiple, identical
counterparts which, when taken together shall constitute one and the same
instrument. 25. GOVERNING LAW. This Agreement shall be interpreted and enforced
pursuant to the internal laws of the State where the Property is located. The
parties hereby consent to the subject matter jurisdiction, personal jurisdiction
and venue of the United States Federal District Court for the district in the
State where the Property is located. 26. ENTIRE AGREEMENT. This Agreement
constitutes the entire agreement between the parties. There are no terms,
obligations, covenants or conditions other than contained herein. No
modifications or variations of this Agreement shall be valid unless evidenced by
an agreement in writing. 27. ASSIGNMENTS. This Agreement shall not be assignable
without the consent of the Seller, which may be withheld or granted in its sole
discretion; provided, however, nothing



--------------------------------------------------------------------------------



 
[ex102chifeesimple023.jpg]
-23- 51206446.7 herein shall prevent Buyer from assigning this Agreement to an
entity which is wholly owned or controlled by Buyer. In no event shall any
assignment of this Agreement release or discharge Buyer from any liability or
obligation hereunder. 28. COOPERATION WITH S-X 3-14 AUDIT. Seller acknowledges
that it is Buyer’s intention that the ultimate acquirer of the Property will be
affiliated with a publicly registered company (“Registered Company”). Seller
further acknowledges that it has been advised that if such acquirer is
affiliated with a Registered Company, such Registered Company (and such
acquirer) are required to make certain filings with the Securities and Exchange
Commission (the “SEC Filings”) that relate to the most recent pre-acquisition
fiscal year (the “Audited Year”) and the current fiscal year through the date of
acquisition (the “Stub Period”) for the Property. To assist Buyer and Registered
Company in preparing the SEC Filings, the Seller covenants and agrees that upon
not less than ten (10) business days’ prior written notice, Seller shall provide
Buyer and the Registered Company with the following information (to the extent
such items are not duplicative of items contained in the Disclosure Materials):
(i) access to bank statements for the Audited Year and Stub Period; (ii) rent
roll as of the end of the Audited Year and Stub Period; (iii) operating
statements for the Audited Year and Stub Period; (iv) access to the general
ledger for the Audited Year and Stub Period; (v) cash receipts schedule for each
month in the Audited Year and Stub Period; (vi) access to invoice for expenses
and capital improvements in the Audited Year and Stub Period; (vii) accounts
payable ledger and accrued expense reconciliations; (viii) check register for
the 3-months following the Audited Year and Stub Period; (ix) all leases and
5-year lease schedules; (x) copies of all insurance documentation for the
Audited Year and Stub Period and (xi) copies of accounts receivable aging as of
the end of the Audited Year and Stub Period along with an explanation for all
accounts over 30 days past due as of the end of the Audited Year and Stub
Period. In addition, Seller may be required to provide to Buyer: (1) a signed
representation letter; (2) a signed audit request letter; and (3) a signed audit
response letter from Seller’s attorney, all of which shall be in customary and
reasonable form and content. 29. CONSTRUCTION. Buyer and Seller agree that each
party and its counsel have reviewed and revised this Agreement and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments or exhibits hereto. If the date on which an
event occurs or is required is not on a business day in the State of New York,
the date shall be automatically extended to the next business day. 30.
ANTI-TERRORISM. Neither Buyer nor Seller, nor any of their affiliates, are in
violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti- Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including the following: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-
S6, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).



--------------------------------------------------------------------------------



 
[ex102chifeesimple024.jpg]
-24- 51206446.7 SIGNATURES IMMEDIATELY FOLLOW ON NEXT PAGE



--------------------------------------------------------------------------------



 
[ex102chifeesimple025.jpg]
51206446.7 IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written. SELLER: Catholic Health Initiatives a
Colorado nonprofit corporation By:________________________________ Name: Dean
Swindle Title: Chief Financial Officer BUYER: Physicians Realty L.P., a Delaware
limited partnership By: Physicians Realty Trust, its General Partner
By:________________________________ John T. Thomas, President and CEO TO HELP
FIGHT THE FUNDING OF TERRORISM AND MONEY LAUNDERING ACTIVITIES, FEDERAL LAW
REQUIRES ALL FINANCIAL INSTITUTIONS TO, OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES EACH PERSON OR CORPORATION WHO ENTERS INTO A BUSINESS
RELATIONSHIP WITH SELLER.



--------------------------------------------------------------------------------



 
[ex102chifeesimple026.jpg]
A-1 52848530.2 EXHIBIT A Seller Entities and Addresses 1. Franciscan Health Port
Clinic 1930 Port of Tacoma Road Tacoma, Pierce County, Washington Owner: St.
Joseph Development Company, Inc. 2. Jewish OCC Condominium 225 Abraham Flexnor
Way, Louisville, Jefferson County, Kentucky Units 101,102,103,104, 201, 303 and
502 Owner: Jewish Hospital Healthcare Services, Inc. Units 503, 504, 505 Owner:
Jewish Hospital & St. Mary’s HealthCare, Inc. Unit to be created for top 3
floors Owner: KentuckyOne Health, Inc. 3. St. Joseph Office Park Condominiums
1401 Harrodsburg Road Lexington, Fayette County, Kentucky Units: Building A -
Unit 1D, Unit 1F, Unit 1G, Unit A200, Unit 2B, Unit 2C, Unit 2D,Unit 2E, Unit
2F, Unit 3A, Unit 3B, Unit 4A, Unit 4B, Unit 4C, Unit 4D, Unit 4F, Unit 5B, Unit
5C, Unit 5D, Unit 5E, Unit 5F, Unit 5G Building B - Unit 0Y, Unit 0Z, Unit 1X,
Unit 1Y, Unit 2U, Unit 2V, Unit 2W, Unit 2X, Unit 2Z, Unit 3V, Unit 3W, Unit 3X,
Unit 3Y, Unit 3Z, Unit 4W, Unit 4X, Unit 4Y, Unit 4Z Building C - Unit C-1, Unit
C-10A, Unit C-10B, Unit C-100, Unit C-200, Unit C-300, Unit C-400 Owner (of all
units listed above): CHI Kentucky, Inc. 4. Lexington Surgery Center 1451
Harrodsburg Road Lexington, Fayette County, Kentucky Owner: CHI Kentucky, Inc.



--------------------------------------------------------------------------------



 
[ex102chifeesimple027.jpg]
A-2 52848530.2 5. Hot Springs Village Office Building 4419 N. Highway 7 Hot
Springs, Garland County, Arkansas Owner: St. Joseph’s Mercy Health System, Inc.
6. Blandford Office Condominium 5 St. Vincent Circle, Little Rock, Pulaski
County, Arkansas Units 110 and 220 Owner: St. Vincent Infirmary Medical Center
Units 501 and 503 Owner: St. Vincent Foundation 7. Parkview Office Condominium 1
St. Vincent Circle, Little Rock, Pulaski County, Arkansas Units 110 (1,294 sf),
120, 130, 140A Owner: St. Vincent Managed Care Service Units 110 (676 sf), 130A,
150, 340, 360, 430, 450 Owner: St. Vincent Infirmary Medical Center Units 140,
210, 230, 260, 310, 320, Owner: St. Vincent Foundation Unit 220 Owner: St.
Vincent Health System Unit 155 Onwer: St. Vincent Medical Building Company
[Note: Need confirmation that this is a CHI entity and if this Unit is included
in the portfolio] 8. Franciscan Health Service Center and Garage 1149 Market
Street Tacoma, Pierce County, Washington Owner: Franciscan Health System – West
9. Fruitland Health Plaza 1118 NW 16th Street Fruitland, Payette County, Idaho
Owner: Dominican Sisters of Ontario, Inc.



--------------------------------------------------------------------------------



 
[ex102chifeesimple028.jpg]
A-3 52848530.2 10. Springwoods Medical Condominium Address TBD / I 45 and Grand
Parkway Springwoods, Harris County, Texas Unit 2 (Floors 3-6) Owner: St. Luke’s
Community Health Services 11. Dacona Neighborhood Health Clinic 3101 Summit View
Drive Dacona, Weld County, Colorado Owner: Catholic Health Initiatives Colorado
12. Thornton Neighborhood Health Clinic 4075 East 128th Avenue Thornton, Adams
County, Colorado Owner: Catholic Health Initiatives Colorado 13. St. Alexius –
Mandan Clinic North 2500 Sunset Drive, NW Mandan, Morton County, North Dakota
Owner: St. Alexius Medical Center 14. McCauley Center – Administrative Building
12809 West Dodge Road Omaha, Douglas County, Nebraska Owner: Alegent Health 15.
Grand Island Specialty Clinic (a/k/a St. Francis Doctor’s Building Condominium)
908 North Howard Units B, C-1, C-2, C-3, C-4, C-5, E, F-10C, and I-1 Grand
Island, Hall County, Nebraska Owner: Saint Francis Medical Center 16. Meridian
11045 Lansing Circle Englewood, Arapahoe County, Colorado Owner: Catholic Health
Initiatives 18. Exton Revenue Cycle Office 367 Eagleview Blvd. Exton, Chester
County, Pennsylvania Owner: Catholic Health Initiatives



--------------------------------------------------------------------------------



 
[ex102chifeesimple029.jpg]
B-1 52848530.2 EXHIBIT B Description of Land Franciscan Health Port Clinic Lot
1, City of Tacoma Short Plat, according to the short plat recorded under
Recording Number 8404060192, records of Pierce County, State of Washington;
Together with those portions of Port of Tacoma Road and Lincoln Avenue vacated
by Ordinance No. 23208, recorded under recording No. 8408130312. Situate in the
County of Pierce, State of Washington. Franciscan Health Service Center and
Garage Lots 13 to 26, inclusive, Block 1107, Map of New Tacoma, Washington
Territory, filed for record February 3, 1875, in the office of the Pierce County
Auditor, records of Pierce County, Washington; Together with those certain air
rights abutting said Block 1107, as vacated by City of Tacoma Ordinance No.
23322, on February 19, 1985, a copy of said Ordinance being recorded March 4,
1985 as Recording No. 8503040181, and re-recorded May 10, 1985 as Recording No.
8505100174; Except therefrom any portion of said air rights which lie Northerly
of the Easterly and Westerly extension of the Northerly line of Lot 13, said
Block 1107; And except that portion of air rights over "Court C" as vacated by
City of Tacoma Ordinance No. 15562. Fruitland Health Plaza IN RECORDERS PLAT of
Sections 21 and 22, Township 8 North, Range 5 West, Boise Meridian, as per Plat
in Book 2, Page 8, Plat Records, Payette County, Idaho: A portion of Block 5
situate in the NEI/4NW1/4 of said Sec. 22, described as follows: In Block 5:
Commencing at the West 1/16 corner common to Section 22 and 15, Twp. 8 N., R. 5
W., B. M; Thence Southerly along the West 1/16 line of said Sec. 22, S.
00°27'16" W. (of record South) 53.00 feet, to a point on the Southerly
right-of-way of U.S. Highway 30, and being the Point of Beginning; Thence
continuing along said 1/16 line S. 00°27'16" W. (of record South) 245.00 feet to
the Northwest corner of that certain parcel of real property described in
Bargain and Sale Deed Instrument No. 253013, in the Deed Records of Payette
County, Idaho;



--------------------------------------------------------------------------------



 
[ex102chifeesimple030.jpg]
B-2 52848530.2 Thence Easterly along the North line of said parcel N.
89°01'05"E. 200.80 feet (of record East 200 feet); Thence Northerly and along
the boundary of said parcel N. 00°27'16" E. (of record North) 35.00 feet to the
Southwest corner of that property described in Warranty Deed Instrument Number
187302; Thence along the West line of said property N. 0°27'16" E. (of record
North) 210.00 feet, to the Southerly right-of-way of U.S. Highway 30; Thence
Westerly along said right-of-way, S 89°01'05" W. 200.80 feet (of record West 200
feet), to the Point of Beginning. SUBJECT TO that portion granted to the City of
Fruitland in instruments recorded August 2, 1983 as Instrument No. 199934 and
July 20, 1983 as Instrument No. 199759, Official Records. AND A portion of Block
5 situate in the Northeast Quarter of the Northwest Quarter of Recorder's Plat
of Section 22, Township 8 North, Range 5 West, Boise Meridian, as per Plat in
Book 2, Page 8, Plat Records, City of Fruitland, Payette County, Idaho, and more
particularly described as follows: BEGINNING at the Northeast corner of the
Northeast Quarter of the Northwest of said Section 22; thence South 88°31'00"
West along the North line of said Northeast Quarter of the Northwest Quarter
1122.89 feet; thence South 53 feet, more or less, to a point in the Southerly
right of way line of U.S. Highway No. 30 (Project No. F-3111(13) Highway Survey)
which is the true point of beginning for this description; thence continue South
210 feet; thence North 88°31'00" East 150 feet; thence North 210 feet to a point
on said Highway right of way line; thence West following said Highway right of
way line 150 feet to the POINT OF BEGINNING. Jewish OCC Condo Building PARCEL 1
TRACT 1 BEING Units 101, 102, 103, 104 and 201 of the Medical Center Plaza
Condominiums and the "Declarant Limited Common Elements", all as described and
defined according to the Master



--------------------------------------------------------------------------------



 
[ex102chifeesimple031.jpg]
B-3 52848530.2 Deed declared by JH Properties, Inc., dated December 20, 1985, of
record in Deed Book 5550, Page 718, as amended , in the Office of the Clerk of
Jefferson County, Kentucky, as shown on plat of same of record in Apartment
Ownership Book 35, Pages 1-5, as amended, Clerk's File No. 431, in said office.
Parcel Numbers: 016M02010000 016M01010000 016M01020000 016M01030000 016M01040000
TRACT 2 BEING Unit 303 of the Medical Center Plaza Condominiums and the
"Declarant Limited Common Elements", all as described and defined according to
the Mater Deed declared by JH Properties, Inc., dated December 20, 1985, of
record in Deed Book 5550, Page 718, as amended , in the Office of the Clerk of
Jefferson County, Kentucky, as shown on plat of same of record in Apartment
Ownership Book 35, Pages 1-5, as amended, Clerk's File No. 431, in said office.
Parcel Number: 016M03030000 TRACT 3 BEING Unit 502 of the Medical Center Plaza
Condominiums and the "Declarant Limited Common Elements", all as described and
defined according to the Mater Deed declared by JH Properties, Inc., dated
December 20, 1985, of record in Deed Book 5550, Page 718, and as amended, in the
Office of the Clerk of Jefferson County, Kentucky, as shown on plat of same of
record in Apartment Ownership Book 35, Pages 1-5, Clerk's File No. 431, in said
office. Parcel Number: 016M05020000 TRACT 4 BEING Unit 503, a condominium unit
in the Medical Center Plaza Condominiums, according to the Master Deed declared
by JH Properties, Inc., dated December 20, 1985, of record in Deed Book 5550,
Page 718, as amended by instruments of record in Deed Book 5642, Page 432, Deed
Book 5643, Page 435, Deed Book 5703, Page 611, Deed Book 5808, Page 785, Deed
Book 5837, Page 221, Deed Book 5900, Page 624, Deed Book 6660, Page 312, Deed
Book 7520, Page 493 and Deed Book 9527, Page 385, in the office of the Clerk of
Jefferson County, Kentucky, and as shown on plat of same of record in Apartment
Ownership Book 35, Pages 1-5, as amended by plats of record in Apartment
Ownership Book 37, Page 1, Apartment Ownership Book 37, Page 6, Apartment
Ownership Book 38, Page 23, Apartment Ownership Book 41, Page 11, Apartment
Ownership Book 41, Page 20 and Apartment Ownership Book 42, Page 17, all in the
office aforesaid. Parcel Number: 016M05030000



--------------------------------------------------------------------------------



 
[ex102chifeesimple032.jpg]
B-4 52848530.2 TRACT 5 BEING Unit 504, a condominium unit in the Medical Center
Plaza Condominiums, according to the Master Deed declared by JH Properties,
Inc., dated December 20, 1985, of record in Deed Book 5550, Page 718, as amended
by instruments of record in Deed Book 5642, Page 432, Deed Book 5643, Page 435,
Deed Book 5703, Page 611, Deed Book 5808, Page 785, Deed Book 5837, Page 221,
Deed Book 5900, Page 624, Deed Book 6660, Page 312, Deed Book 7520, Page 493 and
Deed Book 9527, Page 385, in the office of the Clerk of Jefferson County,
Kentucky, and as shown on plat of same of record in Apartment Ownership Book 35,
Pages 1-5, as amended by plats of record in Apartment Ownership Book 37, Page 1,
Apartment Ownership Book 37, Page 6, Apartment Ownership Book 38, Page 23,
Apartment Ownership Book 41, Page 11, Apartment Ownership Book 41, Page 20 and
Apartment Ownership Book 42, Page 17, all in the office aforesaid. Parcel
Number: 016M05040000 TRACT 6 BEING Unit 505, a condominium unit in the Medical
Center Plaza Condominiums, according to the Master Deed declared by JH
Properties, Inc., dated December 20, 1985, of record in Deed Book 5550, Page
718, as amended by instruments of record in Deed Book 5642, Page 432, Deed Book
5643, Page 435, Deed Book 5703, Page 611, Deed Book 5808, Page 785, Deed Book
5837, Page 221, Deed Book 5900, Page 624, Deed Book 6660, Page 312, Deed Book
7520, Page 493 and Deed Book 9527, Page 385, in the office of the Clerk of
Jefferson County, Kentucky, and as shown on plat of same of record in Apartment
Ownership Book 35, Pages 1-5, as amended by plats of record in Apartment
Ownership Book 37, Page 1, Apartment Ownership Book 37, Page 6, Apartment
Ownership Book 38, Page 23, Apartment Ownership Book 41, Page 11, Apartment
Ownership Book 41, Page 20 and Apartment Ownership Book 42, Page 17, all in the
office aforesaid. Parcel Number: 016M05050000 PARCEL 2 Together with the
beneficial easement as described in Master Deed for the Medical Center Plaza
Condominiums, establishing easements, restrictions, reservations, covenants,
rights and conditions as set forth by declarant, JH Properties, Inc., dated
December 20, 1985, recorded December 26, 1985 in Deed Book 5550, Page 718 of the
Jefferson County, Kentucky Clerk's Office. St. Joseph Office Park Building "A"
Units: Being all of Units 1D, 1F, 1G, A200, 2B, 2C, 2D, 2E, 2F, 3A, 3B, 4A, 4B,
4C, 4D, 4F, 5B, 5C, 5D. 5E, 5F, and 5G, condominium units, of Building “A” St.
Joseph Office Park, Condominium Horizontal Properly Regime, together with the
undivided interest in the common elements appurtenant thereto, as described and
in accordance with the Master Deed and Declaration of



--------------------------------------------------------------------------------



 
[ex102chifeesimple033.jpg]
B-5 52848530.2 Condominium Ownership dated January 31, 1983, and recorded in
Deed Book 1307, Page 698, and in Condominium Deed Book 9, Page 539, and as shown
on the floor plans recorded in Plat Book 4, pages 36-39 (now Condominium Cabinet
G, Slides 243-246): and as described in the First Amendment to Master Deed and
Declaration of Condominium dated June 28. 1983, recorded in Deed Book 1317, Page
622, and in Condominium Deed Book 10, Page 382, and as shown on the floor plans
recorded in Condominium Plat Book 4, Page 40-41 (now Condominium Cabinet G,
Slides 247-248): and as described in the Second Amendment to Master Deed and
Declaration of Condominium recorded on June 28, 1983, recorded in Deed Book
1317, Page 629, and in Condominium Deed Book 10, Page 389, and as shown on the
floor plans recorded in Condominium Plat Book 4 Pages 42-43 (now Condominium
Cabinet G, Slides 249-250); and as described in Third Amendment to Master Deed
and Declaration of Condominium recorded on September 30, 1983. In Deed Book
1325, Page 619, and in Condominium Deed Book 11, Page 310, and as shown on the
floor plans recorded in Condominium Plat Book 5, Pages 6-7 (now Condominium
Cabinet G, Slides 272-273); and as described in the Fourth Amendment to Master
Deed and Declaration of Condominium recorded on August 31, 1984, in Deed Book
1351, Page 375, and in Condominium Deed Book 13, Page 49, and as shown on the
floor plans recorded in Condominium Plat Book 5, Pages 52-54 (now Condominium
Cabinet G, Slides 318-320); and as described in the Fifth Amendment to Master
Deed and Declaration of Condominium recorded January 8, 1985, in Deed Book 1360,
Page 819, and in Condominium Deed Book 13, Page 717, and as shown on the floor
plans recorded in Condominium Plat Book 5, Pages 70-71 (now Condominium Cabinet
G, Slides 336-337); and as described in the Sixth Amendment to Master Deed and
Declaration of Condominium recorded on April 11, 1985, in Deed Book 1367, Page
505, and in Condominium Deed Book 14, Page 310, and as shown on the floor plans
recorded in Condominium Plat Book 5, Pages 99-100 (now Condominium Cabinet G,
Slides 365-366); and as described in the Seventh Amendment to Master Deed and
Declaration of Condominium recorded on October 12, 1987, in Deed Book 1457, Page
556, and in Condominium Deed Book 18, Page 446, and as shown on the floor plans
recorded in Condominium Cabinet G, Slides 431-436; and as described in the
Eighth Amendment to Master Deed and Declaration of Condominium dated November 8,
1989, record in Deed Book 1552, Page 269, and in Condominium Deed Book 22, Page
691, and as described in the Ninth Amendment to Master Deed and Declaration of
Condominium dated January 7, 1994, recorded in Deed Book 1709, Page 429, and in
Condominium Deed Book 29, Page 22, and as shown on the floor plans recorded in
Condominium Cabinet G, Slides 515-524, all references being to records In the
Fayette County Clerk’s Office. Building "B" Units: Being all of Units 0Y, 0Z,
1X, 1Y, 2U, 2V, 2W, 2X, 2Z, 3V, 3W, 3X, 3Y, 3Z, 4W, 4X, 4Y and 4Z, condominium
units, of Building “B” St. Joseph Office Park, Condominium Horizontal Property
Regime, together with the undivided interest in the common elements appurtenant
thereto, as described and in accordance with the Master Deed and Declaration of
Condominium Ownership dated January 31, 1983, and recorded in Deed Book 1307,
Page 698, and in Condominium Deed Book 9 Page 539, and as shown on the floor
plans recorded in Plat Book 4, pages 36-39 (now Condominium Cabinet G, Slides
243-246); and as described in the First Amendment to Master Deed and Declaration
of Condominium dated June 28, 1983, recorded n Deed Book 1317, Page 622, and in
Condominium Deed Book 10, Page 382, and a shown on the floor plans recorded in
Condominium Plat Book 4, Page 40-41 (now Condominium Cabinet G,



--------------------------------------------------------------------------------



 
[ex102chifeesimple034.jpg]
B-6 52848530.2 Slides 247-248); and as described in the Second Amendment to
Master Deed and Declaration of Condominium recorded on June 28, 1983, recorded
in Deed Book 1317, Page 629, and in Condominium Deed Book 10, Page 389, and as
shown on the floor plans recorded in Condominium Plat Book 4, Pages 42-43 (now
Condominium Cabinet G, Slides 249-250); and as described in Third Amendment to
Master Deed and Declaration of Condominium recorded on September 30, 1983, in
Deed Book 1325, Page 619, and in Condominium Deed Book 11, Page 310, and as
shown on the floor plans recorded in Condominium Plat Book 5, Pages 6-7 (now
Condominium Cabinet G, Slides 272-273); and as described in the Fourth Amendment
to Master Deed and Declaration of Condominium recorded on August 31, 1984, in
Deed Book 1351, Page 375, and in Condominium Deed Book 13, Page 49, and as shown
on the floor plans recorded in Condominium Plat Book 5, Pages 52-54 (now
Condominium Cabinet G, Slides 318-320); and as described in the Fifth Amendment
to Master Deed and Declaration of Condominium recorded January 8, 1985, in Deed
Book 1360, Page 819, and in Condominium Deed Book 13, Page 717, and as shown on
the floor plans recorded in Condominium Plat Book 5, Pages 70-71 (now
Condominium Cabinet G, Slides 336-337); and as described in the Sixth Amendment
to Master Deed and Declaration of Condominium recorded on April 11, 1985, in
Deed Book 1367, Page 505, and in Condominium Deed Book 14, Page 310, and as
shown on the floor plans recorded in Condominium Plat Book 5, Pages 99-100 (now
Condominium Cabinet G, Slides 365-366); and as described in the Seventh
Amendment to Master Deed and Declaration of Condominium recorded on October 12,
1987, in Deed Book 1457, Page 556, and in Condominium Deed Book 18, Page 446,
and as shown on the floor plans recorded in Condominium Cabinet G, Slides 431-
436; and as described in the Eighth Amendment to Master Deed and Declaration of
Condominium dated November 8, 1989, record in Deed Book 1552, Page 269, and in
Condominium Deed Book 22, Page 691, and as described in the Ninth Amendment to
Master Deed and Declaration of Condominium dated January 7, 1994, recorded in
Deed Book 170, Page 429, and in Condominium Deed Book 29, Page 22, and as shown
on the floor plans recorded in Condominium Cabinet G, Slides 515-524, all
references being to records in the Fayette County Clerk’s Office. Building "C"
Units: Being all of Units C-1, C-10A, C-10B, C-100, C-200, C-300, and C-400,
condominium units, of Building “C” St. Joseph Office Park, Condominium
Horizontal Property Regime, together with the undivided interest in the common
elements appurtenant thereto, as described and in accordance with the Master
Deed and Declaration of Condominium Ownership dated January 31, 1983, and
recorded in Deed Book 1307, Page 698, and in Condominium Deed Book 9, Page 539,
and as shown on the floor plans recorded in Plat Book 4, pages 36-39 (now
Condominium Cabinet G, Slides 243-246); and as described in the First Amendment
to Master Deed and Declaration of Condominium dated June 28, 1983, recorded in
Deed Book 1317, Page 622, and in Condominium Deed Book 10, Page 382, and as
shown on the floor plans recorded in Condominium Plat Book 4, Page 40-41 (now
Condominium Cabinet G, Slides 247-248); and as described in the Second Amendment
to Master Deed and Declaration of Condominium recorded on June 28, 1983,
recorded in Deed Book 1317, Page 629, and in Condominium Deed Book 10, Page 389,
and as shown on the floor plans recorded in Condominium Plat Book 4, Pages 42-43
(now Condominium Cabinet G, Slides 249-250); and as described in Third Amendment
to Master Deed and Declaration of Condominium recorded on September 30, 1983, in
Deed Book 1325, Page 619, and in Condominium Deed Book 11, Page 310, and as
shown on the floor plans



--------------------------------------------------------------------------------



 
[ex102chifeesimple035.jpg]
B-7 52848530.2 recorded in Condominium Plat Book 5, Pages 6-7 (now Condominium
Cabinet G, Slides 272- 273); and as described in the Fourth Amendment to Master
Deed and Declaration of Condominium recorded on August 31, 1984, in Deed Book
1351, Page 375, and in Condominium Deed Book 13, Page 49, and as shown on the
floor plans recorded in Condominium Plat Book 5, Pages 52-54 (now Condominium
Cabinet G, Slides 318-320); and as described in the Fifth Amendment to Master
Deed and Declaration of Condominium recorded January 8, 1985, in Deed Book 1360,
Page 819, and in Condominium Deed Book 13, Page 717, and as shown on the floor
plans recorded in Condominium Plat Book 5, Pages 70-71 (now Condominium Cabinet
G, Slides 336-337); and as described in the Sixth Amendment to Master Deed and
Declaration of Condominium recorded on April 11, 1985, in Deed Book 1367 Page
505, and in Condominium Deed Book 14, Page 310, and as shown on the floor plans
recorded in Condominium Plat Book 5, Pages 99-100 (now Condominium Cabinet G,
Slides 365-366) and as described in the Seventh Amendment to Master Deed and
Declaration of Condominium recorded on October 12, 1987, in Deed Book 1457, Page
556, and in Condominium Deed Book 18, Page 446, and as shown on the floor plans
recorded in Condominium Cabinet G, Slides 431-436; and as described in the
Eighth Amendment to Master Deed and Declaration of Condominium dated November 8,
1989, record in Deed Book 1552, Page 269, and in Condominium Deed Book 22, Page
691, and as described in the Ninth Amendment to Master Deed and Declaration of
Condominium dated January 7, 1994, recorded in Deed Book 1709, Page 429, and in
Condominium Deed Book 29, Page 22, and as shown on the floor plans recorded in
Condominium Cabinet G, Slides 515-524, all references being to records in the
Fayette County Clerk’s Office. Lexington Surgery Center Being all of Parcel 1
(Tract 1B) and Parcel 2 (Tract 2A) as shown on the Consolidated and Corrected
Amended Minor Plat of St. Joseph Hospital - Tract 1B and 2A, as shown by plat
thereof of record in Plat Cabinet K, Slide 588, in the Fayette County Clerk's
Office, to which plat reference is hereby made for a more particularly
reference, and the improvements thereon being known as 1451-1501 Harrodsburg
Road (or 650-690 Shaker Drive). Hot Springs Village Office Building A tract of
land lying in the Southwest Quarter of the Southeast Quarter, Section 8,
Township 1 South, Range 19 West of the Fifth Principal Meridian, Garland County,
Arkansas, being more particularly described as follows: Commencing at a 1/2-inch
rebar marking the South 1/4 corner of said Section 8; thence South 88 degrees 38
minutes 07 seconds East 377.56 feet; thence North 04 degrees 20 minutes 26
seconds East 178.00 feet to the POINT OF BEGINNING; thence North 86 degrees 21
minutes 18 seconds West 202.32 feet; thence North 01 degree 59 minutes 27
seconds East 195.68 feet to a point on the Southerly side of an access Easement;
thence along the said Easement the following two (2) courses and distances: 1)
South 87 degrees 53 minutes 04 seconds East 200.65 feet and 2) South 79 degrees
20 minutes 38 seconds East 169.54 feet; thence leaving said Easement, along a
curve to the right having a radius of 25.00 feet through a central angle of 80
degrees 23 minutes 33 seconds for an arc length of 35.08 feet and having a chord
which bears South 39 degrees 08 minutes 52 seconds East 32.27 feet from the last
said point; thence South 01 degree 02 minutes 55 seconds West 131.11 feet;
thence North 89 degrees 54 minutes 30 seconds West 188.51 feet; thence South 06
degrees 06 minutes 07 seconds West



--------------------------------------------------------------------------------



 
[ex102chifeesimple036.jpg]
B-8 52848530.2 13.94 feet to the POINT OF BEGINNING. (according to Survey by
Jonathan B. Hammer, RPLS, dated September 3, 2008) Together with and subject to
a Non-Exclusive Access Easement and right of ingress and egress, vehicular and
otherwise as set forth and described in Warranty Deed, filed August 29, 1997 in
Book 1747 Page 82 5 of the Deed and Mortgage Records of Garland County,
Arkansas. And also, the easements created by Agreement of Easement recorded May
19, 1998 in Book 1799 at Page 099; Agreement of Easement recorded May 19, 1998
in Book 1799 at Page 105; and Agreement of Easement recorded May 19, 1998 in
Book 1799 at Page 110, records of Garland County, Arkansas. Blandford MOB Unit
110; Unit 220; Unit 501 and Unit 503, of Blandford Building Horizontal Property
Regime, Little Rock, Pulaski County, Arkansas. Parkview Office Condominiums
Units Numbered 110, 120, 130, 130A, 140, 140A, 150, 155, 210, 220, 230, 260,
310, 320, 340, 360, 430, and 450, Parkview Medical Building Horizontal Property
Regime, Little Rock, Pulaski County, Arkansas. Springwoods Unit 2 of the
Springwoods MOB Condominium, together with undivided interests in the common
elements of the condominium regime that are associated with such Unit, all as
more particularly described in the Declaration of Condominium of Springwoods MOB
Condominium filed in the Official Public Records of Real Property of Harris
County, Texas, on _________________, under Clerk’s File Number ________________
and recorded at Film Code No. _____________________ of the Condominium Records
of Harris County, Texas. Dacono Neighborhood Health Clinic Lot 1, RANCHVIEW
INVESTMENT FILING NO. 1, a Subdivision of a part of the City of Dacono, County
of Weld, State of Colorado. Thornton Neighborhood Health Clinic Lot 4A, COUNTRY
HILLS OFFICE CAMPUS SUBDIVISION AMENDMENT NO. 1, recorded May 16, 2014 at
Reception No. 2014000029993, County of Adams, State of Colorado. St. Alexius –
Mandan Clinic North Lot 2, Block 2, Sunset Commercial Park Addition to the City
of Mandan, Morton County, North Dakota.



--------------------------------------------------------------------------------



 
[ex102chifeesimple037.jpg]
B-9 52848530.2 McAuley Center – Admin Building Lot 1 and Outlot “A”, in 12809
West Dodge Replat, an addition to the City of Omaha, as surveyed, platted and
recorded in Douglas County, Nebraska. St. Francis Doctor’s Building a/k/a Grand
Island Specialty Clinic Office Unit B; Office Unit C-1; Office Unit C-2; Office
Unit C-3; Office Unit C-4; Office Unit C-5; Office Unit E; Office Unit F-10C;
Office Unit I-1 in the Grand Island Doctors Building Condominium Property
Regime, in the City of Grand Island, Hall County, Nebraska. Meridian Lot 2,
Block 1, AN AMENDED PLAT OF BLOCK 1, MERIDIAN OFFICE PARK, FILING NO. 1 SECOND
AMENDMENT, the plat of which was recorded August 20, 1984 at Reception No.
334012, County of Douglas, State of Colorado. Exton Revenue Cycle Office All
that certain unit in the property known, named and Identified as Lot 8
Condominium, located in Township of Uwchlan, County of Chester, and Commonwealth
of Pennsylvania, which has heretofore been submitted to the provisions of the
Uniform Condominium Act, 68 PA.C.S. 3101 et seq. by the recording In the County
of Chester Department of Records of a Declaration dated 1-30-2007, and recorded
on 2-5-2007, in Record Book 7075 page 960, as amended by Amendment to
Declaration of Condominium dated 10/1/ 2007, recorded 1/10/2008, in Record Book
7343, Page 2085, together with the Declaration Plans as a part thereof, being
and designated as Unit No. 2, together with 9 proportionate undivided Interest
in the Common Elements (as defined in such Declaration) of 50%. Tax ID / Parcel
No. 33-4-357.2



--------------------------------------------------------------------------------



 
[ex102chifeesimple038.jpg]
Single Tenant Form C-1 - 1 52848530.2 EXHIBIT C-1 Space Lease (Single Tenant)
MEDICAL OFFICE BUILDING LEASE THIS MEDICAL OFFICE BUILDING LEASE (this “Lease”)
is made to be effective as of the date of last execution hereof (“Commencement
Date”), between _____________________, a _______________ (“Landlord”), and
_______________________, a _____________________ (“Tenant”). RECITALS: A.
Subject to all the terms, provisions, and conditions of this Lease, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, on an exclusive
basis, that certain medical office building which shall be deemed to contain
____________ Rentable Square Feet of space (“Building”) located in the building
commonly referred to as _____________________________, located at
________________________________ (the “Property”). The Property is legally
described on Exhibit A attached to and incorporated into this Lease. The
Property is leased to Tenant on an exclusive basis, together with the exclusive
use of, and access to, all parking areas serving the property and the
non-exclusive use of rights- of-way, and easements located adjacent to or
otherwise serving the Property. “Rentable Square Feet” shall mean the actual
rentable area of the Building as computed in accordance with Office Buildings:
Standard Methods of Measurement and Calculating Rental Area (ANSI/BOMA
Z65.1-2010), as promulgated by the Building Owner’s and Manager’s Association
International. B. Tenant intends to use the Property for the purpose of clinical
services, other healthcare purposes, and uses ancillary thereto (“Permitted
Use”). AGREEMENT: NOW, THEREFORE, for and in consideration of the mutual
covenants, promises and agreements herein contained, Landlord does hereby
demise, lease, and rent unto Tenant and Tenant does hereby rent and lease from
Landlord, on an exclusive basis, the Property, under and pursuant to the
following terms and conditions: ARTICLE I. Demise, TERM AND TERMINATION 1.1
Term. Landlord leases to Tenant and Tenant leases from Landlord the Property for
an initial term (“Initial Term”) of one hundred twenty (120) months, commencing
on the Commencement Date first set forth above, and ending on _______________,
2026 (“Expiration



--------------------------------------------------------------------------------



 
[ex102chifeesimple039.jpg]
C-1 - 2 52848530.2 Date”). The Initial Term, together with any exercised Renewal
Term(s), if applicable, is referred to herein as the “Term”. Notwithstanding the
foregoing, in the event either party terminates this Lease prior to the first
anniversary of the Commencement Date, then the parties shall not enter into
another agreement for the same or substantially the same space and/or services
on terms different from those specified herein for a period of twelve (12)
months from the Commencement Date, unless to do so would not result in there
being a non-excepted financial relationship between a physician and Tenant for
purposes of the Ethics in Patient Referrals Act of 1989, as amended, 42 U.S.C. §
1395nn (“Stark Law”), as determined by Tenant, in its sole discretion. In
addition, Landlord and Tenant hereby agree that, in the event Landlord and
Tenant enter into any extension, renewal, restatement, amendment or replacement
of this Lease, Landlord shall not be liable or responsible for any lease
commissions or fees related thereto. Tenant may use a real estate broker for
such extension, renewal, restatement, amendment or replacement so long as Tenant
shall be solely responsible for any and all such leasing commissions and fees.
Tenant agrees to indemnify, defend and hold Landlord harmless from and against
any claims or potential claims for leasing commissions and other fees related to
any such extensions, renewals, restatements, amendments or replacements of this
Lease. ARTICLE II. FINANCIAL ARRANGEMENT 2.1 Rental Rate. (a) Rent. Tenant
agrees to pay and Landlord agrees to accept a base rent (“Base Rent”), paid in
equal monthly installments, for the lease of the Property in the following
amounts for the following periods of time: PERIOD Annual Base Rent Monthly Base
Rent Month 1 – Month 12 Month 13 – Month 24 Month 25 – Month 36 In addition,
Tenant agrees to pay and Landlord agrees to accept the additional rent as set
forth in Section 2.1(b) below (“Additional Rent”). All sums of Base Rent plus
Additional Rent are sometimes herein collectively referred to as “Rent”. (b)
Additional Rent. To the extent not paid by Tenant directly, Tenant covenants and
agrees to pay to Landlord as Additional Rent, the Operating Expenses, as defined
below. Notwithstanding the foregoing or anything to the contrary contained in
this Lease, it is intended that to the greatest extent possible, Tenant shall
contract directly for Operating Expenses and shall pay its service-providers and
laborers directly and shall only be required to pay Additional Rent to Landlord
if Landlord incurs or pays an Operating Expense directly. (i) Estimated
Operating Expenses. On an annual basis, and at such other times during such
calendar year as Landlord shall deem it necessary,



--------------------------------------------------------------------------------



 
[ex102chifeesimple040.jpg]
C-1 - 3 52848530.2 Landlord shall provide to Tenant a written statement (“Notice
of Estimate”) setting forth (i) Landlord’s estimate of the Operating Expenses
that Landlord expects to incur for that calendar year (“Estimated Operating
Expenses”); and (ii) the amount of each installment of the Estimated Operating
Expenses (“Additional Rent Installments”), which shall include one-twelfth
(1/12th) of the estimated annual amount of Taxes (as defined below). Tenant
shall thereafter pay to Landlord in advance, with each payment of Base Rent, the
Additional Rent Installments, beginning with the Base Rent due on the first day
of the month immediately following the date of the Notice of Estimate. (ii)
Actual Operating Expenses. Landlord shall within a period of ninety (90) days
after the close of each calendar year, notify Tenant by written itemized
statement (“Notice of Comparison”) of (i) the total amount Landlord actually
paid or incurred (depending upon whether Landlord utilizes an accrual or cash
basis accounting system) as the Operating Expenses during the calendar year
covered by the Notice of Comparison (“Actual Operating Expenses”); and (ii) the
difference, if any, between the Actual Operating Expense and the Estimated
Operating Expenses payable by Tenant (“Additional Rent Adjustment”). (iii)
Adjustment of Additional Rent. If the Notice of Comparison provides there is an
Additional Rent Adjustment payable by Tenant, then Tenant shall, within thirty
(30) days after Tenant receives the Notice of Comparison, pay to Landlord the
amount set forth in the Notice of Comparison as the amount of the Adjustment of
Additional Rent payable by Tenant. If the Notice of Comparison provides there is
an Additional Rent Adjustment payable by Landlord, then Landlord shall, within
thirty (30) days after delivery of the Notice of Comparison return to Tenant the
amount set forth in the Notice of Comparison as the amount of the Adjustment of
Additional Rent due to Tenant. (iv) Audits of Operating Expenses. Tenant shall
have the right at reasonable times within one hundred eighty (180) days from
receipt of the Notice of Comparison to audit Landlord’s books and records
relating to (and only relating to) the Operating Expenses for any calendar year
Additional Rent becomes due and thereafter shall provide to Landlord a report of
the Operating Expenses audited (“Audit”). If the Audit results in a change in
the Actual Operating Expenses, the resulting Additional Rent Adjustment shall be
paid or adjusted in accordance with the provisions of Sections 2.1(b)(iii) above
and 2.1(b)(v) below. (v) Adjustment of Additional Rent After Term.
Notwithstanding the expiration of the Term, Tenant shall, within thirty (30)
days after the date of a Notice of Comparison for the calendar year in which the
Term terminates or expires, pay to Landlord, any Additional Rent Adjustment
payable by Tenant. Conversely, if the Notice of Comparison provides there is an
Additional Rent Adjustment payable by Landlord, then Landlord shall apply the
overpayment to reduce any unsatisfied obligations of Tenant to Landlord, and the
balance, if any,



--------------------------------------------------------------------------------



 
[ex102chifeesimple041.jpg]
C-1 - 4 52848530.2 shall be returned to Tenant at the address of Tenant provided
to Landlord upon expiration of the Term. (vi) Operating Expenses. “Operating
Expenses” shall mean all costs or expenses for operation, repair, maintenance,
and management of the Property, including, without limitation, the costs or
expenses for: (a) water, sewage disposal, drainage, refuse collection, gas,
electricity, light, power, or other utility services (collectively,
“Utilities”); (b) maintenance and repair of the Property; (c) taxes, assessments
or other impositions that may be levied, assessed, or imposed upon or with
respect to the Property or any part thereof, or personal property at any time
situated thereon, including, without limitation, real property, ad valorem,
personal property, gross income, franchise, withholding, profits, rent, single
business, value added, excise, occupancy, use, impact fees, sales and gross
receipts taxes (collectively, “Taxes”); (d) casualty, liability, and other
insurance required to be obtained by the parties pursuant to this Lease; (e)
[Condominium Dues and Assessments]; and (f) Capital Expense Installments (as
defined in subsection (viii) below). [FOR SINGLE TENANT PROPERTIES WHERE
PROPERTY MANAGEMENT SERVICES ARE REQUESTED: (g) property management fees (not to
exceed 4% of the gross revenues for the Building) and salaries, fringe benefits,
payroll taxes and related costs for on-site Building manager and Building
Engineer.] (vii) Excluded Expenses. The term “Operating Expenses” shall not
include the following, to the extent applicable to the Property: (i) repairs,
restoration, or other work occasioned by fire, windstorm, or other casualty or
condemnation to the extent covered by insurance or condemnation proceeds; (ii)
advertising and promotional expenses; (ii) depreciation or amortization
allowance or expense; (iii) interest on indebtedness or any costs of financing
or refinancing the Property; (iv) compensation paid to all employees of
Landlord; (v) late fees or penalties (vi) income, capital stock, succession,
transfer, franchise, gift, estate or inheritance taxes of Landlord; (vii) the
cost of any removal, treatment, or abatement of any hazardous materials on the
Property created or generated by Landlord; (viii) the portion of any costs that
are allocable to any other properties of Landlord or any of its affiliates; and
(ix) costs or expenses (including fines, penalties, and legal fees) incurred due
to the violation by Landlord, its employees, agents, and/or contractors, of any
terms and conditions of this Lease. (viii) Capital Expenses. Costs borne by
Landlord for alterations, capital improvements, equipment replacements, and
other items which under generally accepted accounting principles (“GAAP”) are
properly classified as capital expenses (“Capital Expense”) are to be included
within Operating Expenses as provided for in this Subsection (viii). Landlord
shall include a Capital Expense in the Operating Expenses on an installment
basis by amortizing the Capital Expense over its estimated useful life, together
with interest on the unamortized costs at a 4.5% interest rates on the date such
costs were incurred, based on a monthly amortization schedule (each month being
a “Capital Expense Installment”). Tenant shall thereafter pay to Landlord in
arrears, with each payment of Base



--------------------------------------------------------------------------------



 
[ex102chifeesimple042.jpg]
C-1 - 5 52848530.2 Rent, the Capital Expense Installment for the relevant month
until the relevant Capital Expense has been fully amortized. 2.2 Rental
Payments. The Rent shall be payable in advance without necessity of demand in
equal monthly installments beginning on the Commencement Date, and thereafter on
the first day of every calendar month throughout the Term. If either the
Commencement Date or the Expiration Date is on a day other than the first or
last day of the month, the monthly Rent for such first and/or last month of this
Lease shall be prorated, based upon a thirty (30) day month. All Rent payments
shall be made payable to Landlord at Landlord’s address for notices set forth in
Section 10.5 of this Lease, or to such other place as Landlord may from time to
time designate in writing to Tenant. ARTICLE III. OBLIGATIONS and
representations 3.1 Utilities. Tenant shall be responsible for the cost of all
Utilities for the Property, including, without limitation, electricity, gas,
water and sewer, telephone and all other communication services, all energy
sources for the Property, such as propane, butane, natural gas, steam,
electricity, solar energy and fuel oil, and any other utilities used in the
maintenance, operation, use occupancy and administration of the Building and the
Property. Tenant shall cause all such utility services to the Property to be
metered in its own name or in the name of its subtenants and shall pay or cause
to be paid all charges and deposits for such Utilities. Tenant shall use
Utilities only within the capacity of the circuits in the Building. 3.2 Failure
of Utilities. Landlord shall not be liable for damages resulting from Utilities
interruptions caused by casualty, accident, labor dispute or any other cause,
nor shall any interruptions be deemed an actual or constructive or partial
eviction or result in any abatement of Rent. 3.3 Landlord Representations.
Landlord hereby represents to Tenant that Landlord is the owner in fee simple of
the Property and all improvements thereon and has the right and authority to
enter into this Lease. Tenant acknowledges and agrees that, prior to the
Commencement Date, it or its affiliate has been in continuous possession and
occupancy of the Property and therefore, Tenant has full and complete knowledge
of all conditions of the Property, including, without limitation, the physical
condition of the Property. Accordingly, as of the Commencement Date, Landlord
has delivered actual and exclusive possession of the Property to Tenant in an
“as is, where is” condition without representation or warranty except Landlord’s
warranty of title set forth in the immediately preceding sentence. Tenant
acknowledges that Landlord’s title to the Property is subject to all matters of
record, each of which has been examined by and is acceptable to Tenant (the
“Title Matters”). To the extent required therein, Tenant agrees to timely comply
with any requirements contained in the Title Matters. LANDLORD MAKES NO WARRANTY
OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE PREMISES OR ANY PART
THEREOF, EITHER AS TO ITS FITNESS FOR USE, SUITABILITY, DESIGN OR CONDITION FOR
ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, WITH
REGARD TO DESIGN OF THE PREMISES OR ANY PART THEREOF AS REGARDS PREVENTING,
CONTROLLING, AND/OR MINIMIZING MICROBIAL CONTAMINATION AND



--------------------------------------------------------------------------------



 
[ex102chifeesimple043.jpg]
C-1 - 6 52848530.2 INFECTIOUS DISEASES, OR WITH REGARD TO COMPLIANCE WITH ANY
MEASURES, REQUIREMENTS OR SYSTEMS RECOMMENDED OR REQUIRED BY THE UNITED STATES
CENTERS FOR DISEASE CONTROL AND PREVENTION (“CDC”) AND ANY OTHER APPLICABLE
REGULATORY AGENCIES IN ORDER TO PREVENT, CONTROL, AND/OR MINIMIZE MICROBIAL
CONTAMINATION AND INFECTIOUS DISEASES, AS TO QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE
TO BE BORNE BY TENANT. TENANT ACKNOWLEDGES THAT THE PREMISES HAS BEEN INSPECTED
BY TENANT AND IS SATISFACTORY TO IT. LANDLORD HEREBY DISCLAIMS ANY AND ALL
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE RELATIVE TO THE PREMISES OR ANY COMPONENT PART THEREOF. Tenant
acknowledges and agrees that except for Landlord’s warranty as to title to the
Property, and matters caused by the intentional or negligent act of Landlord, no
representations or warranties, express or implied, have been made by Landlord,
or by any person, firm or agent acting or purporting to act on behalf of
Landlord, as to (i) the presence or absence on or in the Property of any
particular materials or substances (including, without limitation, asbestos,
hydrocarbons or hazardous or toxic substances), (ii) the condition or repair of
the Property or any portion thereof, (iii) the value, expense of operation or
income potential of the Property, (iv) the accuracy or completeness of any
structural reports, environmental audits or other information provided to Tenant
by any third party contractor relative to the Property (regardless of whether
the same were retained or paid for by Landlord), or (v) any other fact or
condition which has or might affect the Property or the condition, repair,
value, expense of operation or income potential thereof. Tenant represents that
the officers of Tenant are knowledgeable and experienced in the leasing of
properties comparable to the Property and agrees that Tenant will be relying
solely on Tenant’s knowledge concerning the nature and condition of the Property
in leasing the Property. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN NEGOTIATED
AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION BY LANDLORD OF, AND
LANDLORD DOES HEREBY DISCLAIM, ANY AND ALL WARRANTIES BY LANDLORD, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PREMISES OR ANY PORTION THEREOF, WHETHER ARISING
PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW OR HEREAFTER IN
EFFECT OR OTHERWISE, AND TENANT HEREBY ACKNOWLEDGES AND ACCEPTS SUCH EXCLUSION,
NEGATION AND DISCLAIMER, SUBJECT TO LANDLORD’S WARRANTY OF TITLE. 3.4
Environmental Conditions. Tenant shall not cause, nor permit, any hazardous or
toxic substances to be brought upon, produced, stored, used, discharged or
disposed of in, on or about the Property with except as used in the ordinary
course of Tenant’s business and then only in compliance with all applicable
environmental laws. Landlord agrees to indemnify, defend, and hold harmless
Tenant for any (i) violation of federal, state, or local law, ordinance, or
regulation resulting from any environmental condition in or about the Property
occurring prior to the Commencement Date of this Lease caused or created by
Landlord; or (ii) personal injury or property damages resulting from the
presence, storage or generation of any hazardous substances on or about the
Property caused by Landlord or any party under Landlord’s reasonable control.
ARTICLE IV. USE and SIgnage



--------------------------------------------------------------------------------



 
[ex102chifeesimple044.jpg]
C-1 - 7 52848530.2 4.1 Use of Property. Tenant covenants and agrees, so long as
this Lease remains in force, to use the Property for the Permitted Use. 4.2
Signs. Tenant shall be entitled to have its name displayed on all building
standard signage, including, but not limited to, monument signage, if available.
Tenant shall be entitled to any additional signage provided such signage is in
compliance with applicable local law requirements. ARTICLE V. CONDITION OF
PREMISES, MAINTENANCE, and CASUALTY 5.1 Maintenance. (a) Tenant’s Obligation.
Tenant shall, throughout the Term, preserve in good working order (subject to
ordinary wear and tear and damage by fire or other casualty) and maintain and
perform all maintenance, repairs and replacements to the Building and/or the
Property, except those portions that are the Landlord’s obligation as set forth
in Section 5.1(b) below, as set forth and otherwise in compliance with
applicable state statutes and regulations governing health care facilities
(including, but not limited to, any applicable federal or state requirements),
and to otherwise keep the Property in a reasonably safe and serviceable
condition. (b) Landlord Obligation. Landlord and Tenant hereby agree that
Landlord shall, without limitation, perform all maintenance, repairs and
replacements to the Building and/or the Property that are Capital Expenses,
including but not limited to the structural portions of the Building and all
equipment and systems serving the Building and/or the Property. 5.2 Disposal of
Hazardous Materials or Infectious Waste. It shall be Tenant’s responsibility to
dispose of any hazardous material and infectious waste (as such terms are
defined by applicable federal, state, and local environmental laws and shall
specifically include but not be limited to, without limitation, all radioactive
materials, bulk blood, and blood products; cultures or specimens from medical,
pathological, pharmaceutical, research, commercial, and industrial laboratories;
human tissues, organs, body parts, secretions, blood, and body fluids removed
during surgery and autopsies; the carcasses and body parts of all animals
exposed to pathogens in research, used in the vivo testing of pharmaceuticals or
that died of known or suspected infectious diseases; needles, syringes, and
scalpel blades) from the Property. To this end, Tenant shall see to it that all
such hazardous material and infectious waste are temporarily stored on the
Property in a manner consistent with applicable laws and approved by Landlord.
Tenant shall be responsible for all costs and expenses associated with such
removal. Tenant shall not cause or permit any hazardous materials or infectious
waste to be disposed on, under, or about the Property or Landlord’s surrounding
property. Tenant shall not place or permit to be placed any hazardous materials
or infectious waste in any trash dumpster or other garbage collection bin
provided by Landlord for the disposal of non-infectious waste or garbage.



--------------------------------------------------------------------------------



 
[ex102chifeesimple045.jpg]
C-1 - 8 52848530.2 5.3 Rules and Regulations. Tenant and Tenant’s agents,
employees, invitees, and visitors shall comply fully with the rules and
regulations attached hereto are hereby incorporated into this Lease as Exhibit B
(“Rules and Regulations”). The Rules and Regulations may be changed or amended
by Landlord in its reasonable judgment at any time and from time to time,
provided that such changes do not materially diminish the right of Tenant or
increase Tenant’s obligations under this Lease. 5.4 Right of Landlord to Inspect
and Repair. Landlord and its agents, employees, and independent contractors
shall have the right to enter the Property upon at least twenty-four (24) hours
prior notice (except in cases of emergency) to perform its obligations under
this Lease or examine the Property only in accordance with the terms of this
Lease, including, but not limited to, this Section 5.4. Landlord may perform
routine maintenance and repairs during regular business hours upon reasonable
prior notice to Tenant. Except in the case of an emergency, if Landlord is
required to do any major repair or maintenance work that is likely to interrupt
Tenant’s operations at the Property, Landlord will use commercially reasonable
efforts to perform such work after-hours. Landlord shall be liable for all loss,
damage, or injury to person or property and shall indemnify and hold Tenant
harmless from all claims, losses, costs, expenses, and liability, including
reasonable attorney’s fees resulting from Landlord’s entry except to the extent
caused by the negligence or intentional acts of Tenant or its employees.
Landlord acknowledges that Tenant is required by law to protect the privacy
rights of its patients pursuant to: (i) the Administrative Simplification
Requirements of the Health Insurance Portability and Accountability Act of 1996,
as amended (“HIPAA”) and the regulations promulgated thereunder, including, the
Standards for Privacy of Individually Identifiable Health Information and the
Security Standards for the Protection of Electronic Protected Health Information
(45 C.F.R. Parts 160 and 164); and (ii) the security and privacy provisions of
the American Recovery and Reinvestment Act (“ARRA”), including the Health
Information and Technology for Economic and Clinical Health Act (“HITECH”), and
the regulations promulgated thereunder, as all of these may be amended from time
to time. Accordingly, except in the case of an emergency, Landlord’s right to
enter the Property and to make alterations, repairs, replacements, improvements,
or additions to the Property shall be subject to reasonable advance written
notice to Tenant; provided, however, such advance written notice shall not be
less than twenty-four (24) hours prior to entry. Tenant, in its sole discretion,
may require Landlord to be accompanied by an authorized employee or agent of
Tenant at all times when Landlord requires access to the Property to ensure such
Landlord access does not interfere with Tenant’s obligations to protect the
privacy rights of its patients as described above. Landlord shall not make any
material modifications to the Property (including, without limitation, the
parking areas, driveways, and walks) without Tenant’s prior written consent,
such consent not to be unreasonably withheld, conditioned, or delayed. 5.5
Nuisance. Tenant shall not commit any waste, or create, maintain, or suffer or
permit to be created or maintained, any nuisances in or about the Property,
including, but not limited to, loud noises, sound effects, offensive odors or
chemicals, smoke, and dust. Should Landlord materially impair Tenant’s ability
to use the Property for the Permitted Use, including but not limited to any
activity that involves loud noises, sound effects, offensive or chemical odors,
smoke, or dust, or is otherwise a nuisance, and the disruption continues for in
excess of thirty (30) days after notice to Landlord from Tenant, Tenant shall
have the right to either (a)



--------------------------------------------------------------------------------



 
[ex102chifeesimple046.jpg]
C-1 - 9 52848530.2 terminate this Lease, without any additional notice or cure
period required under Section 9.3, upon sixty (60) days’ written notice
specifying the effective date of Tenant’s termination [OPTIONAL: together with a
termination fee equal to three (3) months’ rent] and the parties shall be
relieved of all further obligations under this Lease, except those that
expressly survive such termination, or (b) implement such control measures as it
deems reasonable to isolate Tenant from such noise, odors, smoke, dust, or other
nuisance, at Landlord’s sole cost and expense, as determined by Tenant in
Tenant’s commercially reasonable discretion. 5.6 Parking. Tenant and Tenant’s
employees and invitees shall have the exclusive right to park in the parking
areas situated for the Property at no additional cost to Tenant. 5.7 Certain
Rights Reserved To Landlord. Landlord reserves the following rights, each of
which Landlord may exercise following reasonable prior written notice to Tenant,
and the exercise of any such rights shall not be deemed to constitute an
eviction or disturbance of Tenant’s use or possession of the Property and shall
not give rise to any claim for set off or abatement of rent or any other claim:
(a) to make repairs, alterations, additions or improvements, whether structural
or otherwise, in and about the Property, and for such purposes, on reasonable
advance notice (except in an emergency), to enter upon the Property in
accordance with Section 5.4 of this Lease, temporarily close doors, corridors,
and other areas on the Property and interrupt or temporarily suspend services,
provided that Landlord shall schedule such work so as to minimize interference
with Tenant’s business; (b) to retain at all times, and to use in appropriate
instances, keys to all doors within and associated with the Property; provided
that, except in the event of an emergency threatening injury to persons or
damage to property, Landlord agrees to give Tenant reasonable prior notice of
any entry onto the Property; (c) to show or inspect the Property at reasonable
times and, if vacated or abandoned, to prepare the Property for re-occupancy
subject to the access provisions of this Lease; and (d) to install, use, and
maintain in and through the Property, pipes, conduits, wires, and ducts serving
the Property, provided that such installation, use, and maintenance does not
unreasonably interfere with Tenant’s use of the Property.



--------------------------------------------------------------------------------



 
[ex102chifeesimple047.jpg]
C-1 - 10 52848530.2 ARTICLE VI. IMPROVEMENTS & FIXTURES 6.1 Alterations or
Improvements. Tenant is prohibited from making any alterations or improvements
to the Property without Landlord’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed. In the event Tenant
proposes to make any alteration, Tenant shall, prior to commencing such
alteration, submit to Landlord for prior written approval: (i) plans and
specifications; (ii) names, addresses and copies of contracts for all
contractors; (iii) all necessary permits evidencing compliance with all
applicable governmental rules, regulations and requirements; and (iv)
certificates of insurance in form and amounts required by Landlord. Tenant shall
pay the entire cost of the alteration. Each alteration shall be performed in a
good and workmanlike manner, in accordance with the plans and specifications. In
addition, each alteration shall be performed in compliance with all applicable
governmental and insurance company laws, regulations and requirements. Upon the
completion of such alterations or improvements, Tenant shall deliver, if
applicable, final “as-built” drawings to Landlord. Notwithstanding the
foregoing, Tenant may make alterations of a purely non- structural, decorative
nature without Landlord’s prior written consent if such alterations do not (a)
require the issuance of a building permit, (b) affect the base building
mechanical, electrical or plumbing systems or equipment in the Building, and (c)
exceed an aggregate total cost of $50,000. In no event shall Landlord charge
Tenant a construction oversight supervisory fee for such alterations or
improvements. 6.2 Improvements to Landlord’s Property. All alterations and
improvements that are affixed to the Property (but specifically excluding
Tenant’s personal property, trade fixtures, equipment and furniture) shall
remain in place at the Property and become property of Landlord when the Term
expires. 6.3 Removal of Trade Fixtures. After the expiration or termination of
this Lease, at no charge to Tenant, Tenant shall have the right to remove any
trade fixtures, equipment, furniture, and fixtures, provided that Tenant
restores the Property at Tenant’s expense promptly after such removal to the
condition in which it was delivered to Tenant, acts of God, Landlord, and
Landlord’s agents, representatives, employees, independent contractors or
invitees, condemnation, ordinary wear, and tear, and events of casualty
excepted. This right of removal shall not include the right to remove any
plumbing, wiring, linoleum, or carpeting glued to the floor, unless the same is
replaced. 6.4 Liens. Upon completion of any alteration that require Landlord’s
consent, Tenant shall promptly furnish Landlord with sworn owner’s and
contractors’ statements and full and final waivers of lien covering all labor
and materials included in such alteration. Tenant shall not permit any
mechanic’s lien to be filed against the Property, or any part thereof, arising
out of any alteration performed by or on behalf of Tenant. If any such lien is
filed, Tenant shall within sixty (60) days thereafter have such lien released of
record or deliver to Landlord a bond or title insurance in form, amount, and
issued by a surety or title insurance company reasonably satisfactory to
Landlord. 6.5 Improvement Allowance. During the Initial Term, Tenant shall be
entitled to a tenant improvement allowance (“Improvement Allowance”) in the
amount of Four and 00/100



--------------------------------------------------------------------------------



 
[ex102chifeesimple048.jpg]
C-1 - 11 52848530.2 Dollars ($4.00) per square foot of the Premises for Tenant’s
actual costs relating to the design, permitting and construction of Tenant's
improvements (“Improvements”). Upon written request of Tenant and provided that
no Event of Default (as defined in Section 9.1 below) has occurred and is
continuing, Landlord shall pay all or any portion of the Improvement Allowance
to Tenant, within thirty (30) days after Landlord’s receipt of (a) paid invoices
from the Tenant’s contractors and (b) lien waivers/releases relating to the work
that has been completed. If the actual cost of the Tenant Improvements is
expected to exceed the Improvement Allowance (“Excess Costs”), Tenant will
notify Landlord prior to commencement of the Improvements and, subject to
Landlord’s reasonable approval, and at Tenant’s election, the Excess Costs will
be amortized over the remaining portion of the Initial Term at an interest rate
of nine percent (9%), payable in equal monthly installments as Additional Rent,
or will be paid by Tenant. ARTICLE VII. INDEMNITY, insurance, casualty, and
condemnation 7.1 Indemnities. (a) Tenant’s General Indemnity of Landlord. Tenant
agrees to defend, indemnify, and hold harmless Landlord and its agents and
employees, from and against any and all liability, losses, suits, claims,
demands, and actions for personal injury, including, but not limited to, death
and property damage, and all costs and expenses associated therewith (including
but not limited to reasonable attorneys’ fees) for (i) injuries to any persons
and damage to or theft, misappropriation, or loss of property occurring on the
Property and (ii) any breach, violation, or non-performance of any obligation of
Tenant hereunder; provided, however, that Tenant shall not indemnify Landlord or
its agents or employees, from or in respect of any claim or matter which results
from the (y) negligence or willful act or omission of Landlord or any of its
shareholders, directors, officers, servants, clients, customers, invitees,
licensees, tenants, guests, agents, or employees or (z) breach or default by
Landlord in the performance of its obligations under this Lease. (b) Landlord’s
General Indemnity of Tenant. Landlord agrees to defend, indemnify and hold
harmless Tenant and its agents and employees, from and against any and all
liability, losses, suits, claims, demands, and actions for personal injury,
including, but not limited to, death and property damage, and all costs and
expenses associated therewith (including but not limited to reasonable
attorneys’ fees), for (i) injuries to any persons and damage to or theft,
misappropriation or loss of property occurring in or about the Property and (ii)
any breach, violation, or non-performance of any obligation of Landlord
hereunder; provided, however, that Landlord shall not indemnify Tenant or its
agents or employees from or in respect of any claim or matter which results from
the (y) negligence or willful act or omission of Tenant or any of its
shareholders, directors, officers, servants, clients, customers, invitees,
licensees, guests, agents, or employees or (z) breach or default by Tenant in
the performance of its obligations under this Lease. 7.2 Tenant’s Insurance.
Tenant, at Tenant’s expense, shall procure and maintain, during the Term of this
Lease, comprehensive general liability insurance with limits of not less than
$1,000,000 for personal injury (including death) and $500,000 for property
damage, and



--------------------------------------------------------------------------------



 
[ex102chifeesimple049.jpg]
C-1 - 12 52848530.2 professional liability insurance covering the risk of
personal injury or death with limits of not less than $1,000,000 per occurrence
and $3,000,000 in the aggregate or the professional liability coverage required
under the laws of the state in which the Property is located. Tenant shall
procure and maintain property insurance with extended coverage and business
interruption protection (as well as cause subtenants of the Property to carry
such insurance) in the amount of the full replacement value of all Tenant’s
personal property, equipment, and leasehold improvements made by Tenant,
insuring against all loss and damage resulting from fire, all other perils
covered by “special perils” coverage The policy or policies shall be issued by a
company or companies licensed to do business in the state in which the Property
is located and shall name Landlord as an additional insured. Tenant shall
deliver to Landlord certificates for all insurance policies required to be
maintained by Tenant within thirty (30) days after Landlord’s written request.
Tenant may elect to carry its insurance pursuant to a captive-carrier or
self-insurance program [subject to customary and reasonable requirements to be
established]. [CHI’s risk department to review this section; additional
discussion needed.] 7.3 Landlord’s Insurance. Landlord shall cause to be
maintained, during the Term, with solvent and responsible companies qualified to
do business in the state in which the Property is located and in good standing:
(i) commercial property insurance with special causes of loss coverage for the
Property in an amount equal to one hundred percent (100%) of the full
replacement value of the Building (excluding the value of improvements installed
by Tenant), with no exclusions or limitations not generally accepted by owners
of comparable buildings in the area of the Property and extended coverage
endorsements, including, without limitation, rental interruption coverage; and
(ii) commercial general liability insurance covering injuries occurring on the
Property, which shall provide for a combined coverage for bodily injury and
property damage in an amount not less than $1,000,000 per occurrence and
$3,000,000 in the aggregate. Landlord shall deliver to Tenant certificates for
all insurance policies required to be maintained by Landlord within thirty (30)
days after Tenant’s written request. 7.4 Waiver of Subrogation. Landlord and
Tenant hereby release each other and each other’s agents and employees of
liability and responsibility, and each waives its entire claim of recovery, for:
(i) any loss or damage to the real or personal property of each other covered by
insurance (or self-insurance) actually maintained, or required to be maintained
under this Lease, by the party granting the release; and (ii) any loss relating
to business interruption at the Property. The foregoing releases shall be
applicable even though the loss or damage may have been caused by the negligence
of the party hereby released, it being understood that each party shall look
solely to its own insurance (or self-insurance) in the event of any such loss or
damage. Notwithstanding the foregoing release provisions, Landlord and Tenant
agree that such releases shall not apply to any loss or damage that results from
Landlord or Tenant, as applicable, breaching its maintenance and repair
obligations under this Lease. Landlord and Tenant shall cause their respective
insurance companies to consent to such releases and to include a waiver of
subrogation endorsement in each of their insurance policies. [CHI’s risk
department to review this section; additional discussion needed.] 7.5
Responsibility for Own Acts. Each party shall be responsible for its own acts
and omissions and shall be liable for payment of that portion of any and all
claims, liabilities, injuries, suits, and demands and expenses of all kinds that
may result or arise out of any alleged



--------------------------------------------------------------------------------



 
[ex102chifeesimple050.jpg]
C-1 - 13 52848530.2 malfeasance or neglect caused or alleged to have been caused
by such party and its employees, agents, contractors, or subcontractors in the
performance or omission of any act or responsibility of such party under this
Lease. In the event that a claim is made against both parties, it is the intent
of both parties to cooperate in the defense of the claim and to cause their
insurers to do likewise. Both parties shall, however, retain the right to take
any and all actions they believe necessary to protect their own interests. The
provisions of this Section shall survive the termination or expiration of this
Lease. 7.6 Casualty Event. In the event of damage or destruction of the Property
through a casualty event which makes the Property totally or partially unusable
by Tenant for the intended purposes (a “Casualty”), then (a) if there is one (1)
year or less left in the then current Term of this Lease, then either Tenant or
Landlord may terminate this Lease by written notice to the other, and (b) if
more than one (1) year is left on the then current Term of this Lease, then this
Lease shall continue in effect provided that Landlord and Tenant determine, in
their reasonable judgment that adequate insurance proceeds will be available to
rebuild the Property and that such rebuilding can be accomplished in no more
than one hundred eighty (180) days, otherwise this Lease shall automatically
terminate as of the date of the Casualty and Base Rent and Additional Rent shall
be apportioned as of the date of the Casualty and the parties shall have no
further liability to each other under this Lease. In the event neither Landlord
nor Tenant elect to terminate this Lease, then Landlord shall rebuild the
Property in a diligent and timely manner as soon as possible, but in no event
longer than such 180-day period following such Casualty pursuant to plans and
specifications to be approved by Tenant, which approval shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, Tenant shall
have the right to terminate this Lease, upon thirty (30) days’ written notice to
Landlord, in the event of a Casualty, and any of the following occurs: (i) the
time required for substantial completion of restoration is reasonably estimated
to take more two hundred seventy (270) days from the date of the Casualty; (ii)
Landlord has not commenced repairs and/or restoration within ninety (90) days
from the date of such Casualty (provided Landlord has received insurance
proceeds); or (iii) Landlord has not completed repairs and/or restoration within
one hundred eighty (180) days after commencement of such repairs or restoration;
upon which Base Rent and Additional Rent shall be apportioned as of the date of
the Casualty. 7.7 Abatement of Rental. In event of a Casualty, a just and
proportionate part of the Rent shall abate from the date of such Casualty until
the Building has been repaired and restored. 7.8 Condemnation. In the event the
whole or a portion of the Property is taken as a result of the exercise of the
power of eminent domain or condemnation for public or quasi-public use or sale,
then Landlord shall be entitled to receive and retain the amount awarded for
such taking of the Property and for Landlord’s business loss. Tenant shall be
entitled to receive and retain such amounts as may be allocable to the taking of
its fixtures, equipment, personal property, and furniture and its leasehold
improvements which are not Landlord’s property and for moving damages. Upon
receipt of a notice of the eminent domain proceedings or condemnation, the party
receiving such notice shall within thirty (30) days of receipt deliver a copy of
such notice to the other party. Tenant and Landlord, at either party’s option,
upon receipt of such notice, shall have the right to terminate this Lease
effective as of the date of the taking of the Property by giving prior written
notice to the other party.



--------------------------------------------------------------------------------



 
[ex102chifeesimple051.jpg]
C-1 - 14 52848530.2 ARTICLE VIII. COMPLIANCE REQUIREMENTS 8.1 Compliance
Requirements. Landlord and Tenant acknowledge and agree to comply with the
Compliance Requirements set forth below. (a) Compliance with CHI Standards of
Conduct and Ethical and Religious Directives. Landlord acknowledges that
Catholic Health Initiatives (“CHI”) is an owner of Tenant, and Tenant is subject
to the “Ethical and Religious Directives for Catholic Health Care Services”
(“Directives”) as promulgated by the United States Conference of Catholic
Bishops, and as may be revised from time to time. As of the date of this Lease,
the Directives are available at the following website: http://www.usccb.org. In
addition, Tenant is obligated to follow the CHI Standards of Conduct and Ethics
at Work publication (“CHI Standards”), a copy of which can be found on-line at:
http://www.catholichealthinitiatives.org/corporate-responsibility. Landlord will
do nothing under the terms of this Lease to cause Tenant or CHI to violate the
Directives or the CHI Standards. In the event that Tenant or CHI determines in
good faith that that Landlord has caused CHI to be non-compliant with its
obligations pursuant to this Section and Landlord fails to correct or cure the
cause of such violation within thirty (30) days after receipt of written notice,
then CHI may cause Tenant to terminate this Lease upon written notice to
Landlord. (b) Excluded Provider. Landlord hereby represents and warrants that
neither Landlord nor any owner of Landlord is, or at any time has been, excluded
from participation in any federally funded health care program, including
Medicare and Medicaid. Landlord hereby agrees to notify Tenant immediately of
any threatened, proposed, or actual exclusion of Landlord or any owner of
Landlord from any federally funded health care program, including Medicare and
Medicaid. In the event that Landlord or any owner of Landlord is excluded from
participation in any federally funded health care program during the Term, or if
at any time after the Commencement Date of this Lease it is determined that
Landlord or any owner of Landlord is in breach of this Section, Tenant shall, as
of the effective date of such exclusion or breach, automatically terminate this
Lease. Landlord shall indemnify and hold harmless Tenant against all actions,
claims, demands, and liabilities and against all loss, damage, costs, and
expenses, including reasonable attorneys’ fees, due to the exclusion of Landlord
or any owner of Landlord from a federally funded health care program, including
Medicare or Medicaid or out of an actual or alleged injury to a person or to
property as a result of the negligent, intentional act or omission, or criminal
or fraudulent act of Landlord or any of Landlord’s employees, subcontractors, or
agents providing services in connection with Landlord’s obligations under the
Lease. (c) Compliance with Medicare Anti-Kickback, Self-Referral and Anti-
Rebate Laws. To the extent the following is applicable, neither party shall
engage in any activity prohibited by 42 U.S.C. §1395nn (42 Code of Federal
Regulations, Part 411 (411.1 to 411.361)), 42 U.S.C. §1320a-7a and 42 U.S.C.
Section 1320a-7b (42 Code of Federal Regulations, Part 1001 (1001.952(a) to
1001.1001)) or any other federal, state, or



--------------------------------------------------------------------------------



 
[ex102chifeesimple052.jpg]
C-1 - 15 52848530.2 local law or regulation relating to the referral of
patients, including, without limitation, anti-rebating and self-referral
prohibitions and limitations, as those regulations now exist or as subsequently
amended, renumbered, or revised, nor shall either party associate or engage in
similar activities with respect to any third party payors, including, but not
limited to, soliciting or receiving, directly or indirectly, any compensation,
in cash or in kind, or offering to pay any compensation to a third person in
exchange for referring an individual to a person for the furnishing of any item
or service for which payment may be made in whole or in part by Medicare or
Medicaid or any other state or federally funded healthcare payment program. (d)
Record Keeping. If, and to the extent that, 42 USC § 1395x(v)(1)(I) is
applicable, until the expiration of four (4) years after the termination or
expiration of this Lease, Landlord shall make available, upon written request by
the Secretary of the Department of Health and Human Services, or upon request by
the Comptroller General of the United States General Accounting Office, or any
of their duly authorized representatives, a copy of this Lease and such books,
documents, and records as are necessary to certify the nature and extent of the
costs of the services provided by Landlord under this Lease. To the extent
applicable, Tenant shall be responsible for all facility-related record keeping
for Joint Commission or Center for Medicaid and Medicare Services, or local or
state healthcare agencies. The provisions of this Section shall survive the
termination or expiration of this Lease. (e) Confidentiality. The parties hereto
shall hold in confidence the information contained in this Lease and each of
them hereby acknowledges and agrees that all information related to this Lease,
not otherwise known to the public, is confidential and proprietary and is not to
be disclosed to third persons without the prior written consent of each of the
parties except: (a) to the extent necessary to comply with any law, rule, or
regulation or the valid order of any governmental agency or any court of
competent jurisdiction; (b) as part of its normal reporting or review procedure,
to its auditors, and to its attorneys; (c) to the extent necessary to obtain
appropriate insurance, to its insurance agent; or (d) as necessary to enforce
its rights and perform its agreements and obligations under this Lease. Landlord
shall treat all non-public information obtained as part of this engagement as
confidential and shall not, without written authorization from Tenant, release
or share such information with any third party, except as may be required by
law. Landlord agrees that, prior to reporting any actual or perceived violation
of law to any governmental entity, even if required by law to do so, Landlord
will first exercise reasonable efforts to discuss any potential legal or
compliance matter with Tenant’s Corporate Responsibility Officer and CHI Legal
Counsel and, unless otherwise required by law, provide Tenant with an
opportunity to investigate and appropriately report any compliance matter
brought to Tenant’s attention by Landlord. The provisions of this Section shall
survive the termination or expiration of this Lease. (f) Jeopardy.
Notwithstanding anything to the contrary contained in the Lease, in the event
the performance by either party hereto of any term, covenant, condition, or
provision of this Lease jeopardizes the licensure of Tenant or an affiliate of
Tenant, its participation in or the payment or reimbursement from, Medicare,
Medicaid program, Blue Cross, or other reimbursement or payment programs, or its
full



--------------------------------------------------------------------------------



 
[ex102chifeesimple053.jpg]
C-1 - 16 52848530.2 accreditation by the Joint Commission, as applicable, or any
other state or nationally recognized accreditation organization, or the
tax-exempt status of Tenant or an affiliate of Tenant, any of its property or
financing (or the interest income thereon, as applicable), or will prevent or
prohibit any physician, or any other health care professionals or their patients
from utilizing Tenant or any of its services, or if for any other reason said
performance should be in violation of any statute, ordinance, or be otherwise
deemed illegal, or be deemed unethical by any recognized body, agency, or
association in the medical or hospital fields, Landlord and Tenant shall
initiate good faith negotiations to resolve the matter through amendments to
this Lease. If the matter cannot be resolved by amendments to this Lease, as
reasonably and mutually determined by Landlord and Tenant, then Tenant may, at
its option, terminate this Lease. (g) Health Care Regulatory Requirements. To
the extent the following is applicable, and to the extent Landlord or any owner
of Landlord is a physician, the parties hereto acknowledge and agree that (a)
the Property leased hereunder do not exceed that which are reasonable and
necessary for Tenant’s legitimate business purpose and are used exclusively by
Tenant during the Term; (b) the rental charges over the Term are set in advance,
are consistent with fair market value, and are not determined in a manner that
takes into account the volume or value of any referrals or other business
generated between the parties; and (c) this arrangement would be commercially
reasonable even if no referrals were made between the parties. Nothing in this
Lease, whether written or oral, nor any consideration in connection herewith
requires the referral of any patient. This Lease is not intended to influence
the judgment of Tenant in choosing the medical facility appropriate for the
proper treatment of patients. Tenant shall not receive any compensation or
remuneration in exchange for referrals. The parties hereto support a patient’s
right to select the medical facility of his or her choice. The parties
specifically do not intend to violate the federal (or any state’s versions of
the) Stark Law and Anti-Kickback Statute and intend to meet the requirements of
the Lease Exception set forth at 42 CFR 411.357(a), and to the extent possible,
of the Lease Safe Harbor set forth at 42 CFR 1001.952(b). (h) No Referral
Obligation. To the extent applicable, and to the extent Landlord or any owner of
Landlord is a physician, nothing in the Lease shall be construed to require
Landlord to refer patients to Tenant or to require Tenant to refer patients to
Landlord. (i) Financial Relationship. Landlord certifies that, as of the
Commencement Date of the Lease, no member of his or her immediate family (or if
Landlord is a corporate entity, then no principal of Landlord has a member of
his or her immediate family that) has entered into a financial relationship,
including an employment relationship, with Tenant or an affiliate of Tenant
related to the provision of designated health services as defined in Section
1877 of the Social Security Act or that, if such relationship exists, it has
been disclosed to and approved by Tenant. Landlord agrees to give Tenant five
(5) business days written notice in the event such a relationship is created
during the Term of the Lease. For purposes of this paragraph, “immediate family”
is defined to mean spouse; natural or adoptive parent, child or sibling;
stepparent, stepchild, stepbrother, stepsister; father-in-law, mother-in-law,
daughter-in-law, son-in-



--------------------------------------------------------------------------------



 
[ex102chifeesimple054.jpg]
C-1 - 17 52848530.2 law, brother-in-law, sister-in-law; grandparent, grandchild
and spouse of a grandparent or grandchild. (j) Compliance with Environmental
Laws. Tenant shall cause the Property to comply with all applicable
environmental laws and governmental requirements; provided, however, in the
event the non-compliance pre-existed the date of this Lease first above written,
the cost of compliance shall be Landlord’s sole cost and expense, and shall not
be included as part of the Operating Expenses. Tenant shall at its own cost and
expense be responsible for obtaining and maintaining all environmental and other
licenses and permits necessary in connection with its use of the Property. In
addition, Tenant shall furnish Landlord with a copy of any and all citations,
orders, reports, subpoenas, or requests regarding the Property from any federal,
state, or local governmental authority and a copy of any and all information,
documents, or reports submitted to any federal, state, or local governmental
authority by or on behalf of Tenant regarding the Property. All notices and
reports shall be furnished to Landlord as soon as practical, and in no event
later than five (5) days after Tenant’s receipt of such notice or the occurrence
of the event which triggers the reporting obligation. Nothing in this Lease
shall lessen any duty imposed on Tenant by federal, state, or local laws,
regulations, rules, or ordinances. (k) Equal Employment Opportunity. By
acceptance of this Lease, Landlord and Tenant represent and warrant to each
other that unless exempted under the terms of these applicable laws, they will
comply with the provisions of Executive Order 11246, as amended, and 41 C.F.R. §
60-1.4(a); the Rehabilitation Act of 1973, as amended, and 41 C.F.R. §
60-741.5(a); the Vietnam Era Veterans’ Readjustment Assistance Act, as amended;
and 29 C.F.R. § 60-250.5(a); and Executive Order 13496 and 29 C.F.R. Part 471,
Appendix A to Subpart A. (l) Compliance with All Laws. Each party warrants that
any use of the Property and any services to be provided hereunder, whether by
either party directly or by an approved subtenant, shall fully comply with all
applicable federal, state, and local statutes, laws, rules, and regulations now
in effect or hereafter enacted or passed during the Term, and that it shall be
deemed a material default of this Lease if either party shall fail to observe
this requirement. If such a breach is not cured in accordance with this Lease,
the other party may terminate this Lease without penalty and without limiting
any other rights and remedies set forth in this Lease. Specifically, but not by
way of limitation, each party warrants that any use of the Property and any
service to be provided hereunder shall comply with all applicable statutes,
laws, rules, regulations, and accreditation standards and requirements of
Medicare or Medicaid or other federal or state health programs, The Joint
Commission, as applicable, the Health Insurance Portability and Accountability
Act of 1996 and all regulations promulgated thereunder (“HIPAA”), the Health
Information Technology for Economic and Clinical Health Act of 2010, 42 U.S.C.
§§ 17921 and 17931 et. seq. (“HITECH ACT”), the National Committee for Quality
Assurance, as applicable, and updates to incorporate any changes to such
statutes, laws, rules, regulations, standards, and requirements.



--------------------------------------------------------------------------------



 
[ex102chifeesimple055.jpg]
C-1 - 18 52848530.2 (m) Prohibition on Child Labor and Human Trafficking. Each
Party warrants and represents that it shall comply with all federal and state
labor and employment laws, and executive orders as applicable and specifically
those regarding child labor, procuring commercial sex, using forced labor and
human trafficking. This includes but is not limited to the Trafficking
Protection Act of 2000, Executive Order - Strengthening Protections Against
Trafficking in Persons in Federal Contracts, Federal Acquisition Regulations
(FAR), the provisions of the International Labor Organization’s (“ILO”) Minimum
Age Convention (No. 138), 1973, and any other laws or regulations that prohibit
any form of human trafficking, commercial sex, forced labor, child labor or
other exploitation of children in the manufacturing, delivery or provision of
products/devices, items or services and as each may be amended from time to
time. In addition, in connection with any International Organization for
Standardization (“ISO”) certification, the Parties represent and warrant that as
applicable each complies with the Social Accountability Guidelines pursuant to
which a Party disqualifies any site that uses unacceptable manufacturing
practices, such as child labor, forced labor or unsafe or unsanitary working
conditions or trafficking of persons as defined by the Trafficking Protocol
(United Nations General Assembly, Protocol to Prevent Suppress and Punish
Trafficking in Persons, Especially Women and Children, Supplementing the United
Nations Convention Against Transnational Organized Crime, 15 November 2000,
available at http://www.unhcr.org/refworld/docid/4720706c0.html). Landlord
acknowledges CHI’s efforts on human trafficking found at
http://www.catholichealthinit.org/human-trafficking-how-you-can-help and
represents and warrants to CHI that it undertakes periodic inspections of any
Subcontractor and manufacturer involved in the provision of its
products/devices, items or services hereunder to ensure compliance with the
foregoing. Landlord agrees upon request to provide CHI with evidence and/or
recordkeeping of its compliance with this provision. ARTICLE IX. Default,
termination and surrender 9.1 Tenant Default and Termination. (a) Termination
upon Default by Tenant; Landlord Reentry. Tenant shall be in default of Tenant’s
obligations under this Lease, and Landlord shall have the right, at Landlord’s
option, to terminate this Lease, or retake possession without terminating this
Lease, in the event that any of the following occur (each, an “Event of
Default”): (i) Tenant fails to pay any undisputed payment of Rent when due and
such failure continues without cure for ten (10) days after written notice by
Landlord to Tenant setting forth the payment default. (ii) Tenant fails in the
performance of any material covenant, agreement, obligation, or condition in
this Lease and such failure continues without cure for thirty (30) days after
written notice by Landlord to Tenant setting forth the nature of default, or if
the nature of the default is such that it cannot reasonably be cured within
thirty (30) days, if Tenant fails to take prompt and



--------------------------------------------------------------------------------



 
[ex102chifeesimple056.jpg]
C-1 - 19 52848530.2 diligent steps to begin to cure the default within such
thirty (30) days or fails to prosecute such steps with reasonable diligence to
completion; or (iii) Tenant files bankruptcy or has an involuntary bankruptcy
proceeding initiated against it (and same are not dismissed within sixty (60)
days), makes an assignment for the benefit of creditors, or otherwise seeks
protection under state or federal debtor relief laws. Upon any termination of
this Lease due to an Event of Default, Tenant shall quit and surrender the
Property to Landlord. Whether or not Landlord elects to terminate this Lease,
Landlord may thereafter reenter the Property and remove all persons and property
therefrom by any suitable action or proceedings at law or in equity or by force
or otherwise without being liable for prosecution or in damages therefor and
repossess and enjoy the Property together with all additions, alterations, and
improvements; provided, however, Tenant may elect to remove from the Property
all personal property, equipment, furniture and fixtures. Termination under this
paragraph shall not relieve Tenant from the payment of any sum then due to
Landlord, or from any claim for damages previously accrued, or then accruing,
against Tenant. (b) Re-letting; Tenant’s Liability. Upon such reentry Landlord
shall use commercially reasonable efforts to repair, alter, remodel, and/or
change the character of the Property as Landlord may see fit and/or re-let the
Property in whole or in part as the agent of Tenant or otherwise in the name of
Landlord or of Tenant, as Landlord shall determine, for all or any part of the
unexpired initial Term or Renewal Term of this Lease. Notwithstanding anything
set forth herein to the contrary, Landlord hereby agrees to take such measures
as are reasonably necessary to mitigate the damages recoverable as a result of a
Tenant default. Landlord may receive its rents therefor, applying the same first
to the payment of such reasonable expenses as Landlord may have incurred in
entering, dispossessing, re-letting, repairing, or altering the Property, and
then to the fulfillment of the covenants of Tenant herein, including, but not
limited to, Rent then due under this Lease, retaining any balance until the date
the term of the initial Term or Renewal Term, as applicable, would otherwise
have expired as security for the payment of all obligations of Tenant which may
arise and be unpaid during such period. If Landlord, after such reentry, shall
be unable to obtain sufficient rent from the Property to pay the amount of the
expenses, in addition to the payment of the rent then due under this Lease and
fulfillment of covenants of Tenant herein, Tenant shall pay to Landlord at the
end of each month during the remainder of the Term the difference between the
rent actually received by Landlord and the sum of the rent reserved hereunder
and the expenses. In attempting to re-let the Property Landlord, in its
reasonable discretion, shall determine (i) whether or not a proposed tenant is
suitable and acceptable and (ii) the reasonableness of the rent to be paid by
such tenant. (c) Other Remedies. Upon an Event of Default which is not cured
within the applicable notice and cure periods, Landlord may, but shall not be
obligated to, perform any obligation of Tenant under this Lease; and, if
Landlord so elects, all costs and expenses paid by Landlord in performing such
obligation, together with interest at the Default Rate (defined below), shall be
reimbursed by Tenant to Landlord within thirty



--------------------------------------------------------------------------------



 
[ex102chifeesimple057.jpg]
C-1 - 20 52848530.2 (30) days following demand. Any and all remedies set forth
in this Lease: (i) shall be in addition to any and all other remedies Landlord
may have at law or in equity, except for the right to seek consequential damages
which is hereby waived by Landlord, (ii) shall be cumulative, and (iii) may be
pursued successively or concurrently as Landlord may elect. The exercise of any
remedy by Landlord shall not be deemed an election of remedies or preclude
Landlord from exercising any other remedies in the future. (d) Holding Over. If
Tenant retains possession of the Property after the Expiration Date, Tenant
shall pay Base Rent during such holding over at one hundred percent (100%) of
the Base Rent in effect immediately preceding such holding over for the first
month of holdover, and thereafter at one hundred twenty-five percent (125%) of
Base Rent in effect immediately preceding such holding over, computed on a
monthly basis for each month or prorated for each partial month that Tenant
remains in possession. The provisions of this Section do not waive Landlord’s
right of re-entry or right to regain possession by actions at law or in equity
or any other rights hereunder, and any receipt of payment by Landlord shall not
be deemed a consent by Landlord to Tenant’s remaining in possession or be
construed as creating or renewing any lease or right of tenancy between Landlord
and Tenant. If Tenant shall default in so surrendering the Property, Tenant’s
occupancy subsequent to such expiration or termination shall be deemed to be
that of a tenant at will, and in no event, from month to month, shall be subject
to all the terms, covenants, and conditions of this Lease applicable thereto,
and no extension or renewal of this Lease shall be deemed to have occurred by
such holding over. Notwithstanding anything contained in this Lease to the
contrary, in the event any applicable federal, state, or local law, code, or
regulation, including, without limitation, applicable healthcare laws, codes, or
regulations, limit the period of any such holdover, Landlord and Tenant shall
comply therewith. Notwithstanding the foregoing, if an Event of Default occurs
pursuant to which Landlord enters and retakes possession of the Property, and
any Health Information or Individually Identified Health Information (“PHI”), as
defined pursuant to 45 CFR 160.103, is at the Property at the time of such entry
and retaking, Landlord shall promptly relinquish possession of all such PHI to
Tenant or Tenant’s legal representative and Landlord hereby relinquishes all
claims to such PHI and shall comply with the provisions of Section 8.1(l). 9.2
Surrender. Tenant shall surrender the Property to Landlord at the expiration of
the term or termination of this Lease in a good condition, except for ordinary
wear and tear and damage by fire or other casualty. 9.3 Landlord Default. If
Landlord shall fail to perform any covenant, term or condition of this Lease
upon Landlord’s part to be performed, and such failure is not corrected within
thirty (30) days of delivery of written notice thereof by Tenant, Tenant may (a)
bring a suit for specific performance and damages, (b) perform any such
covenant, term, or condition to be performed under this Lease by Landlord. If
there is not an on-site property manager and an emergency exists that threatens
person or property and requires immediate intervention to prevent further loss,
then Tenant may take such measures as are reasonably necessary to prevent
further loss and stabilize the emergency. In the event that Landlord fails to
make any routine



--------------------------------------------------------------------------------



 
[ex102chifeesimple058.jpg]
C-1 - 21 52848530.2 repairs to the Property and such failure affects Tenant’s
ability to do business on the Property, then Tenant may proceed to make the
repairs that Landlord failed to make. Landlord shall reimburse to Tenant the
reasonable cost of such activities within thirty (30) days following receipt of
Tenant’s written request for reimbursement (“Reimbursement Request”). If
Landlord fails to timely pay the Reimbursement Request, then Tenant may
thereafter offset such amounts with interest accruing at 8% per annum (the
“Default Rate”) against next accruing monthly installments of Additional Rent
until paid in full. ARTICLE X. MISCELLANEOUS 10.1 Non-Waiver. Landlord shall not
by receiving partial payments of Rent in arrears be deemed to have waived any
rights herein for non-payment of Rent or for any other default on the part of
Tenant. No waiver or failure to enforce any of the provisions, terms,
conditions, or obligations herein or failure to declare a default hereunder by
Landlord shall be construed as a waiver of any subsequent breach of such
provisions, term, condition, or obligation, or of any other provision, term,
condition, or obligation hereunder, whether the same or different in nature. No
extension of time for performance of any obligations or acts shall be deemed an
extension of time for performance of any other obligations or acts. In addition
to all of the remedies granted Landlord herein, Landlord shall also have the
right to invoke any remedy available at law or in equity to enforce Landlord’s
rights hereunder, except for the right to seek consequential damages which
Landlord hereby waives, as if re-entry and other remedies were not herein
provided for. 10.2 Unavoidable Delays. If either party be delayed or prevented
directly or indirectly from performing any of its obligations hereunder (other
than monetary obligations or performance by such party’s contractors,
subcontractors or laborers) because of fire, strikes, acts of God, or other
labor troubles, or for any other reason beyond such party’s reasonable control,
such party shall incur no liability to the other party as a result thereof, and
the period of such delay or prevention shall be deemed added to the time herein
or otherwise provided for such performance. 10.3 Assignment and Subletting.
Tenant shall not directly or indirectly, voluntarily or by operation of law,
sell, assign, or otherwise transfer all or any part of its interest in or rights
with respect to the Premises or its leasehold estate (collectively,
“Assignment”), or permit all or any portion of the Premises to be occupied by
anyone other than itself or sublet all or any portion of the Premises
(collectively, “Sublease”) without Landlord’s prior written consent, such
consent not to be unreasonably withheld, conditioned or delayed. Notwithstanding
the foregoing, Tenant shall, without Landlord’s prior consent, have the right to
assign or sublease the Premises, or any portion thereof, during the Term of the
Lease to entities under the common control or operation of Catholic Health
Initiative, or to any affiliate or parent entity of Tenant, or to other entities
acquiring Tenant or Catholic Health Initiative, or any subsidiary of Tenant or
Catholic Health Initiative’s interest in the hospital with which Tenant is
affiliated (each a “Permitted Transfer”). 10.4 Other Charges. All charges
against Tenant by Landlord accruing under this Lease shall be treated as Rent
due under this Lease and shall be payable at the time and in the manner
specified in this Lease or in any notice from Landlord to Tenant.



--------------------------------------------------------------------------------



 
[ex102chifeesimple059.jpg]
C-1 - 22 52848530.2 10.5 Limitation on Landlord’s Liability. Landlord’s
liability under this Lease shall be limited to Landlord’s equity interest in the
Building (including all rents, issues, profits and insurance proceeds
therefrom). No judgment rendered against Landlord shall give rise to any right
of execution or levy against Landlord’s other assets. No individual who is
Landlord or any member or partner of any joint venture, tenancy in common, firm,
partnership or other form of joint ownership that is Landlord, or their heirs,
personal representatives, executors, successors and assigns, shall have any
personal liability to Tenant, or to any person claiming under or through Tenant,
for any amount or in any capacity. Upon Landlord’s sale or transfer of its
interest in the Building in which the Property is located, Landlord shall be
released from all further liability under this Lease accruing subsequent to such
sale, provided that the party acquiring such interest in the Building has
assumed the obligations of the Landlord under this Lease accruing subsequent to
such sale. Notwithstanding anything to the contrary contained in this Lease, at
no time shall Landlord encumber Landlord’s interest in the Building with
indebtedness in an amount greater than sixty-five percent (65%) of the
then-current value of the Building without Tenant’s prior written consent. 10.6
Notices. All notices herein provided for shall be in writing and shall be deemed
given when sent by registered or certified mail, postage prepaid, return receipt
requested, and deposited in the mail address or by national next business day
delivery service (e.g., Federal Express) (a) to Landlord at the location set
forth below, or (b) to Tenant at the address of the Property with a copy to the
location set forth below. If to Landlord: If to Tenant: With a copy to: Catholic
Health Initiatives Attn: Corporate Real Estate Dept. 198 Inverness Drive West
Englewood, Colorado 80112 Either party may change its address for purpose of
notice, by written notice given in like manner as herein provided. 10.7
Exhibits. All exhibits and addenda attached hereto are hereby incorporated into
this Lease and shall be a part hereof whether or not they are specifically
referred to herein. 10.8 Waiver of Notice. Tenant waives any and all notices
required by law, other than such notices as may be specifically required in this
Lease. 10.9 Entire Agreement. This Lease contains the entire agreement between
the parties with respect to the subject matter herein and all prior written and
verbal understandings and



--------------------------------------------------------------------------------



 
[ex102chifeesimple060.jpg]
C-1 - 23 52848530.2 agreements are merged herein, and this Lease may not be
altered, changed, or amended, except by an instrument in writing, signed by both
parties hereto. 10.10 Successors Bound. The covenants, conditions, and
agreements contained in this Lease shall be binding upon and inure to the
benefit of Landlord, its successors and assigns and to Tenant, and, subject to
Section 9.4, to Tenant’s successors and assigns. 10.11 Covenant of Quiet Tenant
Possession. Landlord covenants that Tenant shall have access to the Property
twenty-four (24) hours per day, three hundred sixty-five (365) days per year,
and Tenant shall peacefully and quietly hold and enjoy the Property without
hindrance or interruption by Landlord or any other person or persons lawfully or
equitably claiming by, through, or under Landlord for the Term of this Lease and
any extensions thereof. 10.12 Partial Invalidity. In the event that any
provision or part of a provision of this Lease is held invalid or unenforceable
by any court or other lawful forum, such provision shall be ineffective only to
the extent that it is in contravention of applicable laws without invalidating
the remaining provision of this Lease, unless such invalidity or
unenforceability would defeat an essential business purpose of this Lease. 10.13
Marginal Captions; Construction. The marginal captions in this Lease are for
convenience only and are not intended to limit or amplify the terms and
provisions of this Lease. Whenever the context admits or requires, words in the
singular may be regarded as in the plural and vice versa and personal pronouns
may be read as masculine, feminine, or neuter. 10.14 Intentionally Deleted.
10.15 Disputes. In the event of any dispute, litigation or other proceeding
between Landlord and Tenant arising out of this Lease, each party shall be
responsible for their own respective court costs and attorneys’ fees. 10.16
Survival. Whether specifically identified or not, the obligations of the parties
under this Lease which by their nature or content would continue beyond the
expiration or termination of this Lease shall survive any such expiration or
termination and shall remain in effect and binding upon the parties until they
have fulfilled all of their obligations hereunder and the statute of limitations
shall not commence to run until the time such obligations have been fulfilled.
10.17 Governing Law. This Lease shall be governed by the laws of the state in
which the Property is located applicable to agreements made and to be performed
wholly within the state in which the Property is located, irrespective of such
state’s choice of law principles. 10.18 Estoppel Certificate. Tenant agrees,
upon written notice by Landlord, to execute, acknowledge, and deliver to
Landlord, a statement in writing addressed to Landlord or other party designated
by Landlord certifying that this Lease is in full force and effect (or, if there
have been modifications, that the same is in full force and effect as modified
and stating the modifications), stating the actual commencement and expiration
dates of this Lease, stating the dates to which rent and other charges, if any,
have been paid, and stating whether or not the



--------------------------------------------------------------------------------



 
[ex102chifeesimple061.jpg]
C-1 - 24 52848530.2 signor is aware of any default by either party under this
Lease, without inquiry or investigation. Tenant shall deliver the statement to
Landlord within such fifteen (15) business days of written request of the
estoppel by Landlord. Landlord shall also deliver an estoppel to Tenant, upon
written request thereof, as set forth above. 10.19 Subordination. This Lease is
and shall be expressly subject and subordinate at all times to (a) any present
or future ground, underlying, or operating lease of the Property, and all
amendments, renewals, and modifications to any such lease, and (b) the lien of
any present or future mortgage or deed of trust encumbering fee title to the
Property and/or the leasehold estate under any such lease; provided that (and as
a condition thereto), Landlord uses commercially reasonable efforts to obtain
from existing (and shall obtain from all future) mortgage or deed of trust
holders a commercially reasonable subordination and non-disturbance agreement
that is satisfactory to Tenant, and does not adversely alter or negate any of
Tenant’s rights and remedies granted under this Lease or applicable law. If any
such mortgage or deed of trust to which Tenant has subordinated is foreclosed
upon request of the mortgagee or beneficiary, as the case may be, Tenant will
attorn to such party. 10.20 Tenant’s Financing. Notwithstanding anything to the
contrary herein, Tenant shall be permitted to finance its personal property on
the Property at any time during the Term and in connection therewith, Landlord
hereby waives any liens, it may have, by statute or otherwise, on Tenant’s
personal property in the Property to the liens granted by Tenant to any lender
financing such personal property. Upon ten (10) business days’ request by
Tenant, Landlord shall execute appropriate waiver agreements in connection with
financing or leasing of any personal property within the Property by Tenant.
10.21 Financial Statements. Tenant shall provide to Landlord the following: (a)
within thirty (30) days after the end of each calendar year during the Term,
Tenant shall provide Landlord with its most recent financial statements for the
applicable calendar year just completed, including operating statement and
balance sheet (hereinafter referred to as “Financial Documents”), which
Financial Documents shall be prepared by the Affiliate or its accountant in
accordance with internal accounting principles and sound management practices
consistently applied; and (b) promptly upon Tenant’s receipt thereof, copies of
all written communications received by Tenant from any regulatory agency
relating to (A) surveys of the Property for purposes of licensure, Medicare and
Medicaid certification and accreditation which identify material violations or
required changes relating to operation of the Property, and (B) any proceedings,
formal or informal, with respect to cited deficiencies with respect to services
and activities provided and performed at the Property, including patient and
resident care, patient and resident activities, patient and resident therapy,
maintenance, or the condition of the Property, and involving an actual or
threatened warning, imposition of a material fine or a penalty, or suspension,
termination or revocation of any Property’ license to be operated in accordance
with its Permitted Use.



--------------------------------------------------------------------------------



 
[ex102chifeesimple062.jpg]
C-1 - 25 52848530.2 10.22 OFAC. Pursuant to United States Presidential Executive
Order 13224 ("Executive Order") and related regulations of the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury, U.S. persons and
entities are prohibited from transacting business with persons or entities who,
from time to time, are determined to have committed, or to pose a risk of
committing or supporting terrorist acts, narcotics trafficking, money
laundering, and related crimes. Those persons and entities are identified on a
list of Specially Designated Nationals and Blocked Persons (“List”), published
and regulated by OFAC. The names, including aliases, of those persons or
entities on the List (“Blocked Persons”) are updated frequently. In addition,
OFAC enforces other Executive Orders which, from time to time, impose
restrictions on transactions with, or involving, certain countries. Landlord and
Tenant represent and warrant that neither party, nor to its respective
knowledge, any of its respective officers, directors, shareholders, partners,
members, or associates, and no other direct or indirect holder of any equity
interest in such party, is acting, directly or indirectly, for or on behalf of
any person, group, entity, or nation named by any Executive Order or the United
States Treasury Department as a terrorist, a Blocked Person, or other banned or
blocked person, group, entity, nation or transaction pursuant to any law, order,
rule, or regulation that is enforced or administered by OFAC and that it is not
engaged in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of any such person, group, entity, or nation. 10.23 Amendments. This Lease may
be amended at any time by mutual agreement of the parties without additional
consideration, provided that before any amendment shall become effective, it
shall be reduced to writing and signed by each of the parties. 10.24 Remedies
Cumulative. The various rights, options, elections, powers, and remedies of the
respective parties hereto contained in, granted or reserved by this Agreement,
are in addition to any others that said parties may be entitled to by law
(except as expressly set forth in this Lease), shall be construed as cumulative,
and no one of them is exclusive of any of the others, or of any right or
priority allowed by law. 10.25 Counterparts. This Lease, and any addenda hereto,
may be executed in several counterparts, each of which shall be deemed an
original, and all of such counterparts together shall constitute one and the
same instrument. 10.26 Tenant’s Rooftop Rights. (a) Tenant may locate and
install a microwave, satellite, cell tower, or other antenna communications
system, including the related installation apparatus and facilities
(collectively, “Equipment”) on the roof of the Building upon prior written
notice to Landlord, provided that (a) the installation and maintenance of the
Equipment is in conformity with all applicable zoning and other laws, and (b)
the location, installation and maintenance of the Equipment shall (i) be subject
to and completed in accordance with the terms and conditions all applicable
governmental laws, codes, rules, regulations and ordinances in effect from time
to time; (ii) be located on that part of the roof as Landlord may from time to
time designate; and (iii) shall not unreasonably interfere with the use of any
other communications equipment installed on the roof prior to the time Tenant
installs the Equipment.



--------------------------------------------------------------------------------



 
[ex102chifeesimple063.jpg]
C-1 - 26 52848530.2 (b) Tenant shall have the right to run appropriate
electrical cabling from the Property to connect to its Equipment. Tenant shall
not be obligated to pay any additional rent for such use of the roof. Tenant, at
its sole cost and expense, will keep the Equipment and surrounding area in good
order and repair and free from any hazard to person or property. Landlord shall
use commercially reasonable efforts to ensure that any subsequent rooftop user
does not impair Tenant’s data transmission and reception and shall cooperate
with Tenant in eliminating any interference caused by any other party using the
roof. (c) Tenant shall have the right to sublease the roof to cellular phone
providers during the Term of this Lease, provided that such subleases are at all
times subject and subordinate to this Lease. Tenant agrees that it shall not
permit such sublease without the prior written approval of the Landlord. Any
denial of such sublease by Landlord must be predicated upon a “commercially
reasonable basis” for such denial. Tenant shall retain any revenue paid in
connection with such sublease. (d) Upon termination of this Lease, Tenant, at
its sole cost and expense, shall remove the Equipment and shall restore the roof
of the Building to its condition existing prior to the installation of the
Equipment, ordinary wear and tear excepted. 10.27 Right of First Offer. Landlord
may sell, convey, or transfer its interest in the Property subject to and in
accordance with the terms of this Lease. In order to transfer its interest in
the Property, Landlord must first have offered the sale of the Property to
Tenant. First, Landlord must give notice in writing (“Landlord Transfer Notice”)
to Tenant stating Landlord’s desire to make a sale and stating the price and
other material terms proposed for the transfer (collectively, “Landlord Offer
Terms”). Within thirty (30) calendar days after receipt of the Landlord Transfer
Notice, Tenant shall have a right of first offer (“Tenant Right of First Offer”)
to acquire the assets proposed to be transferred, pursuant to the Landlord Offer
Terms. To exercise the right of first offer, Tenant must provide written notice
to Landlord within said thirty (30) day period and must within forty-five (45)
calendar days after giving such notice execute and deliver to Landlord a
contract in form and substance reasonably acceptable to Landlord and Tenant,
containing the Landlord Offer Terms and such other terms as the parties may
agree on, provided that such other terms must be reasonable and customary for a
transaction of such type. If Tenant delivers a contract to Landlord and is
working in good faith with Landlord to negotiate and finalize the terms of such
agreement but the parties have not executed the same within such forty-five (45)
day period, such period shall be extended for an additional thirty (30) days, so
long as Tenant continues to work in good faith with Landlord to finalize and
execute such agreement. If a Landlord Transfer Notice is given and Tenant has
not exercised the right of first offer within thirty (30) calendar days after
receipt of the Landlord Transfer Notice, or if having timely exercised the right
of first offer, Tenant has not executed and delivered a contract reasonably
acceptable to Landlord and Tenant within the forty-five (45) day period (as the
same may be extended), then without limiting any rights Landlord may have, the
right of first offer set forth herein shall automatically expire and Landlord
thereafter shall be free to sell the assets pursuant to the Landlord Offer Terms
or at any price which is not less than 95% of the price specified in the
Landlord Offer Terms. If, within six (6) months after (a) the expiration of the
time period in which Tenant had the right of first offer, or (b) the expiration
of said forty-five (45) day period (as the same may be extended), as applicable,
Landlord does not enter into a



--------------------------------------------------------------------------------



 
[ex102chifeesimple064.jpg]
C-1 - 27 52848530.2 contract with a third party to sell such assets, with
closing scheduled to occur within 60 days after the effective date of such
contract, as applicable, then the provisions of this section shall thereafter
apply to any subsequently proposed sale of any of Landlord’s interest in the
Property. This right of first offer shall be binding on Landlord and all
successors in interest to Landlord under this Lease. The right of first offer
contained in this Section shall apply to any subsequent transfer occurring while
this Lease is in effect. [Signatures begin on next page]



--------------------------------------------------------------------------------



 
[ex102chifeesimple065.jpg]
C-1 - 28 52848530.2 IN WITNESS WHEREOF, the parties hereto have executed or
caused this Lease to be executed as of the dates set forth below. TENANT:
LANDLORD: , a , a By: By: Name: Name: Title: Title: Date: Date:



--------------------------------------------------------------------------------



 
[ex102chifeesimple066.jpg]
Single Tenant Form C-1 - 29 52848530.2 Exhibit A Legal Description of the
Property



--------------------------------------------------------------------------------



 
[ex102chifeesimple067.jpg]
C-1 - 30 52848530.2 Exhibit B Rules and Regulations [Attached.]



--------------------------------------------------------------------------------



 
[ex102chifeesimple068.jpg]
Multi-Tenant Form C-2 - 1 (Address: ) 52848530.2 EXHIBIT C-2 Space Lease
(Multi-Tenant) MEDICAL OFFICE LEASE THIS MEDICAL OFFICE LEASE (this “Lease”) is
made to be effective as of the date of last execution hereof (“Effective Date”),
between _____________________, a _______________ (“Landlord”), and
_______________________, a _____________________ (“Tenant”). RECITALS: A.
Subject to all the terms, provisions, and conditions of this Lease, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, on an exclusive
basis, certain premises containing approximately __________ Rentable Square Feet
(defined below) (“Premises”), as depicted on the floor plan in Exhibit A
attached to and incorporated into this Lease. The Premises are located in in the
medical office building commonly referred to as
________________________________, located at
____________________________________ (“Building”). The Building contains
approximately ____________ Rentable Square Feet of space and is situated on the
land legally described on Exhibit B attached to and incorporated into this
Lease. [For Ground Leased Properties: The Premises being leased under this Lease
is part of Landlord’s leasehold estate, pursuant to that certain ground lease
(the “Ground Lease”) entered into by and between _____________, as Ground
Lessor, and Landlord, as Ground Lessee, in the land described in Exhibit B
attached to this Lease (the “Land”) on which the Building is situated.] The
Premises are leased to Tenant on an exclusive basis, together with the
non-exclusive use of, and access to, all parking areas, rights-of-way, and
easements located adjacent to or otherwise serving the Building and all common
areas of the Building, including without limitation stairways, hallways,
restrooms, lobbies, patios, exterior plazas, entrances, walkways, elevators, and
corridors (collectively, “Common Areas”). “Rentable Square Feet” shall mean the
actual rentable area of the Premises as computed in accordance with Office
Buildings: Standard Methods of Measurement and Calculating Rental Area
(ANSI/BOMA Z65.1-2010), as promulgated by the Building Owner’s and Manager’s
Association International. B. Tenant intends to use the Premises for the purpose
of medical services and ancillary uses, and other lawful purposes (“Permitted
Use”). AGREEMENT: NOW, THEREFORE, for and in consideration of the mutual
covenants, promises and agreements herein contained, Landlord does hereby
demise, lease, and rent unto Tenant and Tenant does hereby rent and lease from
Landlord, on an exclusive basis, the Premises, under and pursuant to the
following terms and conditions:



--------------------------------------------------------------------------------



 
[ex102chifeesimple069.jpg]
C-2 - 2 (Address: ) 52848530.2 1. Demise, TERM AND TERMINATION a. Term. Landlord
leases to Tenant and Tenant leases from Landlord the Premises for an initial
term (“Initial Term”) of one hundred twenty (120) months, commencing on
[_______________], 2016 (“Commencement Date”), and ending on _______________,
2026 (“Expiration Date”). The Initial Term, together with any exercised Renewal
Term(s), if applicable, is referred to herein as the “Term”. Notwithstanding the
foregoing, in the event either party terminates this Lease prior to the first
anniversary of the Commencement Date, then the parties shall not enter into
another agreement for the same or substantially the same space and/or services
on terms different from those specified herein for a period of twelve (12)
months from the Commencement Date, unless to do so would not result in there
being a non-excepted financial relationship between a physician and Tenant for
purposes of the Ethics in Patient Referrals Act of 1989, as amended, 42 U.S.C. §
1395nn (“Stark Law”), as determined by Tenant, in its sole discretion. In
addition, Landlord and Tenant hereby agree that, in the event Landlord and
Tenant enter into any extension, renewal, restatement, amendment or replacement
of this Lease, Landlord shall not be liable or responsible for any lease
commissions or fees related thereto. Tenant may use a real estate broker for
such extension, renewal, restatement, amendment or replacement so long as Tenant
shall be solely responsible for any and all such leasing commissions and fees.
Tenant agrees to indemnify, defend and hold Landlord harmless from and against
any claims or potential claims for leasing commissions and other fees related to
any such extensions, renewals, restatements, amendments or replacements of this
Lease. 2. FINANCIAL ARRANGEMENT a. Rental Rate. i. Rent. Tenant agrees to pay
and Landlord agrees to accept a base rent (“Base Rent”) for the lease of the
Premises in the following amounts for the following periods of time: PERIOD Rate
Per RSF Annual Base Rent Monthly Base Rent Month 1 – Month 120 In addition,
Tenant agrees to pay and Landlord agrees to accept the additional rent as set
forth in Section 2.1(b) below (“Additional Rent”). All sums of Base Rent plus
Additional Rent are sometimes herein collectively referred to as “Rent”. ii.
Additional Rent. Tenant covenants and agrees to pay to Landlord as Additional
Rent, Tenant’s Pro Rata Share of the Operating Expenses, as defined below.
“Tenant’s Pro Rata Share” is ____%, which is the



--------------------------------------------------------------------------------



 
[ex102chifeesimple070.jpg]
C-2 - 3 (Address: ) 52848530.2 percentage derived from dividing the Rentable
Square Footage of the Premises by the Rentable Square Footage of the Building.
(1) Estimated Operating Expenses. On an annual basis, and at such other times
during such calendar year as Landlord shall deem it necessary, Landlord shall
provide to Tenant a written statement (“Notice of Estimate”) setting forth (i)
Landlord’s estimate of the Operating Expenses for that calendar year (“Estimated
Operating Expenses”); and (ii) the amount of each installment of Tenant’s Pro
Rata Share of the Estimated Operating Expenses (“Additional Rent Installments”).
Tenant shall thereafter pay to Landlord in advance, with each payment of Base
Rent, the Additional Rent Installments, beginning with the Base Rent due on the
first day of the month immediately following the date of the Notice of Estimate.
(2) Actual Operating Expenses. Landlord shall within a period of thirty ninety
(90) days after the close of each calendar year, notify Tenant by written
itemized statement (“Notice of Comparison”) of (i) the total amount Landlord
actually paid or incurred (depending upon whether Landlord utilizes an accrual
or cash basis accounting system) as the Operating Expenses during the calendar
year covered by the Notice of Comparison (“Actual Operating Expenses”); and (ii)
the difference, if any, between the Actual Operating Expense and the Estimated
Operating Expenses payable by Tenant (“Additional Rent Adjustment”). (3)
Adjustment of Additional Rent. If the Notice of Comparison provides there is an
Additional Rent Adjustment payable by Tenant, then Tenant shall, within thirty
(30) days after Tenant receives the Notice of Comparison, pay to Landlord the
amount set forth in the Notice of Comparison as the amount of the Adjustment of
Additional Rent payable by Tenant. If the Notice of Comparison provides there is
an Additional Rent Adjustment payable by Landlord, then Landlord shall, within
thirty (30) days after delivery of the Notice of Comparison return to Tenant the
amount set forth in the Notice of Comparison as the amount of the Adjustment of
Additional Rent due to Tenant. “Controllable Expenses” (as defined below) for
each calendar year (“Applicable Calendar Year”), commencing with the second
calendar year following this Lease, shall not exceed an amount determined by
increasing Controllable Expenses for each prior calendar year at the rate of
four percent (4%) per year through the Applicable Calendar Year. “Controllable
Expenses” shall mean those Operating Expenses which are reasonably controllable
by Landlord. Examples of Operating Expenses which are not reasonably
controllable by Landlord shall include, but not be limited to, those Operating
Expenses relating to insurance, Taxes



--------------------------------------------------------------------------------



 
[ex102chifeesimple071.jpg]
C-2 - 4 (Address: ) 52848530.2 (as defined herein), utilities, snow and ice
removal, expenses arising or accruing under the [Ground Lease], [REA] and/or
[Shared Services Agreement], collectively-bargained union wages and costs or
alterations and modifications to the Building required by law. (4) Audits of
Operating Expenses. Tenant shall have the right at reasonable times within one
hundred eighty (180) days from receipt of the Notice of Comparison to audit
Landlord’s books and records relating to (and only relating to) the Operating
Expenses for any calendar year Additional Rent becomes due and thereafter shall
provide to Landlord a report of the Operating Expenses audited (“Audit”). If the
Audit results in a change in the Actual Operating Expenses, the resulting
Additional Rent Adjustment shall be paid or adjusted in accordance with the
provisions of Sections 2.1(b)(iii) above and 2.1(b)(v) below. (5) Adjustment of
Additional Rent After Term. Notwithstanding the expiration of the Term, Tenant
shall, within thirty (30) days after the date of a Notice of Comparison for the
calendar year in which the Term terminates or expires, pay to Landlord, any
Additional Rent Adjustment payable by Tenant. Conversely, if the Notice of
Comparison provides there is an Additional Rent Adjustment payable by Landlord,
then Landlord shall apply overpayment to reduce any unsatisfied obligations of
Tenant to Landlord, and the balance, if any, shall be returned to Tenant at the
address of Tenant provided to Landlord upon expiration of the Term. (6)
Operating Expenses. “Operating Expenses” shall mean the following costs or
expenses paid or incurred by Landlord for operation, repair, maintenance, and
management of the Building and Common Areas: (a) to the extent not billed to and
paid by Tenant, water, sewage disposal, drainage, refuse collection, gas,
electricity, light, power, or other utility services; (b) for the general
maintenance and repair of the Building and other CAM Services, as hereinafter
defined; (c) to the extent not paid directly by Tenant, taxes, assessments, or
other impositions, which may be levied, assessed, or imposed upon or with
respect to the Building or any part thereof, or personal property at any time
situated thereon, including, without limitation, real property, ad valorem,
personal property, gross income, franchise, withholding, profits, rent, single
business, value added, excise, occupancy, use, impact fees, sales and gross
receipts taxes (collectively, “Taxes”); (d) casualty, liability, and other
insurance required to be obtained by Landlord pursuant to this Lease [and the
Ground Lease]; (e) costs incurred by Landlord in making capital improvements,
repairs, replacements or other modifications to the Building or Common



--------------------------------------------------------------------------------



 
[ex102chifeesimple072.jpg]
C-2 - 5 (Address: ) 52848530.2 Areas, which costs will be amortized over the
useful life of such improvements or modifications applying generally accepted
accounting principles (“GAAP”) with interest on the unamortized costs of any
such improvements or modifications (at prevailing construction loan interest
rates on the date such costs were incurred); (f) property management fees (not
to exceed 4% of the gross revenues for the Building) and salaries, fringe
benefits, payroll taxes and related costs for on-site Building manager and
Building Engineer; and (g) payments due under the Ground Lease (but excluding
ground rent), [REA], [Shared Services Agreement], [Condominium Dues and
Assessments]]. With respect to Subsection (vi)(c), Tenant shall be responsible
for payment of its proportionate share of Taxes. Landlord will invoice Tenant
periodically for Tenant’s proportionate share of Taxes. Tenant shall have the
right to pursue tax exemptions, including of personal property. To the extent
Tenant obtains exemption from or a reduction in property taxes for periods
covered by this Lease (“Tax Savings”), Tenant shall provide Landlord with proof
of the Tax Savings, and, if applicable, Landlord shall refund to Tenant any such
Tax Savings within thirty (30) days if Landlord’s receipt of such refund from
the applicable taxing authority. (7) Excluded Expenses. The term “Operating
Expenses” shall not include the following, to the extent applicable to this
Building: (i) repairs, restoration, or other work occasioned by fire, windstorm,
or other casualty or condemnation to the extent covered by insurance or
condemnation proceeds; (ii) expenses incurred in leasing or procuring tenants;
(iii) leasing commissions; (iv) advertising and promotional expenses; (v) legal
expenses incident to enforcement by Landlord of the terms of any lease; (vi)
depreciation or amortization allowance or expense; (vii) painting or decorating
in space to be leased to tenants; (viii) any tenant work performed or
alterations of space leased to tenants or occupants of the Building, whether
such work or alterations are performed for the initial occupancy by such tenant
or occupant or thereafter; (ix) utilities for which Landlord is reimbursed by
Tenant (other than as a proportionate share of Operating Expenses); (x) any
ground rent; (xi) interest on indebtedness or any costs of financing or
refinancing the Building; (xii) except as set forth in subsection (xxviii)
below, compensation paid to all employees of Landlord; (xiii) overtime HVAC
costs or electricity costs if charged separately to other tenants or occupants
of the Building; (xiv) cost of any special service provided to a tenant or
occupant of the Building which is not provided generally to all tenants of the
Building; (xv) any cost representing an amount paid for services or materials to
a person, firm, or entity related to Landlord to the extent such amount exceeds
the amount that would be paid for



--------------------------------------------------------------------------------



 
[ex102chifeesimple073.jpg]
C-2 - 6 (Address: ) 52848530.2 such services or materials at the then-existing
market rates to an unrelated person, firm, or entity; (xvi) acquisition of art
work; (xvii) late fees or penalties; (xviii) any income received by Landlord for
the use of an eating establishment, conference center, athletic facilities,
broadcasting facilities, or other similar facilities within the Building; (xix)
capital stock, succession, transfer, gift, estate or inheritance taxes of
Landlord; (xx) any expense incurred by Landlord from the operation of its own
commercial space in the Building; (xxi) costs incurred by Landlord in making
capital improvements, repairs, replacements or other modifications to the
Building under GAAP to correct defects in the construction of the Building or to
correct violations of legal requirements in effect on or before commencement of
this Lease; (xxii) any increase in insurance premiums to the extent that such
increase is caused or attributable to the use, occupancy, or act of another
tenant; (xxiii) the cost of any removal, treatment, or abatement of any
hazardous materials in the Building created or generated by other Building
tenants; (xxiv) the cost of overtime or other expense to Landlord in curing its
defaults or performing work expressly provided for in this Lease; (xxv) the
portion of any costs that are allocable to any other properties of Landlord or
any of its affiliates; (xxvi) any bad debt loss, rent loss, or reserves for bad
debts or rent loss; (xxvii) costs or expenses (including fines, penalties, and
legal fees) incurred due to the violation by Landlord, its employees, agents,
and/or contractors, of any terms and conditions of this Lease or of the leases
of other tenants in the Building; (xxviii) contributions to operating expense
reserves; and (xxix) compensation in the form of wages, salaries, and benefits
for all employees and personnel of Landlord (except for salary of Building
manager and Building engineer). (8) If the Building is not fully leased and
occupied during all or any portion of any calendar year, Landlord may, using
sound accounting and property management principles, adjust all Operating Costs
that vary based on Building occupancy (which shall include, without limitation,
costs and expenses of utilities, janitorial services and management fees) and,
therefore, increase as leasing and occupancy of the Building increases (the
“Variable Components”), to equal the amount that would have been paid or
incurred by Landlord had the Building been fully leased and occupied during such
calendar year and the amount so determined shall be deemed to have been
Operating Costs for such year (an “Equitable Adjustment”). The Equitable
Adjustment will not, in any event, result in Landlord receiving from Tenant and
other Building tenants in connection with the Variable Components more than one
hundred percent (100%) of the cost of the Variable Components.



--------------------------------------------------------------------------------



 
[ex102chifeesimple074.jpg]
C-2 - 7 (Address: ) 52848530.2 b. Rental Payments. The Rent shall be payable in
advance without necessity of demand in equal monthly installments beginning on
the Commencement Date, and thereafter on the first day of every calendar month
throughout the Term. If either the Commencement Date or the Expiration Date is
on a day other than the first or last day of the month, the monthly Rent for
such first and/or last month of this Lease shall be prorated, based upon a
thirty (30) day month. All Rent payments shall be made payable to Landlord at
Landlord’s address for notices set forth in the Summary of Lease Information
page to this Lease, or to such other place as Landlord may from time to time
designate in writing to Tenant. 3. LANDLORD OBLIGATIONS and representations a.
Services Furnished by Landlord. “Building Standard Hours of Operation” shall be
from 7:00 a.m. to 6:00 p.m. Mondays through Fridays, and 8:00 a.m. to 1:00 p.m.
on Saturdays excepting Legal Holidays, which shall include only New Year’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day
(“Legal Holidays”). Landlord shall furnish the following specifically described
services (“CAM Services”) to Tenant for the Premises: i. Cleaning Services.
After Building Standard Hours of Operating, janitorial and cleaning services
consistent with buildings of similar age and use in the metropolitan area where
the Building is located, which shall be performed Monday through Friday, except
Legal Holidays, in and about the Premises and as provided on Exhibit D attached
hereto and made a part hereof. In the event the cleaning services for the
Premises are not satisfactory to Tenant, Tenant may elect to clean the Premises
at Tenant’s cost and Tenant’s Pro Rata Share of Operating Expenses shall be
reduced accordingly to reflect Tenant’s self-service cleaning costs. During
Building Standard Hours of Operation, Tenant shall perform customary and
reasonable cleaning of the Premises that may be required for compliance with the
requirements of this Lease and as necessary for the reasonable operation of
Tenant’s operation of its business. ii. Care and Maintenance. Landlord shall
timely clean, maintain, repair, light, operate and insure those portions of the
Building and Common Areas, including improvements, space, equipment and special
services, which are provided for use in common by Landlord, Tenant and any other
tenants of the Building. Landlord will keep the roof, structural parts of the
floor, walls, and other structural parts of the Building in good condition and
repair and shall make necessary repairs to, and replacement of, the sewer, the
plumbing, the water pipes, the gas lines, the electrical wiring, and the HVAC
system. Landlord shall maintain the Common Areas in a first-class condition.
Landlord shall maintain the grounds, landscaping, and the parking lot in a
first-class condition. Landlord shall provide regular and necessary snow and ice
removal. Landlord shall also provide other miscellaneous interior maintenance,
such as light bulb replacement.



--------------------------------------------------------------------------------



 
[ex102chifeesimple075.jpg]
C-2 - 8 (Address: ) 52848530.2 iii. Electricity. Electricity for lighting and
ordinary business equipment and appliances used in the Premises. Landlord
reserves the right to install separate meters for any utility service provided
to the Premises, which separate meters shall be installed at Landlord’s sole
cost and expense. iv. Heating and Air Conditioning. Usual and customary heat and
air conditioning and Landlord shall change the HVAC filters servicing the
Premises during Building Standard Hours of Operation. In the event Tenant
requests additional HVAC services, Tenant shall notify Landlord of such request
no later than 72 hours in advance, and Landlord shall provide Tenant with a rate
schedule set in advance for such additional HVAC services. v. Water. Hot and
cold water in reasonable quantities for normal clinical services use, drawn
through fixtures installed by Landlord. Tenant shall pay Landlord at local
utility rates for any water furnished by Landlord for other purposes. vi. Trash
and Hazardous Waste Disposal. Landlord will provide garbage disposal for
ordinary commercial waste. Hazardous materials and infectious waste shall be
disposed of as provided in Section 5.2. vii. Snow Removal and Ice Treatment.
Prior to the opening of the Building, Landlord will exercise commercially
reasonable efforts to cause all snow accumulation to be removed and all ice in
the parking areas, sidewalks, ramps, outside stairs and other Common Areas to be
treated such that Tenant and its employees, agents, and invitees can reasonably
park and access the Building and the Premises. viii. Pest or Insect Control. On
a regular basis, Landlord shall evaluate and treat the Building for infestation
extermination solutions of pests or insects. ix. Window Washing. At a minimum,
once each calendar year, Landlord shall clean and wash all windows in the
Building, including the Premises, inside and outside. x. Light bulbs. Upon
request from Tenant, Landlord shall furnish and change light bulbs in the
Premises. xi. [OPTIONAL: Elevator Service. Elevator service at all times for the
use of all tenants and occupants of the Building, and the employees and invitees
of all tenants and occupants. b. Landlord Representations. Landlord hereby
represents to Tenant that Landlord is the owner in fee simple of the Premises,
including the Building and all improvements thereon and has the right and
authority to enter into this Lease. [OPTIONAL: [Landlord hereby represents to
Tenant that Landlord holds a



--------------------------------------------------------------------------------



 
[ex102chifeesimple076.jpg]
C-2 - 9 (Address: ) 52848530.2 leasehold interest under the Ground Lease in the
Premises, including the Building and all improvements thereon and has the right
and authority to enter into this Lease.] Landlord further represents that
Landlord and those signatories executing this Lease on behalf of Landlord have
full power and authority to execute this Lease. Landlord further represents and
warrants that it has received no notices or communications from any public
authority having jurisdiction alleging violation of any laws relating to the
Premises, the Building, or the Common Areas, including but not limited to the
parking areas, and has received no notices alleging violation of any title
instrument. If at any time or from time to time any alterations, including,
without limitation, structural alterations, are required in order for the
Premises, the Building, or the Common Areas, including but not limited to the
parking areas, to comply with any generally applicable laws from time to time
applicable to the Premises, Landlord shall promptly make such alterations at its
sole cost and expense, unless such costs and expenses are reimbursable as an
Operating Expense pursuant to Section 3.1 above. If at any time or from time to
time any alterations, including, without limitation, structural alterations, are
required in order for the Premises to comply with any laws specifically
applicable to the Premises due solely to Tenant’s use of the Premises for
clinical services and not due to any act by Landlord or another tenant, Tenant
shall promptly make such alterations, at its sole cost and expense. c.
Environmental Conditions. Tenant shall not cause, nor permit, any hazardous or
toxic substances to be brought upon, produced, stored, used, discharged or
disposed of in, on or about the Premises without the prior written consent of
Landlord and then only in compliance with all applicable environmental laws. (a)
Tenant shall indemnify, defend and hold harmless Landlord from and against any
and all claims, damages, fines, judgments, penalties, costs, expenses,
liabilities, or losses relating to any violation by Tenant of any environmental
law or of this Section 3.4 (including, without limitation, a decrease in value
of the Premises, damages caused by loss or restriction of rentable or usable
space, damages caused by adverse impact on marketing of space, and any and all
sums paid for settlement of claims, attorneys’ fees, consultant fees, and expert
fees) incurred by or asserted against Landlord arising during or after the Term
of this Lease as a result thereof. This indemnification includes, without
limitation, any and all costs incurred because of any investigation of the site
or any cleanup, remediation, removal, testing, or restoration mandated or
conducted by or on behalf of any federal, state, or local agency or political
subdivision. Without limitation of the foregoing, if Tenant causes or permits
the presence of any hazardous or toxic substances on the Premises and that
results in any contamination, then Tenant shall promptly, at its sole expense,
take any and all necessary or appropriate actions to return the Premises to the
condition existing prior to the presence of any such hazardous or toxic
substance. Tenant shall first obtain Landlord’s written approval for any such
remedial action. (b) Landlord shall indemnify, defend and hold harmless Tenant
from and against any and all claims, damages, fines, judgments, penalties,
costs, expenses, liabilities, or losses relating to any violation by Landlord or
by any other tenant in the Building of any



--------------------------------------------------------------------------------



 
[ex102chifeesimple077.jpg]
C-2 - 10 (Address: ) 52848530.2 environmental law or of this Section 3.4
(including, without limitation, a decrease in value of the Premises, damages
caused by loss or restriction of rentable or usable space, damages caused by
adverse impact on marketing of space, and any and all sums paid for settlement
of claims, attorneys’ fees, consultant fees, and expert fees) incurred by or
asserted against Tenant arising during or after the Term of this Lease as a
result thereof. This indemnification includes, without limitation, any and all
costs incurred because of any investigation of the site or any cleanup,
remediation, removal, testing, or restoration mandated or conducted by or on
behalf of any federal, state, or local agency or political subdivision. Without
limitation of the foregoing, if Landlord causes or permits the presence of any
hazardous or toxic substances in the Building or the Premises and that results
in any contamination, then Landlord shall promptly, at its sole expense, take
any and all necessary or appropriate actions to return the Premises to the
condition existing prior to the presence of any such hazardous or toxic
substance. 4. USE and SIgnage a. Use of Premises. Tenant covenants and agrees,
so long as this Lease remains in force, to use the Premises for the Permitted
Use. [For Ground Leased Premises: Tenant acknowledges receipt of a true and
correct copy of the Ground Lease prior to its execution of this Lease. This
Lease and all of Tenant’s rights hereunder shall be and remain subject and
subordinate to the Ground Lease. Tenant agrees to abide by the terms and
conditions of the Ground Lease to the extent such terms and conditions are
applicable to Tenant’s obligations under this Lease. No term or provision of
this Lease which is inconsistent with any term or provision of the Ground Lease
shall be binding upon or enforceable against Ground Lessor. The provisions of
the Ground Lease are imposed upon Tenant explicitly for the benefit of Ground
Lessor, as a third party beneficiary. Ground Lessor may enforce the terms of the
Ground Lease directly against Tenant, and Ground Lessor’s rights in the event of
a breach of the terms of the Ground Lease by Tenant include the right to
terminate this Lease, to seek preliminary, temporary and permanent injunctive
relief and to pursue other legal and/or equitable remedies as a result of such
breach; provided, however, that Ground Lessor shall, at all times, be required
to comply with the terms and conditions of this Lease in the exercise of Ground
Lessor’s third party beneficiary rights.] b. Signs. Tenant shall be entitled to
have its name displayed on all building standard signage, including, but not
limited to, suite entry door signage, building directory signage in the
Building, and monument signage, if available. Tenant shall be entitled to any
additional signage as reasonably approved by Landlord provided such signage is
in compliance with applicable local law requirements and is installed, operated
and maintained at Tenant’s sole cost and expense. c. Exclusive Use. It is
expressly agreed and understood that, for so long as Tenant operates the
Premises in accordance with the terms and provisions of Section 4.1, Landlord
shall not lease any other premises within the Building as or for the use of
_________________.



--------------------------------------------------------------------------------



 
[ex102chifeesimple078.jpg]
C-2 - 11 (Address: ) 52848530.2 5. CONDITION OF PREMISES, MAINTENANCE, and
CASUALTY a. Maintenance. i. Tenant’s Obligation. Tenant shall, throughout the
Term, preserve in good working order (subject to ordinary wear and tear and
damage by fire or other casualty) and maintain and perform all nonstructural
repairs and routine maintenance to the Premises to keep the Premises in a
reasonably safe and serviceable condition, except for those items that are
stated to be Landlord’s obligations. ii. Landlord’s Obligation. Upon delivery of
the Premises and throughout the Term, in addition to the CAM Services set forth
in Section 3.1, Landlord shall repair and maintain the Building, Common Areas
and the structural portion of the Premises (including all equipment and systems
servicing the Premises) as set forth herein and otherwise in compliance with
applicable state statutes and regulations governing health care facilities,
including, but not limited to, any applicable federal or state requirements b.
Disposal of Hazardous Materials or Infectious Waste. It shall be Tenant’s
responsibility to dispose of any hazardous material and infectious waste (as
such terms are defined by applicable federal, state, and local environmental
laws and shall specifically include but not be limited to, without limitation,
all radioactive materials, bulk blood, and blood products; cultures or specimens
from medical, pathological, pharmaceutical, research, commercial, and industrial
laboratories; human tissues, organs, body parts, secretions, blood, and body
fluids removed during surgery and autopsies; the carcasses and body parts of all
animals exposed to pathogens in research, used in the vivo testing of
pharmaceuticals or that died of known or suspected infectious diseases; needles,
syringes, and scalpel blades) from the Premises. To this end, Tenant shall see
to it that all such hazardous material and infectious waste are temporarily
stored on the Premises in a manner consistent with applicable laws and approved
by Landlord. Tenant shall be responsible for paying all costs and expenses
associated with such removal. Tenant shall not cause or permit any hazardous
materials or infectious waste to be disposed on, under, or about the Building or
Landlord’s surrounding property. Tenant shall not place or permit to be placed
any hazardous materials or infectious waste in any trash dumpster or other
garbage collection bin provided by Landlord for the disposal of non-infectious
waste or garbage. c. Rules and Regulations. Tenant and Tenant’s agents,
employees, invitees, and visitors shall comply fully with the rules and
regulations attached hereto are hereby incorporated into this Lease as Exhibit C
(“Rules and Regulations”). The Rules and Regulations may be changed or amended
by Landlord in its reasonable judgment at any time and from time to time,
provided that such changes apply to all tenants in the Building and such changes
to not materially diminish the right of Tenant or increase Tenant’s obligations
under this Lease. The Rules and



--------------------------------------------------------------------------------



 
[ex102chifeesimple079.jpg]
C-2 - 12 (Address: ) 52848530.2 Regulations shall be enforced against all
tenants in the Building in a non- discriminatory manner. d. Right of Landlord to
Inspect and Repair. Landlord and its agents, employees, and independent
contractors shall have the right to enter the Premises upon at least twenty-four
(24) hours prior notice (except in cases of emergency) to perform its
obligations under this Lease or examine the Premises only in accordance with the
terms of this Lease, including, but not limited to, this Section 5.4. Landlord
may perform routine maintenance and repairs during Building Standard Hours of
Operation upon reasonable prior notice to Tenant. Except in the case of an
emergency, if Landlord is required to do any major repair or maintenance work
that is likely to interrupt Tenant’s operations at the Premises, Landlord will
use commercially reasonable efforts to perform such work after Building Standard
Hours of Operation. Landlord shall be liable for all loss, damage, or injury to
person or property and shall indemnify and hold Tenant harmless from all claims,
losses, costs, expenses, and liability, including reasonable attorney’s fees
resulting from Landlord’s entry except to the extent caused by the negligence or
intentional acts of Tenant or its employees. Landlord acknowledges that Tenant
is required by law to protect the privacy rights of its patients pursuant to:
(i) the Administrative Simplification Requirements of the Health Insurance
Portability and Accountability Act of 1996, as amended (“HIPAA”) and the
regulations promulgated thereunder, including, the Standards for Privacy of
Individually Identifiable Health Information and the Security Standards for the
Protection of Electronic Protected Health Information (45 C.F.R. Parts 160 and
164); and (ii) the security and privacy provisions of the American Recovery and
Reinvestment Act (“ARRA”), including the Health Information and Technology for
Economic and Clinical Health Act (“HITECH”), and the regulations promulgated
thereunder, as all of these may be amended from time to time. Accordingly,
except in the case of an emergency, Landlord’s right to enter the Premises and
to make alterations, repairs, replacements, improvements, or additions to the
Premises shall be subject to reasonable advance written notice to Tenant;
provided, however, such advance written notice shall not be less than
twenty-four (24) hours prior to entry. Tenant, in its sole discretion, may
require Landlord to be accompanied by an authorized employee or agent of Tenant
at all times when Landlord requires access to the Premises to ensure such
Landlord access does not interfere with Tenant’s obligations to protect the
privacy rights of its patients as described above. Landlord shall not make any
material modifications to the Building or the Premises (including, without
limitation, the parking areas, driveways, and walks) that would materially
impact Tenant’s use and occupancy of the Premises without Tenant’s prior written
consent, such consent not to be unreasonably withheld, conditioned, or delayed.
[OPTIONAL: If Tenant leases the entire Building, then delete the prior sentence
and replace with: Landlord shall not make any material modifications to the
Building or the Premises (including, without limitation, the parking areas,
driveways, and walks) without Tenant’s prior written consent, such consent not
to be unreasonably withheld, conditioned, or delayed.]



--------------------------------------------------------------------------------



 
[ex102chifeesimple080.jpg]
C-2 - 13 (Address: ) 52848530.2 e. Nuisance. Tenant shall not commit any waste,
or create, maintain, or suffer or permit to be created or maintained, any
nuisances in or about the Property, including, but not limited to, loud noises,
sound effects, offensive odors or chemicals, smoke, and dust. Should Landlord
materially impair Tenant’s ability to use the Property for the Permitted Use,
including but not limited to any activity that involves loud noises, sound
effects, offensive or chemical odors, smoke, or dust, or is otherwise a
nuisance, and the disruption continues for in excess of thirty (30) days after
notice to Landlord from Tenant, Tenant shall have the right to either (a)
terminate this Lease, without any additional notice or cure period required
under Section 9.3, upon sixty (60) days’ written notice specifying the effective
date of Tenant’s termination together with a termination fee equal to three (3)
months’ rent and the parties shall be relieved of all further obligations under
this Lease, except those that expressly survive such termination, or (b)
implement such control measures as it deems reasonable to isolate Tenant from
such noise, odors, smoke, dust, or other nuisance, at Landlord’s sole cost and
expense, as determined by Tenant in Tenant’s commercially reasonable discretion.
f. Parking. Tenant and Tenant’s employees and invitees shall have the non-
exclusive right to park in the parking areas as further described in [Exhibit
____ attached; reference applicable REA or survey (for fee sales)]. g. Certain
Rights Reserved To Landlord. Landlord reserves the following rights, each of
which Landlord may exercise following reasonable prior written notice to Tenant,
and the exercise of any such rights shall not be deemed to constitute an
eviction or disturbance of Tenant’s use or possession of the Premises and shall
not give rise to any claim for set off or abatement of rent or any other claim:
(a) to install, affix, and maintain any and all signs on the exterior or
interior of the Building; (b) to make repairs, decorations, alterations,
additions or improvements, whether structural or otherwise, in and about the
Building, and for such purposes, on reasonable advance notice (except in an
emergency), to enter upon the Premises in accordance with Section 5.4 of this
Lease, temporarily close doors, corridors, and other areas in the Building and
interrupt or temporarily suspend services or use of Common Areas, provided that
Landlord shall schedule such work so as to minimize interference with Tenant’s
business; (c) to retain at all times, and to use in appropriate instances, keys
to all doors within and into the Premises; provided that, except in the event of
an emergency threatening injury to persons or damage to property, Landlord
agrees to give Tenant reasonable prior notice of any entry into the Premises;
(d) to grant to any person or to reserve unto itself the exclusive right to
conduct any business or render any service in the Building subject to the access
provisions of this Lease and Tenant’s rights herein; (e) to show or inspect the
Premises at reasonable times and, if vacated or abandoned, to prepare the
Premises for re-occupancy subject to the access provisions of this Lease; and
(f) to install, use, and maintain in and through the Premises, pipes, conduits,
wires, and ducts serving the Building, provided that such installation, use, and
maintenance does not unreasonably interfere with Tenant’s use of the Premises.



--------------------------------------------------------------------------------



 
[ex102chifeesimple081.jpg]
C-2 - 14 (Address: ) 52848530.2 6. IMPROVEMENTS & FIXTURES a. Alterations or
Improvements. Tenant is prohibited from making any alterations or improvements
to the Premises without Landlord’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed. In the event Tenant
proposes to make any alteration, Tenant shall, prior to commencing such
alteration, submit to Landlord for prior written approval: (i) plans and
specifications; (ii) names, addresses and copies of contracts for all
contractors; (iii) all necessary permits evidencing compliance with all
applicable governmental rules, regulations and requirements; and (iv)
certificates of insurance in form and amounts required by Landlord. Tenant shall
pay the entire cost of the alteration. Each alteration shall be performed in a
good and workmanlike manner, in accordance with the plans and specifications. In
addition, each alteration shall be performed in compliance with all applicable
governmental and insurance company laws, regulations and requirements. Upon the
completion of such alterations or improvements, Tenant shall deliver, if
applicable, final “as-built” drawings to Landlord. Notwithstanding the
foregoing, Tenant may make alterations of a purely non-structural, decorative
nature without Landlord’s prior written consent if such alterations do not (a)
require the issuance of a building permit, (b) affect the base building
mechanical, electrical or plumbing systems or equipment in the Building, and (c)
exceed an aggregate total cost of $50,000. In no event shall Landlord charge
Tenant a construction oversight supervisory fee for such alterations or
improvements. b. Improvements to Landlord’s Property. All alterations and
improvements that are affixed to the Premises (but specifically excluding
Tenant’s personal property, trade fixtures, equipment and furniture) shall
remain in place at the Premises and become property of Landlord when the Term
expires. c. Removal of Trade Fixtures. After the expiration or termination of
this Lease, at no charge to Tenant, Tenant shall have the right to remove any
trade fixtures, equipment, furniture, and fixtures, provided that Tenant
restores the Premises at Tenant’s expense promptly after such removal to the
condition in which it was delivered to Tenant, acts of God, Landlord, and
Landlord’s agents, representatives, employees, independent contractors or
invitees, condemnation, ordinary wear, and tear, and events of casualty
excepted. This right of removal shall not include the right to remove any
plumbing, wiring, linoleum, or carpeting glued to the floor, unless the same is
replaced. d. Liens. Upon completion of any alteration that require Landlord’s
consent, Tenant shall promptly furnish Landlord with sworn owner’s and
contractors’ statements and full and final waivers of lien covering all labor
and materials included in such alteration. Tenant shall not permit any
mechanic’s lien to be filed against the Premises or the Building, or any part
thereof, arising out of any alteration performed by or on behalf of Tenant. If
any such lien is filed, Tenant shall within sixty (60) days thereafter have such
lien released of record or deliver to Landlord



--------------------------------------------------------------------------------



 
[ex102chifeesimple082.jpg]
C-2 - 15 (Address: ) 52848530.2 a bond or title insurance in form, amount, and
issued by a surety or title insurance company reasonably satisfactory to
Landlord. e. Improvement Allowance. During the Initial Term, Tenant shall be
entitled to a tenant improvement allowance (“Improvement Allowance”) in the
amount of Four and 00/100 Dollars ($4.00) per square foot of the Premises for
Tenant’s actual costs relating to the design, permitting and construction of
Tenant's improvements (“Improvements”). Upon written request of Tenant and
provided that no Event of Default (as defined in Section 9.1 below) has occurred
and is continuing, Landlord shall pay all or any portion of the Improvement
Allowance to Tenant, within thirty (30) days after Landlord’s receipt of (a)
paid invoices from the Tenant’s contractors and (b) lien waivers/releases
relating to the work that has been completed. If the actual cost of the Tenant
Improvements is expected to exceed the Improvement Allowance (“Excess Costs”),
Tenant will notify Landlord prior to commencement of the Improvements and,
subject to Landlord’s reasonable approval, and at Tenant’s election, the Excess
Costs will be amortized over the remaining portion of the Initial Term at an
interest rate of nine percent (9%), payable in equal monthly installments as
Additional Rent, or will be paid by Tenant. 7. INDEMNITY, insurance, casualty,
and condemnation a. Indemnities. i. Tenant’s General Indemnity of Landlord.
Tenant agrees to defend, indemnify, and hold harmless Landlord and its agents
and employees, from and against any and all liability, losses, suits, claims,
demands, and actions for personal injury, including, but not limited to, death
and property damage, and all costs and expenses associated therewith (including
but not limited to reasonable attorneys’ fees) for (i) injuries to any persons
and damage to or theft, misappropriation, or loss of property occurring in the
Premises and (ii) any breach, violation, or non- performance of any obligation
of Tenant hereunder; provided, however, that Tenant shall not indemnify Landlord
or its agents or employees, from or in respect of any claim or matter which
results from the (y) negligence or willful act or omission of Landlord or any of
its shareholders, directors, officers, servants, clients, customers, invitees,
licensees, tenants, guests, agents, or employees or (z) breach or default by
Landlord in the performance of its obligations under this Lease. ii. Landlord’s
General Indemnity of Tenant. Landlord agrees to defend, indemnify and hold
harmless Tenant and its agents and employees, from and against any and all
liability, losses, suits, claims, demands, and actions for personal injury,
including, but not limited to, death and property damage, and all costs and
expenses associated therewith (including but not limited to reasonable
attorneys’ fees), for (i) injuries to any persons and



--------------------------------------------------------------------------------



 
[ex102chifeesimple083.jpg]
C-2 - 16 (Address: ) 52848530.2 damage to or theft, misappropriation or loss of
property occurring in or about the Building (except the Premises) and (ii) any
breach, violation, or non-performance of any obligation of Landlord hereunder;
provided, however, that Landlord shall not indemnify Tenant or its agents or
employees from or in respect of any claim or matter which results from the (y)
negligence or willful act or omission of Tenant or any of its shareholders,
directors, officers, servants, clients, customers, invitees, licensees, guests,
agents, or employees or (z) breach or default by Tenant in the performance of
its obligations under this Lease. b. Tenant’s Insurance. Tenant, at Tenant’s
expense, shall procure and maintain, during the Term of this Lease,
comprehensive general liability insurance with limits of not less than
$1,000,000 for personal injury (including death) and $500,000 for property
damage, and professional liability insurance covering the risk of personal
injury or death with limits of not less than $1,000,000 per occurrence and
$3,000,000 in the aggregate or the professional liability coverage required
under the laws of the state in which the Premises is located. Tenant shall
procure and maintain property insurance with extended coverage and business
interruption protection (as well as cause subtenants of the Premises to carry
such insurance) in the amount of the full replacement value of all Tenant’s
personal property, equipment, and leasehold improvements made by Tenant,
insuring against all loss and damage resulting from fire, all other perils
covered by “special perils” coverage The policy or policies shall be issued by a
company or companies licensed to do business in the state in which the Premises
is located and shall name Landlord as an additional insured. Tenant shall
deliver to Landlord certificates for all insurance policies required to be
maintained by Tenant within thirty (30) days after Landlord’s written request.
Tenant may elect to carry its insurance pursuant to a captive-carrier or
self-insurance program [subject to customary and reasonable requirements to be
established]. [CHI’s risk department to review this section; additional
discussion needed.] c. Landlord’s Insurance. Landlord shall cause to be
maintained, during the Term, with solvent and responsible companies qualified to
do business in the state in which the Premises are located and in good standing:
(i) commercial property insurance with special causes of loss coverage for the
property on which the Building is situated in an amount equal to one hundred
percent (100%) of the full replacement value of the Building (excluding the
value of improvements installed by Tenant), with no exclusions or limitations
not generally accepted by owners of comparable buildings in the area of the
Building and extended coverage endorsements, including, without limitation,
rental interruption coverage for all leased space in the Building; and (ii)
commercial general liability insurance covering injuries occurring on the
property on which the Building is situated, which shall provide for a combined
coverage for bodily injury and property damage in an amount not less than Three
Million Dollars ($3,000,000) per occurrence. Landlord shall deliver to Tenant
certificates for all insurance policies required to be maintained by Landlord
within thirty (30) days after Tenant’s written request.



--------------------------------------------------------------------------------



 
[ex102chifeesimple084.jpg]
C-2 - 17 (Address: ) 52848530.2 d. Waiver of Subrogation. Landlord and Tenant
hereby release each other and each other’s agents and employees of liability and
responsibility, and each waives its entire claim of recovery, for: (i) any loss
or damage to the real or personal property of each other covered by insurance
(or self-insurance) actually maintained, or required to be maintained under this
Lease, by the party granting the release; and (ii) any loss relating to business
interruption at the Premises. The foregoing releases shall be applicable even
though the loss or damage may have been caused by the negligence of the party
hereby released, it being understood that each party shall look solely to its
own insurance (or self-insurance) in the event of any such loss or damage.
Notwithstanding the foregoing release provisions, Landlord and Tenant agree that
such releases shall not apply to any loss or damage that results from Landlord
or Tenant, as applicable, breaching its maintenance and repair obligations under
this Lease. Landlord and Tenant shall cause their respective insurance companies
to consent to such releases and to include a waiver of subrogation endorsement
in each of their insurance policies. [CHI’s risk department to review this
section; additional discussion needed.] e. Responsibility for Own Acts. Each
party shall be responsible for its own acts and omissions and shall be liable
for payment of that portion of any and all claims, liabilities, injuries, suits,
and demands and expenses of all kinds that may result or arise out of any
alleged malfeasance or neglect caused or alleged to have been caused by such
party and its employees, agents, contractors, or subcontractors in the
performance or omission of any act or responsibility of such party under this
Lease. In the event that a claim is made against both parties, it is the intent
of both parties to cooperate in the defense of the claim and to cause their
insurers to do likewise. Both parties shall, however, retain the right to take
any and all actions they believe necessary to protect their own interests. The
provisions of this Section shall survive the termination or expiration of this
Lease. f. Casualty Event. In the event of damage or destruction of the Premises
through a casualty event which makes the Premises totally or partially unusable
by Tenant for the intended purposes (a “Casualty”), then (a) if there is one (1)
year or less left in the then current Term of this Lease, then either Tenant or
Landlord may terminate this Lease by written notice to the other, and (b) if
more than one (1) year is left on the then current Term of this Lease, then this
Lease shall continue in effect provided that Landlord and Tenant determine, in
their reasonable judgment that adequate insurance proceeds will be available to
rebuild the Premises and that such rebuilding can be accomplished in no more
than one hundred eighty (180) days, otherwise this Lease shall automatically
terminate as of the date of the Casualty and Base Rent and Additional Rent shall
be apportioned as of the date of the Casualty and the parties shall have no
further liability to each other under this Lease. In the event neither Landlord
nor Tenant elect to terminate this Lease, then Landlord shall rebuild the
Premises in a diligent and timely manner as soon as possible, but in no event
longer than such 180-day period following such Casualty pursuant to plans and
specifications to be approved by Tenant, which approval shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, Tenant shall
have the right to terminate



--------------------------------------------------------------------------------



 
[ex102chifeesimple085.jpg]
C-2 - 18 (Address: ) 52848530.2 this Lease, upon thirty (30) days’ written
notice to Landlord, in the event of a Casualty, and any of the following occurs:
(i) the time required for substantial completion of restoration is reasonably
estimated to take more two hundred seventy (270) days from the date of the
Casualty; (ii) Landlord has not commenced repairs and/or restoration within
ninety (90) days from the date of such Casualty (provided Landlord has received
insurance proceeds); or (iii) Landlord has not completed repairs and/or
restoration within one hundred eighty (180) days after commencement of such
repairs or restoration; upon which Base Rent and Additional Rent shall be
apportioned as of the date of the Casualty. g. Abatement of Rental. In event of
a Casualty, a just and proportionate part of the Rent shall abate from the date
of such Casualty until the Premises have been repaired and restored. h.
Condemnation. In the event the whole or a material portion of the Premises or
Building is taken as a result of the exercise of the power of eminent domain or
condemnation for public or quasi-public use or sale, then Landlord shall be
entitled to receive and retain the amount awarded for such taking of the
Premises and for Landlord’s business loss. Tenant shall be entitled to receive
and retain such amounts as may be allocable to the taking of its fixtures,
equipment, personal property, and furniture and its leasehold improvements which
are not Landlord’s property and for moving damages. Upon receipt of a notice of
the eminent domain proceedings or condemnation, the party receiving such notice
shall within thirty (30) days of receipt deliver a copy of such notice to the
other party. Tenant and Landlord, at either party’s option, upon receipt of such
notice, shall have the right to terminate this Lease effective as of the date of
the taking of the Premises and/or Building by giving prior written notice to the
other party. 8. COMPLIANCE REQUIREMENTS a. Compliance Requirements. Landlord and
Tenant acknowledge and agree to comply with the Compliance Requirements set
forth below.



--------------------------------------------------------------------------------



 
[ex102chifeesimple086.jpg]
C-2 - 19 (Address: ) 52848530.2 i. Compliance with CHI Standards of Conduct and
Ethical and Religious Directives. Landlord acknowledges that Catholic Health
Initiatives (“CHI”) is an owner of Tenant, and Tenant is subject to the “Ethical
and Religious Directives for Catholic Health Care Services” (“Directives”) as
promulgated by the United States Conference of Catholic Bishops, and as may be
revised from time to time. As of the date of this Lease, the Directives are
available at the following website: http://www.usccb.org. In addition, Tenant is
obligated to follow the CHI Standards of Conduct and Ethics at Work publication
(“CHI Standards”), a copy of which can be found on-line at:
http://www.catholichealthinitiatives.org/corporate-responsibility. Landlord will
do nothing under the terms of this Lease to cause Tenant or CHI to violate the
Directives or the CHI Standards. In the event that Tenant or CHI determines in
good faith that that Landlord has caused CHI to be non-compliant with its
obligations pursuant to this Section and Landlord fails to correct or cure the
cause of such violation within thirty (30) days after receipt of written notice,
then CHI may cause Tenant to terminate this Lease upon written notice to
Landlord. ii. Excluded Provider. Landlord hereby represents and warrants that
neither Landlord nor any owner of Landlord is, or at any time has been, excluded
from participation in any federally funded health care program, including
Medicare and Medicaid. Landlord hereby agrees to notify Tenant immediately of
any threatened, proposed, or actual exclusion of Landlord or any owner of
Landlord from any federally funded health care program, including Medicare and
Medicaid. In the event that Landlord or any owner of Landlord is excluded from
participation in any federally funded health care program during the Term, or if
at any time after the Effective Date of this Lease it is determined that
Landlord or any owner of Landlord is in breach of this Section, Tenant shall, as
of the effective date of such exclusion or breach, automatically terminate this
Lease. Landlord shall indemnify and hold harmless Tenant against all actions,
claims, demands, and liabilities and against all loss, damage, costs, and
expenses, including reasonable attorneys’ fees, due to the exclusion of Landlord
or any owner of Landlord from a federally funded health care program, including
Medicare or Medicaid or out of an actual or alleged injury to a person or to
property as a result of the negligent, intentional act or omission, or criminal
or fraudulent act of Landlord or any of Landlord’s employees, subcontractors, or
agents providing services in connection with Landlord’s obligations under the
Lease. iii. Compliance with Medicare Anti-Kickback, Self-Referral and Anti-
Rebate Laws. To the extent the following is applicable, neither party shall
engage in any activity prohibited by 42 U.S.C. §1395nn (42 Code of Federal
Regulations, Part 411 (411.1 to 411.361)), 42 U.S.C. §1320a-7a and 42 U.S.C.
Section 1320a-7b (42 Code of Federal Regulations, Part 1001 (1001.952(a) to
1001.1001)) or any other federal, state, or local law



--------------------------------------------------------------------------------



 
[ex102chifeesimple087.jpg]
C-2 - 20 (Address: ) 52848530.2 or regulation relating to the referral of
patients, including, without limitation, anti-rebating and self-referral
prohibitions and limitations, as those regulations now exist or as subsequently
amended, renumbered, or revised, nor shall either party associate or engage in
similar activities with respect to any third party payors, including, but not
limited to, soliciting or receiving, directly or indirectly, any compensation,
in cash or in kind, or offering to pay any compensation to a third person in
exchange for referring an individual to a person for the furnishing of any item
or service for which payment may be made in whole or in part by Medicare or
Medicaid or any other state or federally funded healthcare payment program. iv.
Record Keeping. If, and to the extent that, 42 USC § 1395x(v)(1)(I) is
applicable, until the expiration of four (4) years after the termination or
expiration of this Lease, Landlord shall make available, upon written request by
the Secretary of the Department of Health and Human Services, or upon request by
the Comptroller General of the United States General Accounting Office, or any
of their duly authorized representatives, a copy of this Lease and such books,
documents, and records as are necessary to certify the nature and extent of the
costs of the services provided by Landlord under this Lease. To the extent
applicable, Tenant shall be responsible for all facility-related record keeping
for Joint Commission or Center for Medicaid and Medicare Services, or local or
state healthcare agencies. The provisions of this Section shall survive the
termination or expiration of this Lease. v. Confidentiality. The parties hereto
shall hold in confidence the information contained in this Lease and each of
them hereby acknowledges and agrees that all information related to this Lease,
not otherwise known to the public, is confidential and proprietary and is not to
be disclosed to third persons without the prior written consent of each of the
parties except: (a) to the extent necessary to comply with any law, rule, or
regulation or the valid order of any governmental agency or any court of
competent jurisdiction; (b) as part of its normal reporting or review procedure,
to its auditors, and to its attorneys; (c) to the extent necessary to obtain
appropriate insurance, to its insurance agent; or (d) as necessary to enforce
its rights and perform its agreements and obligations under this Lease. Landlord
shall treat all non-public information obtained as part of this engagement as
confidential and shall not, without written authorization from Tenant, release
or share such information with any third party, except as may be required by
law. Landlord agrees that, prior to reporting any actual or perceived violation
of law to any governmental entity, even if required by law to do so, Landlord
will first exercise reasonable efforts to discuss any potential legal or
compliance matter with Tenant’s Corporate Responsibility Officer and CHI Legal
Counsel and, unless otherwise required by law, provide Tenant with an
opportunity to investigate and appropriately report any compliance matter
brought to



--------------------------------------------------------------------------------



 
[ex102chifeesimple088.jpg]
C-2 - 21 (Address: ) 52848530.2 Tenant’s attention by Landlord. The provisions
of this Section shall survive the termination or expiration of this Lease. vi.
Jeopardy. Notwithstanding anything to the contrary contained in the Lease, in
the event the performance by either party hereto of any term, covenant,
condition, or provision of this Lease jeopardizes the licensure of Tenant or an
affiliate of Tenant, its participation in or the payment or reimbursement from,
Medicare, Medicaid program, Blue Cross, or other reimbursement or payment
programs, or its full accreditation by the Joint Commission, as applicable, or
any other state or nationally recognized accreditation organization, or the
tax-exempt status of Tenant or an affiliate of Tenant, any of its property or
financing (or the interest income thereon, as applicable), or will prevent or
prohibit any physician, or any other health care professionals or their patients
from utilizing Tenant or any of its services, or if for any other reason said
performance should be in violation of any statute, ordinance, or be otherwise
deemed illegal, or be deemed unethical by any recognized body, agency, or
association in the medical or hospital fields, Landlord and Tenant shall
initiate good faith negotiations to resolve the matter through amendments to
this Lease. If the matter cannot be resolved by amendments to this Lease, as
reasonably and mutually determined by Landlord and Tenant, then Tenant may, at
its option, terminate this Lease. vii. Health Care Regulatory Requirements. To
the extent the following is applicable, and to the extent Landlord or any owner
of Landlord is a physician, the parties hereto acknowledge and agree that (a)
the Premises leased hereunder do not exceed that which are reasonable and
necessary for Tenant’s legitimate business purpose and are used exclusively by
Tenant during the Term; (b) the rental charges over the Term are set in advance,
are consistent with fair market value, and are not determined in a manner that
takes into account the volume or value of any referrals or other business
generated between the parties; and (c) this arrangement would be commercially
reasonable even if no referrals were made between the parties. Nothing in this
Lease, whether written or oral, nor any consideration in connection herewith
requires the referral of any patient. This Lease is not intended to influence
the judgment of Tenant in choosing the medical facility appropriate for the
proper treatment of patients. Tenant shall not receive any compensation or
remuneration in exchange for referrals. The parties hereto support a patient’s
right to select the medical facility of his or her choice. The parties
specifically do not intend to violate the federal (or any state’s versions of
the) Stark Law and Anti- Kickback Statute and intend to meet the requirements of
the Lease Exception set forth at 42 CFR 411.357(a), and to the extent possible,
of the Lease Safe Harbor set forth at 42 CFR 1001.952(b). viii. No Referral
Obligation. To the extent applicable, and to the extent Landlord or any owner of
Landlord is a physician, nothing in the Lease



--------------------------------------------------------------------------------



 
[ex102chifeesimple089.jpg]
C-2 - 22 (Address: ) 52848530.2 shall be construed to require Landlord to refer
patients to Tenant or to require Tenant to refer patients to Landlord. ix.
Financial Relationship. Landlord certifies that, as of the Effective Date of the
Lease, no member of his or her immediate family (or if Landlord is a corporate
entity, then no principal of Landlord has a member of his or her immediate
family that) has entered into a financial relationship, including an employment
relationship, with Tenant or an affiliate of Tenant related to the provision of
designated health services as defined in Section 1877 of the Social Security Act
or that, if such relationship exists, it has been disclosed to and approved by
Tenant. Landlord agrees to give Tenant five (5) business days written notice in
the event such a relationship is created during the Term of the Lease. For
purposes of this paragraph, “immediate family” is defined to mean spouse;
natural or adoptive parent, child or sibling; stepparent, stepchild,
stepbrother, stepsister; father-in-law, mother-in-law, daughter-in-law,
son-in-law, brother-in-law, sister-in-law; grandparent, grandchild and spouse of
a grandparent or grandchild. x. Compliance with Environmental Laws. Tenant shall
cause the Premises to comply with all applicable environmental laws and
governmental requirements; provided, however, in the event the non-compliance
pre- existed the date of this Lease first above written, the cost of compliance
shall be Landlord’s sole cost and expense, and shall not be included as part of
the Operating Expenses. Tenant shall at its own cost and expense be responsible
for obtaining and maintaining all environmental and other licenses and permits
necessary in connection with its use of the Premises. In addition, Tenant shall
furnish Landlord with a copy of any and all citations, orders, reports,
subpoenas, or requests regarding the Premises from any federal, state, or local
governmental authority and a copy of any and all information, documents, or
reports submitted to any federal, state, or local governmental authority by or
on behalf of Tenant regarding the Premises. All notices and reports shall be
furnished to Landlord as soon as practical, and in no event later than five (5)
days after Tenant’s receipt of such notice or the occurrence of the event which
triggers the reporting obligation. Nothing in this Lease shall lessen any duty
imposed on Tenant by federal, state, or local laws, regulations, rules, or
ordinances. xi. Equal Employment Opportunity. By acceptance of this Lease,
Landlord and Tenant represent and warrant to each other that unless exempted
under the terms of these applicable laws, they will comply with the provisions
of Executive Order 11246, as amended, and 41 C.F.R. § 60- 1.4(a); the
Rehabilitation Act of 1973, as amended, and 41 C.F.R. § 60- 741.5(a); the
Vietnam Era Veterans’ Readjustment Assistance Act, as amended; and 29 C.F.R. §
60-250.5(a); and Executive Order 13496 and 29 C.F.R. Part 471, Appendix A to
Subpart A.



--------------------------------------------------------------------------------



 
[ex102chifeesimple090.jpg]
C-2 - 23 (Address: ) 52848530.2 xii. Compliance with All Laws. Each party
warrants that any use of the Premises and any services to be provided hereunder,
whether by either party directly or by an approved subtenant, shall fully comply
with all applicable federal, state, and local statutes, laws, rules, and
regulations now in effect or hereafter enacted or passed during the Term, and
that it shall be deemed a material default of this Lease if either party shall
fail to observe this requirement. If such a breach is not cured in accordance
with this Lease, the other party may terminate this Lease without penalty and
without limiting any other rights and remedies set forth in this Lease.
Specifically, but not by way of limitation, each party warrants that any use of
the Premises and any service to be provided hereunder shall comply with all
applicable statutes, laws, rules, regulations, and accreditation standards and
requirements of Medicare or Medicaid or other federal or state health programs,
The Joint Commission, as applicable, the Health Insurance Portability and
Accountability Act of 1996 and all regulations promulgated thereunder (“HIPAA”),
the Health Information Technology for Economic and Clinical Health Act of 2010,
42 U.S.C. §§ 17921 and 17931 et. seq. (“HITECH ACT”), the National Committee for
Quality Assurance, as applicable, and updates to incorporate any changes to such
statutes, laws, rules, regulations, standards, and requirements. xiii.
Prohibition on Child Labor and Human Trafficking. Each Party warrants and
represents that it shall comply with all federal and state labor and employment
laws, and executive orders as applicable and specifically those regarding child
labor, procuring commercial sex, using forced labor and human trafficking. This
includes but is not limited to the Trafficking Protection Act of 2000, Executive
Order - Strengthening Protections Against Trafficking in Persons in Federal
Contracts, Federal Acquisition Regulations (FAR), the provisions of the
International Labor Organization’s (“ILO”) Minimum Age Convention (No. 138),
1973, and any other laws or regulations that prohibit any form of human
trafficking, commercial sex, forced labor, child labor or other exploitation of
children in the manufacturing, delivery or provision of products/devices, items
or services and as each may be amended from time to time. In addition, in
connection with any International Organization for Standardization (“ISO”)
certification, the Parties represent and warrant that as applicable each
complies with the Social Accountability Guidelines pursuant to which a Party
disqualifies any site that uses unacceptable manufacturing practices, such as
child labor, forced labor or unsafe or unsanitary working conditions or
trafficking of persons as defined by the Trafficking Protocol (United Nations
General Assembly, Protocol to Prevent Suppress and Punish Trafficking in
Persons, Especially Women and Children, Supplementing the United Nations
Convention Against Transnational Organized Crime, 15 November 2000, available at
http://www.unhcr.org/refworld/docid/4720706c0.html). Landlord acknowledges CHI’s
efforts on human trafficking found at
http://www.catholichealthinit.org/human-trafficking-how-you-can-help



--------------------------------------------------------------------------------



 
[ex102chifeesimple091.jpg]
C-2 - 24 (Address: ) 52848530.2 and represents and warrants to CHI that it
undertakes periodic inspections of any Subcontractor and manufacturer involved
in the provision of its products/devices, items or services hereunder to ensure
compliance with the foregoing. Landlord agrees upon request to provide CHI with
evidence and/or recordkeeping of its compliance with this provision. 9. Default,
termination and surrender a. Tenant Default and Termination. i. Termination upon
Default by Tenant; Landlord Reentry. Tenant shall be in default of Tenant’s
obligations under this Lease, and Landlord shall have the right, at Landlord’s
option, to terminate this Lease, or retake possession without terminating this
Lease, in the event that any of the following occur (each, an “Event of
Default”): (1) Tenant fails to pay any undisputed payment of Rent when due and
such failure continues without cure for ten (10) days after written notice by
Landlord to Tenant setting forth the payment default. (2) Tenant fails in the
performance of any material covenant, agreement, obligation, or condition in
this Lease and such failure continues without cure for thirty (30) days after
written notice by Landlord to Tenant setting forth the nature of default, or if
the nature of the default is such that it cannot reasonably be cured within
thirty (30) days, if Tenant fails to take prompt and diligent steps to begin to
cure the default within such thirty (30) days or fails to prosecute such steps
with reasonable diligence to completion; or (3) Tenant files bankruptcy or has
an involuntary bankruptcy proceeding initiated against it (and same are not
dismissed within sixty (60) days), makes an assignment for the benefit of
creditors, or otherwise seeks protection under state or federal debtor relief
laws. Upon any termination of this Lease due to an Event of Default, Tenant
shall quit and surrender the Premises to Landlord. Whether or not Landlord
elects to terminate this Lease, Landlord may thereafter reenter the Premises and
remove all persons and property therefrom by any suitable action or proceedings
at law or in equity or by force or otherwise without being liable for
prosecution or in damages therefor and repossess and enjoy the Premises together
with all additions, alterations, and improvements; provided, however, Tenant may
elect to remove from the Premises all personal property, equipment, furniture
and fixtures. Termination under this paragraph shall not relieve Tenant from the
payment of any sum then due to Landlord, or from any claim for damages
previously accrued, or then accruing, against Tenant



--------------------------------------------------------------------------------



 
[ex102chifeesimple092.jpg]
C-2 - 25 (Address: ) 52848530.2 ii. Re-letting; Tenant’s Liability. Upon such
reentry Landlord shall use commercially reasonable efforts to repair, alter,
remodel, and/or change the character of the Premises as Landlord may see fit
and/or re-let the Premises in whole or in part as the agent of Tenant or
otherwise in the name of Landlord or of Tenant, as Landlord shall determine, for
all or any part of the unexpired initial Term or Renewal Term of this Lease.
Notwithstanding anything set forth herein to the contrary, Landlord hereby
agrees to take such measures as are reasonably necessary to mitigate the damages
recoverable as a result of a Tenant default. Landlord may receive its rents
therefor, applying the same first to the payment of such reasonable expenses as
Landlord may have incurred in entering, dispossessing, re-letting, repairing, or
altering the Premises, and then to the fulfillment of the covenants of Tenant
herein, including, but not limited to, Rent then due under this Lease, retaining
any balance until the date the term of the initial Term or Renewal Term, as
applicable, would otherwise have expired as security for the payment of all
obligations of Tenant which may arise and be unpaid during such period. If
Landlord, after such reentry, shall be unable to obtain sufficient rent from the
Premises to pay the amount of the expenses, in addition to the payment of the
rent then due under this Lease and fulfillment of covenants of Tenant herein,
Tenant shall pay to Landlord at the end of each month during the remainder of
the Term the difference between the rent actually received by Landlord and the
sum of the rent reserved hereunder and the expenses. In attempting to re-let the
Premises Landlord, in its reasonable discretion, shall determine (i) whether or
not a proposed tenant is suitable and acceptable and (ii) the reasonableness of
the rent to be paid by such tenant. iii. Other Remedies. Upon an Event of
Default which is not cured within the applicable notice and cure periods,
Landlord may, but shall not be obligated to, perform any obligation of Tenant
under this Lease; and, if Landlord so elects, all costs and expenses paid by
Landlord in performing such obligation, together with interest at the Default
Rate (defined below), shall be reimbursed by Tenant to Landlord within thirty
(30) days following demand. Any and all remedies set forth in this Lease: (i)
shall be in addition to any and all other remedies Landlord may have at law or
in equity, except for the right to seek consequential damages which is hereby
waived by Landlord, (ii) shall be cumulative, and (iii) may be pursued
successively or concurrently as Landlord may elect. The exercise of any remedy
by Landlord shall not be deemed an election of remedies or preclude Landlord
from exercising any other remedies in the future. iv. Holding Over. If Tenant
retains possession of the Premises after the Expiration Date, Tenant shall pay
Base Rent and Additional Rent during such holding over at one hundred
twenty-five percent (125%) of the total Rent in effect immediately preceding
such holding over for the first month of holdover, and thereafter at one hundred
fifty percent (150%) of the total Rent in effect immediately preceding such
holding over, computed on a



--------------------------------------------------------------------------------



 
[ex102chifeesimple093.jpg]
C-2 - 26 (Address: ) 52848530.2 monthly basis for each month or prorated for
each partial month that Tenant remains in possession. The provisions of this
Section do not waive Landlord’s right of re-entry or right to regain possession
by actions at law or in equity or any other rights hereunder, and any receipt of
payment by Landlord shall not be deemed a consent by Landlord to Tenant’s
remaining in possession or be construed as creating or renewing any lease or
right of tenancy between Landlord and Tenant. If Tenant shall default in so
surrendering the Premises, Tenant’s occupancy subsequent to such expiration or
termination shall be deemed to be that of a tenant at will, and in no event,
from month to month, shall be subject to all the terms, covenants, and
conditions of this Lease applicable thereto, and no extension or renewal of this
Lease shall be deemed to have occurred by such holding over. Notwithstanding
anything contained in this Lease to the contrary, in the event any applicable
federal, state, or local law, code, or regulation, including, without
limitation, applicable healthcare laws, codes, or regulations, limit the period
of any such holdover, Landlord and Tenant shall comply therewith.
Notwithstanding the foregoing, if an Event of Default occurs pursuant to which
Landlord enters and retakes possession of the Premises, and any Health
Information or Individually Identified Health Information (“PHI”), as defined
pursuant to 45 CFR 160.103, is on the Premises at the time of such entry and
retaking, Landlord shall promptly relinquish possession of all such PHI to
Tenant or Tenant’s legal representative and Landlord hereby relinquishes all
claims to such PHI and shall comply with the provisions of Section 8.1(l). b.
Surrender. Tenant shall surrender the Premises to Landlord at the expiration of
the term or termination of this Lease in a good condition, except for ordinary
wear and tear and damage by fire or other casualty. c. Landlord Default. If
Landlord shall fail to perform any covenant, term or condition of this Lease
upon Landlord’s part to be performed, and such failure is not corrected within
thirty (30) days of delivery of written notice thereof by Tenant, Tenant may (a)
bring a suit for specific performance and damages, or (b) perform any such
covenant, term, or condition to be performed under this Lease by Landlord. If
there is not an on-site property manager and an emergency exists that threatens
person or property and requires immediate intervention to prevent further loss,
then Tenant may take such measures as are reasonably necessary to prevent
further loss and stabilize the emergency. In the event that Landlord fails to
make any routine repairs to the Premises and such failure affects Tenant’s
ability to do business in the Premises, then Tenant may proceed to make the
repairs that Landlord failed to make. Landlord shall reimburse to Tenant the
reasonable cost of such activities within thirty (30) days following receipt of
Tenant’s written request for reimbursement (“Reimbursement Request”). If
Landlord fails to timely pay the Reimbursement Request, then Tenant may
thereafter offset such amounts with interest accruing at 8% per annum (the



--------------------------------------------------------------------------------



 
[ex102chifeesimple094.jpg]
C-2 - 27 (Address: ) 52848530.2 “Default Rate”) against next accruing monthly
installments of Additional Rent Installments until paid in full. 10.
MISCELLANEOUS a. Non-Waiver. Landlord shall not by receiving partial payments of
Rent in arrears be deemed to have waived any rights herein for non-payment of
Rent or for any other default on the part of Tenant. No waiver or failure to
enforce any of the provisions, terms, conditions, or obligations herein or
failure to declare a default hereunder by Landlord shall be construed as a
waiver of any subsequent breach of such provisions, term, condition, or
obligation, or of any other provision, term, condition, or obligation hereunder,
whether the same or different in nature. No extension of time for performance of
any obligations or acts shall be deemed an extension of time for performance of
any other obligations or acts. In addition to all of the remedies granted
Landlord herein, Landlord shall also have the right to invoke any remedy
available at law or in equity to enforce Landlord’s rights hereunder, except for
the right to seek consequential damages which Landlord hereby waives, as if
re-entry and other remedies were not herein provided for. b. Unavoidable Delays.
If either party be delayed or prevented directly or indirectly from performing
any of its obligations hereunder (other than monetary obligations) because of
fire, strikes, acts of God, or other labor troubles, or for any other reason
beyond such party’s reasonable control, such party shall incur no liability to
the other party as a result thereof, and the period of such delay or prevention
shall be deemed added to the time herein or otherwise provided for such
performance. c. Assignment and Subletting. Tenant shall not directly or
indirectly, voluntarily or by operation of law, sell, assign, or otherwise
transfer all or any part of its interest in or rights with respect to the
Premises or its leasehold estate (collectively, “Assignment”), or permit all or
any portion of the Premises to be occupied by anyone other than itself or sublet
all or any portion of the Premises (collectively, “Sublease”) without Landlord’s
prior written consent, such consent not to be unreasonably withheld, conditioned
or delayed. Notwithstanding the foregoing, Tenant shall, without Landlord’s
prior consent, have the right to assign or sublease the Premises, or any portion
thereof, during the Term of the Lease to entities under the common control or
operation of Catholic Health Initiative, or to any affiliate or parent entity of
Tenant, or to other entities acquiring Tenant or Catholic Health Initiative, or
any subsidiary of Tenant or Catholic Health Initiative’s interest in the
hospital with which Tenant is affiliated (each a “Permitted Transfer”). d. Other
Charges. All charges against Tenant by Landlord accruing under this Lease shall
be treated as Rent due under this Lease and shall be payable at the time and in
the manner specified in this Lease or in any notice from Landlord to Tenant.



--------------------------------------------------------------------------------



 
[ex102chifeesimple095.jpg]
C-2 - 28 (Address: ) 52848530.2 e. Limitation on Landlord’s Liability.
Landlord’s liability under this Lease shall be limited to Landlord’s equity
interest in the Building (including all rents, issues, profits and insurance
proceeds therefrom). No judgment rendered against Landlord shall give rise to
any right of execution or levy against Landlord’s other assets. No individual
who is Landlord or any member or partner of any joint venture, tenancy in
common, firm, partnership or other form of joint ownership that is Landlord, or
their heirs, personal representatives, executors, successors and assigns, shall
have any personal liability to Tenant, or to any person claiming under or
through Tenant, for any amount or in any capacity. Upon Landlord’s sale or
transfer of its interest in the Building in which the Premises is located,
Landlord shall be released from all further liability under this Lease accruing
subsequent to such sale, provided that the party acquiring such interest in the
Building has assumed the obligations of the Landlord under this Lease accruing
subsequent to such sale. Notwithstanding anything to the contrary contained in
this Lease, at no time shall Landlord encumber Landlord’s interest in the
Building with indebtedness in an amount greater than sixty-five percent (65%) of
the then- current value of the Building without Tenant’s prior written consent.
f. Notices. All notices herein provided for shall be in writing and shall be
deemed given when sent by registered or certified mail, postage prepaid, return
receipt requested, and deposited in the mail address or by national next
business day delivery service (e.g., Federal Express) (a) to Landlord at the
location set forth below, or (b) to Tenant at the address of the Premises with a
copy to the location set forth below. If to Landlord: If to Tenant: Catholic
Health Initiatives 11045 E. Lansing Circle Englewood, CO 80112 Attn: Corporate
Real Estate With Copy to: Catholic Health Initiatives 198 Inverness Drive W.
Englewood, CO 80112 Attn: General Counsel Either party may change its address
for purpose of notice, by written notice given in like manner as herein
provided. g. Exhibits. All exhibits and addenda attached hereto are hereby
incorporated into this Lease and shall be a part hereof whether or not they are
specifically referred to herein.



--------------------------------------------------------------------------------



 
[ex102chifeesimple096.jpg]
C-2 - 29 (Address: ) 52848530.2 h. Waiver of Notice. Tenant waives any and all
notices required by law, other than such notices as may be specifically required
in this Lease. i. Entire Agreement. This Lease contains the entire agreement
between the parties with respect to the subject matter herein and all prior
written and verbal understandings and agreements are merged herein, and this
Lease may not be altered, changed, or amended, except by an instrument in
writing, signed by both parties hereto. j. Successors Bound. The covenants,
conditions, and agreements contained in this Lease shall be binding upon and
inure to the benefit of Landlord, its successors and assigns and to Tenant, and,
subject to Section 9.4, to Tenant’s successors and assigns. k. Covenant of Quiet
Tenant Possession. Landlord covenants that Tenant shall have access to the
Premises twenty-four (24) hours per day, three hundred sixty- five (365) days
per year, and Tenant shall peacefully and quietly hold and enjoy the Premises
without hindrance or interruption by Landlord or any other person or persons
lawfully or equitably claiming by, through, or under Landlord for the Term of
this Lease and any extensions thereof. l. Partial Invalidity. In the event that
any provision or part of a provision of this Lease is held invalid or
unenforceable by any court or other lawful forum, such provision shall be
ineffective only to the extent that it is in contravention of applicable laws
without invalidating the remaining provision of this Lease, unless such
invalidity or unenforceability would defeat an essential business purpose of
this Lease. m. Marginal Captions; Construction. The marginal captions in this
Lease are for convenience only and are not intended to limit or amplify the
terms and provisions of this Lease. Whenever the context admits or requires,
words in the singular may be regarded as in the plural and vice versa and
personal pronouns may be read as masculine, feminine, or neuter. n.
Intentionally Deleted. o. Disputes. In the event of any dispute, litigation or
other proceeding between Landlord and Tenant arising out of this Lease, each
party shall be responsible for their own court costs and attorneys’ fees. p.
Survival. Whether specifically identified or not, the obligations of the parties
under this Lease which by their nature or content would continue beyond the
expiration or termination of this Lease shall survive any such expiration or
termination and shall remain in effect and binding upon the parties until they
have fulfilled all of their obligations hereunder and the statute of limitations
shall not commence to run until the time such obligations have been fulfilled.



--------------------------------------------------------------------------------



 
[ex102chifeesimple097.jpg]
C-2 - 30 (Address: ) 52848530.2 q. Governing Law. This Lease shall be governed
by the laws of the state in which the Premises is located applicable to
agreements made and to be performed wholly within the state in which the
Premises is located, irrespective of such state’s choice of law principles. r.
Estoppel Certificate. Tenant agrees, upon written notice by Landlord, to
execute, acknowledge, and deliver to Landlord, a statement in writing addressed
to Landlord or other party designated by Landlord certifying that this Lease is
in full force and effect (or, if there have been modifications, that the same is
in full force and effect as modified and stating the modifications), stating the
actual commencement and expiration dates of the Lease, stating the dates to
which rent and other charges, if any, have been paid, and stating whether or not
the signor is aware of any default by either party under this Lease, without
inquiry or investigation. Tenant shall deliver the statement to Landlord within
such fifteen (15) business days of written request of the estoppel by Landlord.
Landlord shall also deliver an estoppel to Tenant, upon written request thereof,
as set forth above. s. Subordination. This Lease is and shall be expressly
subject and subordinate at all times to (a) any present or future ground,
underlying, or operating lease of the Building, and all amendments, renewals,
and modifications to any such lease, and (b) the lien of any present or future
mortgage or deed of trust encumbering fee title to the Building and/or the
leasehold estate under any such lease; provided that (and as a condition
thereto), Landlord uses commercially reasonable efforts to obtain from existing
(and shall obtain from all future) mortgage or deed of trust holders a
commercially reasonable subordination and non-disturbance agreement that is
satisfactory to Tenant, and does not adversely alter or negate any of Tenant’s
rights and remedies granted under this Lease or applicable law. If any such
mortgage or deed of trust to which Tenant has subordinated is foreclosed upon
request of the mortgagee or beneficiary, as the case may be, Tenant will attorn
to such party. t. Tenant’s Financing. Notwithstanding anything to the contrary
herein, Tenant shall be permitted to finance its personal property in the
Premises at any time during the Term and in connection therewith, Landlord
hereby waives any liens, it may have, by statute or otherwise, on Tenant’s
personal property in the Premises to the liens granted by Tenant to any lender
financing such personal property. Upon ten (10) business days’ request by
Tenant, Landlord shall execute appropriate waiver agreements in connection with
financing or leasing of any personal property within the Premises by Tenant. u.
Financial Statements. Tenant shall provide to Landlord the following: i. within
thirty (30) days after the end of each calendar year during the Term, Tenant
shall provide Landlord with its most recent financial statements for the
applicable calendar year just completed, including operating statement and
balance sheet (hereinafter referred to as “Financial Documents”), which
Financial Documents shall be prepared by the Affiliate or its



--------------------------------------------------------------------------------



 
[ex102chifeesimple098.jpg]
C-2 - 31 (Address: ) 52848530.2 accountant in accordance with internal
accounting principles and sound management practices consistently applied; and
ii. promptly upon Tenant’s receipt thereof, copies of all written communications
received by Tenant from any regulatory agency relating to (A) surveys of the
Premises for purposes of licensure, Medicare and Medicaid certification and
accreditation which identify material violations or required changes relating to
operation of the Premises, and (B) any proceedings, formal or informal, with
respect to cited deficiencies with respect to services and activities provided
and performed at the Premises, including patient and resident care, patient and
resident activities, patient and resident therapy, maintenance, or the condition
of the Premises, and involving an actual or threatened warning, imposition of a
material fine or a penalty, or suspension, termination or revocation of any
Premises’ license to be operated in accordance with its Permitted Use. v. OFAC.
Pursuant to United States Presidential Executive Order 13224 ("Executive Order")
and related regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of the Treasury, U.S. persons and entities are prohibited from
transacting business with persons or entities who, from time to time, are
determined to have committed, or to pose a risk of committing or supporting
terrorist acts, narcotics trafficking, money laundering, and related crimes.
Those persons and entities are identified on a list of Specially Designated
Nationals and Blocked Persons (“List”), published and regulated by OFAC. The
names, including aliases, of those persons or entities on the List (“Blocked
Persons”) are updated frequently. In addition, OFAC enforces other Executive
Orders which, from time to time, impose restrictions on transactions with, or
involving, certain countries. Landlord and Tenant represent and warrant that
neither party, nor to its respective knowledge, any of its respective officers,
directors, shareholders, partners, members, or associates, and no other direct
or indirect holder of any equity interest in such party, is acting, directly or
indirectly, for or on behalf of any person, group, entity, or nation named by
any Executive Order or the United States Treasury Department as a terrorist, a
Blocked Person, or other banned or blocked person, group, entity, nation or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by OFAC and that it is not engaged in this transaction, directly or
indirectly, on behalf of, or instigating or facilitating this transaction,
directly or indirectly, on behalf of any such person, group, entity, or nation.
w. Amendments. This Lease may be amended at any time by mutual agreement of the
parties without additional consideration, provided that before any amendment
shall become effective, it shall be reduced to writing and signed by each of the
parties. x. Remedies Cumulative. The various rights, options, elections, powers,
and remedies of the respective parties hereto contained in, granted or reserved
by this Agreement, are in addition to any others that said parties may be
entitled to by



--------------------------------------------------------------------------------



 
[ex102chifeesimple099.jpg]
C-2 - 32 (Address: ) 52848530.2 law (except as expressly set forth in this
Lease), shall be construed as cumulative, and no one of them is exclusive of any
of the others, or of any right or priority allowed by law. y. Counterparts. This
Lease, and any addenda hereto, may be executed in several counterparts, each of
which shall be deemed an original, and all of such counterparts together shall
constitute one and the same instrument. z. Tenant’s Rooftop Rights. Tenant may
locate and install a microwave, satellite, cell tower, or other antenna
communications system, including the related installation apparatus and
facilities (collectively, “Equipment”) on the roof of the Building upon prior
written notice to Landlord, provided that (a) the installation and maintenance
of the Equipment is in conformity with all applicable zoning and other laws, and
(b) the location, installation and maintenance of the Equipment shall (i) be
subject to and completed in accordance with the terms and conditions all
applicable governmental laws, codes, rules, regulations and ordinances in effect
from time to time; (ii) be located on that part of the roof as Landlord may from
time to time designate; and (iii) shall not unreasonably interfere with the use
of any other communications equipment installed on the roof prior to the time
Tenant installs the Equipment. Tenant shall also have the right to run
appropriate electrical cabling from the Premises to connect to its Equipment.
Tenant shall not be obligated to pay any additional rent for such use of the
roof. Tenant, at its sole cost and expense, will keep the Equipment and
surrounding area in good order and repair and free from any hazard to person or
property. Landlord shall use commercially reasonable efforts to ensure that any
subsequent rooftop user does not impair Tenant’s data transmission and reception
and shall cooperate with Tenant in eliminating any interference caused by any
other party using the roof. Upon termination of this Lease, Tenant, at its sole
cost and expense, shall remove the Equipment and shall restore the roof of the
Building to its condition existing prior to the installation of the Equipment,
ordinary wear and tear excepted. aa. PTRC. To the extent Landlord or any owner
of Landlord is a physician, the parties acknowledge that this Lease is subject
to the review and approval of Tenant’s Physician Transaction Review Committee
(“PTRC”). In the event that this Lease has been executed and final approval by
the PTRC is not received in a timely manner, this Lease shall automatically
terminate. Such termination shall be considered without harm or damage to either
party.] bb. Right of First Offer. [Optional: This section to be used if no
ground lease.] In the event that at any time during the Term space in the
Building is vacant and available for lease to a third party (the “ROFO Space”),
Landlord shall so notify Tenant in writing of the availability of such space (a
“ROFO Notice”) and Tenant shall have thirty (30) days from receipt of the ROFO
Notice to notify Tenant in writing of Tenant’s exercise of its option to lease
the ROFO Space on the terms and conditions contained in the ROFO Notice, and
otherwise on commercially reasonable terms and conditions (the “Right of First
Offer”). The ROFO Notice shall identify the space, base rental, date of
availability, tenant improvement



--------------------------------------------------------------------------------



 
[ex102chifeesimple100.jpg]
C-2 - 33 (Address: ) 52848530.2 allowance (if any) that Landlord is willing to
provide. In the event Tenant fails to deliver to Landlord its written acceptance
of the Right of First Offer set forth in the ROFO Notice within thirty (30) days
of its receipt thereof, Landlord, subject to all other terms of this Lease,
shall be free to lease the ROFO Space to a third party, and the Right of First
Offer with respect to the ROFO Space shall be null and void until the expiration
or earlier termination of the resulting lease with the third party; provided,
that if Tenant does not timely deliver to Landlord its written acceptance of the
Right of First Offer set forth in the ROFO Notice and Landlord does not enter
into a lease for the ROFO space offered to Tenant within nine (9) months after
Landlord’s delivery of the ROFO Notice, then if Landlord desires later to lease
the ROFO Space, Landlord shall be required to again provide Tenant with a ROFO
Notice. The failure of Tenant to exercise this Right of First Offer for any
available ROFO Space in one instance shall not be deemed a waiver of its Right
of First Offer in another instance. [insert any required state specific
provisions] [Signatures begin on next page]



--------------------------------------------------------------------------------



 
[ex102chifeesimple101.jpg]
C-2 - 34 (Address: ) 52848530.2 IN WITNESS WHEREOF, the parties hereto have
executed or caused this Lease to be executed as of the dates set forth below.
TENANT: LANDLORD: , a , a By: By: Name: Name: Title: Title: Date: Date:



--------------------------------------------------------------------------------



 
[ex102chifeesimple102.jpg]
Multi-Tenant Form C-2 - 35 (Address: ) 52848530.2 Exhibit A Floor Plan of the
Premises



--------------------------------------------------------------------------------



 
[ex102chifeesimple103.jpg]
Multi-Tenant Form C-2 - 36 (Address: ) 52848530.2 Exhibit B Legal Description of
the Land



--------------------------------------------------------------------------------



 
[ex102chifeesimple104.jpg]
Multi-Tenant Form C-2 - 37 (Address: ) 52848530.2 Exhibit C Rules and
Regulations [attached hereto]



--------------------------------------------------------------------------------



 
[ex102chifeesimple105.jpg]
C-2 - 38 (Address: ) 52848530.2 Exhibit D Cleaning Standards



--------------------------------------------------------------------------------



 
[ex102chifeesimple106.jpg]
D-1 52848530.2



--------------------------------------------------------------------------------



 
[ex102chifeesimple107.jpg]
E-1 52848530.2 EXHIBIT E Deed1 SPECIAL WARRANTY DEED KNOW ALL MEN BY THESE
PRESENTS: That ___________________________________, GRANTOR, for the
consideration of the sum of Ten and no/100 Dollars ($10.00), and other good and
valuable consideration in hand paid by ________________________________ GRANTEE,
the receipt of which is hereby acknowledged, does grant, bargain, sell and
convey unto the said GRANTEE(S) and unto GRANTEE(S)’ heirs and assigns forever
the following described land, situated in the County of _________, State of
_____________, to-wit: SAMPLE LEGAL “SUBJECT TO RIGHT OF WAY/EASEMENTS AND
RESTRICTIONS, IF ANY” TO HAVE AND TO HOLD the same unto the said GRANTEE(S) and
unto its heirs and assigns forever, with all appurtenances thereunto belonging.
And GRANTOR(S) hereby covenants with the said GRANTEE(S) that GRANTOR(S) will
forever warrant and defend the title to said lands against all claims
whatsoever, done or suffered by it but none other. 1 Modify on a State by State
basis and confirm with Title Company/local counsel as to form.



--------------------------------------------------------------------------------



 
[ex102chifeesimple108.jpg]
E-2 52848530.2 IN TESTIMONY WHEREOF, The name of the grantor is hereunto affixed
by its ___________________________, this ____ day of _________________, _____.
GRANTOR By: ACKNOWLEDGEMENT STATE OF _________________ COUNTY OF _______________
On this ____ day of ______________, ____, before me, the undersigned officer,
personally appeared
______________________________________________________________, known to me to
be the person whose name is subscribed and acknowledged that _____ had executed
the foregoing instrument for the consideration, purposes and uses therein
mentioned and set forth, as the act of the principal. IN WITNESS WHEROF, I
hereunto set my hand and official seal this ____ day of _____________, _____..
__________________________________________ Notary Public: MY COMMISSION EXPIRES:



--------------------------------------------------------------------------------



 
[ex102chifeesimple109.jpg]
C-2 - 1 (Address: ) 52848530.2 EXHIBIT F Form of Assignment and Assumption of
Third Party Lease(s) ASSIGNMENT AND ASSUMPTION OF LEASES THIS ASSIGNMENT AND
ASSUMPTION OF LEASES (this “Assignment”), is made and entered into this _____
day of ____________, 2016 by and among _____________________ (the “Assignor”),
and DOC-_______________, LLC, a Wisconsin limited liability company
(“Assignee”). WITNESSETH Assignor, for Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby assigns and transfers to Assignee, all of Assignor’s right,
title and interest in the leases listed on Exhibit A attached hereto and
incorporated herein (collectively, the “Leases”), in connection with and related
to the property located at _________________________. Assignor hereby agrees to
indemnify Assignee against and hold Assignee harmless from any and all cost,
liability, loss, damage or expense, including, without limitation, reasonable
attorneys' fees, to the extent resulting from the Assignor’s obligations under
the Leases that relate to the period prior to the date hereof. Assignee hereby
expressly assumes all of the obligations imposed upon the Assignee under the
Leases and agrees to indemnify Assignor against and hold Assignor harmless from
any and all cost, liability, loss, damage or expense, including, without
limitation, reasonable attorneys' fees, to the extent resulting from the
Assignor’s obligations under the Leases that relate to the period on or after
the date hereof. This Assignment shall be governed by and construed in
accordance with the laws of the State of ______________. This Assignment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. This Assignment may not be modified, altered
or amended, or its terms waived, except by an instrument in writing signed by
the parties hereto. [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[ex102chifeesimple110.jpg]
F-2 52848530.2 IN WITNESS WHEREOF, Assignor and Assignee have executed this
Assignment as of the date first above written. ASSIGNOR:
________________________________ By: Name: Its:



--------------------------------------------------------------------------------



 
[ex102chifeesimple111.jpg]
F-3 52848530.2 IN WITNESS WHEREOF, Assignor and Assignee have executed this
Assignment as of the date first above written. ASSIGNEE:
DOC-_______________________, LLC By: Physicians Realty L.P., its Manager By:
Physicians Realty Trust, its general partner
By:___________________________________ John T. Thomas President and Chief
Executive Officer



--------------------------------------------------------------------------------



 
[ex102chifeesimple112.jpg]
G-1 52848530.2 EXHIBIT G Form of Tenant Notice [__________________________] c/o
___________________ __________ ___, 20[__] CERTIFIED MAIL, RETURN RECEIPT
REQUESTED ___________________________ ___________________________
___________________________ ___________________________ RE: Lease Agreement
dated as of [_________________], between [_________________], a Delaware limited
liability company, as “Landlord”, and [_________________], as ‘“Tenant”, as
amended Ladies & Gentlemen: This is to inform you that Landlord has assigned all
of its interests in the Lease to [__________________], a
[_________________________]. After the date hereof, all future correspondence
and/or notices to Landlord given pursuant to Paragraph ___ of the Lease should
be directed to the following address: _______________________
_______________________ _______________________ After the date hereof, all
future rent payments shall be made to [______________] at the following address
pursuant to Paragraph ___ of the Lease: _______________________
_______________________ _______________________ [REMAINDER OF PAGE INTENTIONALLY
LEFT BLANK]



--------------------------------------------------------------------------------



 
[ex102chifeesimple113.jpg]
G-2 52848530.2 Thank you for your attention to this matter. [_________________],
LLC By:_____________________________ Name: Title:



--------------------------------------------------------------------------------



 
[ex102chifeesimple114.jpg]
Schedule 1 - 1 52848530.2 SCHEDULE 1 Personal Property List Franciscan Health
Port Clinic 1930 Port of Tacoma Road Tacoma, Pierce County, Washington Equipment
Inventory by Building - PNW Equipment List Year Added Location Approx Cost Notes
Port Clinic Storage Shed 2011 Exterior $600.00 1 Storage Shed Exterior - Trash
Receptacle 2011 Exterior $300.00 1 Trash Receptacle Monument Sign 2005 Exterior
$5,000.00 1 Monument Sign $5,900.00



--------------------------------------------------------------------------------



 
[ex102chifeesimple115.jpg]
Schedule 2 - 1 52848530.2 SCHEDULE 2 Approval and Non-Approval Properties 1.
Non-Approval Properties A. Franciscan Health Port Clinic 1930 Port of Tacoma
Road Tacoma, Pierce County, Washington Owner: St. Joseph Development Company,
Inc. B. Jewish OCC Condominium 225 Abraham Flexnor Way Louisville, Jefferson
County, Kentucky Units 101,102,103,104, 201, 303 and 502 Owner: Jewish Hospital
Healthcare Services, Inc. Units 503, 504, 505 Owner: Jewish Hospital & St.
Mary’s HealthCare, Inc. Unit to be created for top 3 floors Owner: KentuckyOne
Health, Inc. C. St. Joseph Office Park Condominiums 1401 Harrodsburg Road
Lexington, Fayette County, Kentucky Units: Building A - Unit 1D, Unit 1F, Unit
1G, Unit A200, Unit 2B, Unit 2C, Unit 2D,Unit 2E, Unit 2F, Unit 3A, Unit 3B,
Unit 4A, Unit 4B, Unit 4C, Unit 4D, Unit 4F, Unit 5B, Unit 5C, Unit 5D, Unit 5E,
Unit 5F, Unit 5G Building B - Unit 0Y, Unit 0Z, Unit 1X, Unit 1Y, Unit 2U, Unit
2V, Unit 2W, Unit 2X, Unit 2Z, Unit 3V, Unit 3W, Unit 3X, Unit 3Y, Unit 3Z, Unit
4W, Unit 4X, Unit 4Y, Unit 4Z Building C - Unit C-1, Unit C-10A, Unit C-10B,
Unit C-100, Unit C-200, Unit C-300, Unit C-400 Owner (of all units listed
above): CHI Kentucky, Inc. D. Lexington Surgery Center (a/k/a “Building D”) 1451
Harrodsburg Road Lexington, Fayette County, Kentucky Owner: CHI Kentucky, Inc.



--------------------------------------------------------------------------------



 
[ex102chifeesimple116.jpg]
Schedule 2 - 2 52848530.2 E. Hot Springs Village Office Building 4419 N. Highway
7 Hot Springs, Garland County, Arkansas Owner: St. Joseph’s Mercy Health System,
Inc. F. Blandford Office Condominium 5 St. Vincent Circle, Little Rock, Pulaski
County, Arkansas Units 110 and 220 Owner: St. Vincent Infirmary Medical Center
Units 501 and 503 Owner: St. Vincent Foundation G. Parkview Office Condominium 1
St. Vincent Circle, Little Rock, Pulaski County, Arkansas Units 110 (1,294
s.f.), 120, 130, 140A Owner: St. Vincent Managed Care Service Units 110 (676
s.f.), 130A, 150, 340, 360, 430, 450 Owner: St. Vincent Infirmary Medical Center
Units 140, 210, 230, 260, 310, 320, Owner: St. Vincent Foundation Unit 220
Owner: St. Vincent Health System Unit 155 Owner: St. Vincent Medical Building
Company [Note: Need confirmation that this is a CHI entity and if this Unit is
included in the portfolio] 2. Approval Properties A. Franciscan Health Service
Center and Garage 1149 Market Street Tacoma, Pierce County, Washington Owner:
Franciscan Health System – West B. Fruitland Health Plaza 1118 NW 16th Street
Fruitland, Payette County, Idaho Owner: Dominican Sisters of Ontario, Inc.



--------------------------------------------------------------------------------



 
[ex102chifeesimple117.jpg]
Schedule 2 - 3 52848530.2 C. Springwoods Medical Condominium Address TBD / I 45
and Grand Parkway Springwoods, Harris County, Texas Unit 2 (Floors 3-6) Owner:
St. Luke’s Community Health Services D. Dacona Neighborhood Health Clinic 3101
Summit View Drive Dacona, Weld County, Colorado Owner: Catholic Health
Initiatives Colorado E. Thornton Neighborhood Health Clinic 4075 East 128th
Avenue Thornton, Adams County, Colorado Owner: Catholic Health Initiatives
Colorado F. St. Alexius – Mandan Clinic North 2500 Sunset Drive, NW Mandan,
Morton County, North Dakota Owner: St. Alexius Medical Center G. McCauley Center
– Administrative Building 12809 West Dodge Road Omaha, Douglas County, Nebraska
Owner: Alegent Health H. Grand Island Specialty Clinic (a/k/a St. Francis
Doctor’s Building Condominium) 908 North Howard Units B, C-1, C-2, C-3, C-4,
C-5, E, F-10C, and I-1 Grand Island, Hall County, Nebraska Owner: Saint Francis
Medical Center I. Meridian 11045 Lansing Circle Englewood, Arapahoe County,
Colorado Owner: Catholic Health Initiatives J. Exton Revenue Cycle Office 367
Eagleview Blvd. Exton, Chester County, Pennsylvania Owner: Catholic Health
Initiatives



--------------------------------------------------------------------------------



 
[ex102chifeesimple118.jpg]
Schedule 3 - 1 52848530.2 SCHEDULE 3 Purchase Price Allocations Blandford MOB
2,580,000 Exton Revenue Cycle Office 6,250,000 Dacono Neighborhood Health
5,240,000 Franciscan Health Port Clinic 960,000 Franciscan Health Service & G
9,830,000 Fruitland Health Plaza 4,820,000 Grand Island Specialty Clinic
2,930,000 Hot Springs Village Office Bld. 3,650,000 Jewish - OCC Condo Building
35,060,000 McAuley Center Admin Building 19,130,000 Meridian 17,460,000 Parkview
MOB 5,060,000 Springwoods 24,950,000 St. Alexius - Mandan Clinic N 8,390,000 St.
Joseph Office Park Condos 20,635,956 Lexington Surgery Center 20,284,044
Thornton Neighborhood Health 6,380,000 Grand Total 193,610,000



--------------------------------------------------------------------------------



 
[ex102chifeesimple119.jpg]
Schedule 4 - 1 52848530.2



--------------------------------------------------------------------------------



 
[ex102chifeesimple120.jpg]
Schedule 5 - 1 52848530.2 SCHEDULE 5 Seller’s “Knowledge Parties” Franciscan
Health Port Clinic, 1930 Port of Tacoma Road, Tacoma, WA Wade Moberg Tahni
Madden Owner: St. Joseph Development Company, Inc. Franciscan Health Service
Center and Garage, 1149 Market Street, Tacoma, WA Wade Moberg Tahni Madden
Owner: Franciscan Health System - West Jewish OCC Condominium, 225 Abraham
Flexnor Way, Louisville, KY Debbie Bolton Elvin Rayford Owner of Units 101, 102,
103, 104, 201, 303 and 502: Jewish Hospital Healthcare Services, Inc. Owner of
Units 503, 504 and 505: Jewish Hospital & St. Mary’s Healthcare, Inc. Owner of
Units to be created for top three floors: KentuckyOne Health, Inc. St. Joseph
Office Park Condominium, 1401 Harrodsburg Road, Lexington, KY Debbie Bolton
Joseph Seybold Building A Units: 1D, 1F, 1G, A200, 2B, 2C, 2D, 2E, 2F, 3A, 3B,
4A, 4B, 4C, 4D, 4F, 5B, 5C, 5D, 5E, 5Fand 5G Building B Units: 0Y, 0Z, 1X, 1Y,
2U, 2V, 2W, 2X, 2Z, 3V, 3W, 3X, 3Y, 3Z, 4W, 4X, 4Y and 4Z Building C Units: C-1,
C-10A, C-10B, C-100, C-200, C-300 and C-400 Owner of all of the above units: CHI
Kentucky, Inc. Lexington Surgery Center, 1451 Harrodsburg Road, Lexington, KY
Debbie Bolton Joseph Seybold Owner: CHI Kentucky, Inc. Hot Springs Village
Office Building, 4419 N. Highway 7, Hot Springs, AR Lori Musser Steven Souris
Owner: St. Joseph’s Mercy Health System, Inc. Blandford Office Condominium, 5
St. Vincent Circle, Little Rock, AR Steven Souris Condominium Association Owner
of Units 110 and 220: St. Vincent Infirmary Medical Center Owner of Units 501
and 503: St. Vincent Foundation



--------------------------------------------------------------------------------



 
[ex102chifeesimple121.jpg]
Schedule 5 - 2 52848530.2 Parkview Office Condominium, 1 St. Vincent Circle,
Little Rock, AR Steven Souris Condominium Association Owner of Units 110 (1,294
s.f.), 120, 130 and 140A: St. Vincent Managed Care Service Owner of Units 110
(676 s.f.), 130A, 150, 340, 360, 430 and 450: St. Vincent Infirmary Medical
Center Owner of Units 140, 210, 230, 260, 310 and 320: St. Vincent Foundation
Owner of Unit 220: St. Vincent Health System Owner of Unit 155: St. Vincent
Medical Building Company Springwoods, TBD I-45 and Grand Pkwy, Springwoods, TX
John Frank Rebecca Baron Courtney Hanfland Owner: St. Luke’s Community Health
Services, a Texas non profit corporation Dacono Neighborhood Health Clinic, 3101
Summit View Drive, Dacono, CO Scot Brooks Owner: Catholic Health Initiatives
Thornton Neighborhood Health Clinic, 4075 East 128th Avenue, Thornton, CO Scot
Brooks Owner: Catholic Health Initiatives St. Alexius – Mandan Clinic North,
2500 Sunset Drive, NW, Mandan, ND Kevin O’Neil Terry Arnold Owner: St. Alexius
Medical Center McAuley Center – Admin Building, 12809 West Dodge Road, Omaha, NE
Don Mandel Dennis Webster Owner: Alegent Health Grand Island Specialty Clinic
(a/k/a St. Francis Doctor’s Building), 908 North Howard, Grand Island, NE Don
Mandel Dennis Webster Owner: Saint Francis Medical Center



--------------------------------------------------------------------------------



 
[ex102chifeesimple122.jpg]
Schedule 5 - 3 52848530.2 Meridian, 11045 Lansing Circle, Englewood, CO Steven
Horn Owner: Catholic Health Initiatives Exton Revenue Cycle Office, 367
Eagleview Blvd., Exton, PA Donna Sooks Owner: Catholic Health Initiatives



--------------------------------------------------------------------------------



 
[ex102chifeesimple123.jpg]
Schedule 6 - 1 52848530.2 SCHEDULE 6 Cap Ex Credits and Other Credits Deferred
Maintenance Credits Specific Property Credits Lease Adjustment Credits Blandford
MOB 0 0 Exton Revenue Cycle Office 0 0 Dacono Neighborhood Health 0 0 Franciscan
Health Port Clinic 0 0 Franciscan Health Service & G 0 0 Fruitland Health Plaza
0 0 Grand Island Specialty Clinic 0 586,000 Hot Springs Village Office Bld. 0 0
Jewish - OCC Condo Building 0 0 McAuley Center Admin Building 0 0 Meridian 0 0
Parkview MOB 0 0 Springwoods 0 0 St. Alexius - Mandan Clinic N 0 0 St. Joseph
Office Park Condos 2,001,000 0 Thornton Neighborhood Health 0 0 Grand Total
3,088,515* 2,001,000 586,000 *Prior to Closing, Buyer and Seller shall mutually
agree on the allocation of the Cap Ex Credit amount for deferred maintenance
items and the specific Properties to which the Cap Ex Credits shall be applied.



--------------------------------------------------------------------------------



 